Exhibit 10.1
 
 
Revolving Credit Facility CUSIP Number: 29273XAA4
Term Loan Facility CUSIP Number: 29273XAC0
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of May 19, 2010
Amending and Restating that certain Amended and Restated Credit Agreement
dated as of July 13, 2006 among
ENERGY TRANSFER EQUITY, L.P.,
as the Borrower,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, LC Issuer and
Swingline Lender,
BANK OF AMERICA, N.A. and CITICORP NORTH AMERICA, INC.,
as Co-Syndication Agent,
BNP PARIBAS
and
THE ROYAL BANK OF SCOTLAND plc,
as Co-Documentation Agents,
CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
DEUTSCHE BANK AG NEW YORK BRANCH,
and
UBS SECURITIES LLC,
as Senior Managing Agents,
FORTIS CAPITAL CORP.
and
SUNTRUST BANK,
as Managing Agents,
and
The Other Lenders Party Hereto
WELLS FARGO SECURITIES, LLC,
as
Sole Lead Arranger and Sole Book Manager
Revolving Credit Facility
Term Loan Facility
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

               Section   Page  
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    30  
1.03 Accounting Terms
    30  
1.04 Rounding
    31  
1.05 Times of Day
    31  
1.06 Letter of Credit Amounts
    31  
 
       
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
    31  
2.01 Loans
    31  
2.02 Swingline Loans
    32  
2.03 Requests for New Loans
    34  
2.04 Continuations and Conversions of Existing Loans
    35  
2.05 Use of Proceeds
    36  
2.06 Prepayments of Loans
    36  
2.07 Letters of Credit
    37  
2.08 Requesting Letters of Credit
    38  
2.09 Reimbursement and Participations
    38  
2.10 No Duty to Inquire
    40  
2.11 LC Collateral
    41  
2.12 Interest Rates and Fees
    42  
2.13 Evidence of Debt
    44  
2.14 Payments Generally; Administrative Agent’s Clawback
    44  
2.15 Sharing of Payments by Lenders
    46  
2.16 Reductions in Commitment
    47  
 
       
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    50  
3.01 Taxes
    50  
3.02 Illegality
    52  
3.03 Inability to Determine Rates
    53  
3.04 Increased Costs; Reserves on Eurodollar Loans
    53  
3.05 Compensation for Losses
    55  
3.06 Mitigation Obligations; Replacement of Lenders
    55  
3.07 Survival
    56  
 
       
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    56  
4.01 Execution
    56  
4.02 Conditions of Effectiveness
    56  
4.03 Conditions to all Credit Extensions
    57  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    58  
5.01 No Default
    58  
5.02 Organization and Good Standing
    58  
5.03 Authorization
    58  
5.04 No Conflicts or Consents
    58  

i 



--------------------------------------------------------------------------------



 



               Section   Page  
5.05 Enforceable Obligations
    59  
5.06 Initial Financial Statements; No Material Adverse Effect
    59  
5.07 Taxes and Obligations
    59  
5.08 Full Disclosure
    59  
5.09 Litigation
    60  
5.10 ERISA
    60  
5.11 Compliance with Laws
    60  
5.12 Environmental Laws
    61  
5.13 Borrower’s Subsidiaries
    62  
5.14 Title to Properties; Licenses
    62  
5.15 Government Regulation
    62  
5.16 Solvency
    63  
5.17 Use of Proceeds
    63  
5.18 Collateral Documents
    63  
 
       
ARTICLE VI. AFFIRMATIVE COVENANTS
    64  
6.01 Payment and Performance
    64  
6.02 Books, Financial Statements and Reports
    64  
6.03 Other Information and Inspections
    67  
6.04 Notice of Material Events
    67  
6.05 Maintenance of Properties
    68  
6.06 Maintenance of Existence and Qualifications
    68  
6.07 Payment of Trade Liabilities, Taxes, etc
    68  
6.08 Insurance
    69  
6.09 Compliance with Agreements and Law
    69  
6.10 Environmental Matters
    69  
6.11 Guaranties of Subsidiaries
    70  
6.12 Compliance with Agreements
    71  
6.13 Further Assurances
    71  
6.14 Miscellaneous Business Covenants
    71  
6.15 Restricted/Unrestricted Subsidiaries
    71  
 
       
ARTICLE VII. NEGATIVE COVENANTS
    72  
7.01 Indebtedness
    72  
7.02 Limitation on Liens
    74  
7.03 Limitation on Mergers, Issuances of Subsidiary Securities
    76  
7.04 Limitation on Sales of Property
    76  
7.05 Limitation on Restricted Payment
    78  
7.06 Limitation on Investments, Loans and Advances
    78  
7.09 Restrictive and Negative Pledge Agreements
    79  
7.10 Hedging Contracts
    79  
7.11 Commingling of Deposit Accounts and Accounts
    80  
7.12 Financial Covenants
    80  
7.13 Amendments or Waivers of Certain Agreements; Material Contracts
    81  
7.15 Fiscal Year
    81  
7.16 Tax Status
    81  
 
       
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
    81  
8.01 Events of Default
    81  
8.02 Remedies Upon Event of Default
    85  
8.03 Application of Funds
    86  

ii 



--------------------------------------------------------------------------------



 



               Section   Page  
ARTICLE IX. ADMINISTRATIVE AGENT
    87  
9.01 Appointment and Authority
    87  
9.02 Rights as a Lender
    87  
9.03 Exculpatory Provisions
    87  
9.04 Reliance by Administrative Agent
    88  
9.05 Delegation of Duties
    88  
9.06 Resignation of Administrative Agent
    89  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    90  
9.08 No Other Duties, Etc
    90  
9.09 Administrative Agent May File Proofs of Claim
    90  
9.10 Guaranty and Collateral Matters
    91  
 
       
ARTICLE X. MISCELLANEOUS
    91  
10.01 Amendments, Etc
    91  
10.02 Notices; Effectiveness; Electronic Communication
    92  
10.03 No Waiver; Cumulative Remedies
    94  
10.04 Expenses; Indemnity; Damage Waiver
    94  
10.05 Payments Set Aside
    96  
10.06 Successors and Assigns
    96  
10.07 Treatment of Certain Information; Confidentiality
    99  
10.08 Right of Setoff
    100  
10.09 Interest Rate Limitation
    100  
10.10 Counterparts; Integration; Effectiveness
    101  
10.11 Survival of Representations and Warranties
    101  
10.12 Severability
    101  
10.13 Replacement of Lenders
    101  
10.14 Governing Law; Jurisdiction; Etc
    102  
10.15 Waiver of Jury Trial
    103  
10.16 USA PATRIOT Act Notice
    103  
10.17 Time of the Essence
    103  
10.18 No Recourse
    103  
10.19 Amendment and Restatement
    104  
10.20 Intercreditor Agreement
    104  

iii 



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered
into as of May 19, 2010, among ENERGY TRANSFER EQUITY, L.P., a Delaware limited
partnership (the “Borrower”), formerly known as Energy Transfer Company, L.P.,
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, LC Issuer and
Swingline Lender, BANK OF AMERICA, N.A. and CITICORP NORTH AMERICA, INC., as
Co-Syndication Agents, BNP PARIBAS and THE ROYAL BANK OF SCOTLAND plc, as
Co-Documentation Agents, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, DEUTSCHE BANK AG
NEW YORK BRANCH, and UBS SECURITIES LLC, as Senior Managing Agents, FORTIS
CAPITAL CORP. and SUNTRUST BANK, as Managing Agents and each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”).
     In consideration of the mutual covenants and agreements contained herein
and in consideration of the loans which may hereafter be made by Lenders to, and
the Letters of Credit that may hereafter be issued by the LC Issuer for the
account of, the Borrower, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means the Commitments of all the Lenders.
     “Aggregate Revolving Credit Commitments” means the Revolving Credit
Commitments of all the Revolving Credit Lenders. The initial amount of the
Aggregate Revolving Credit Commitments is $500,000,000, subject to optional
reductions pursuant to Section 2.16 and increases as provided in Section 2.17.

 



--------------------------------------------------------------------------------



 



     “Agreement” means this Second Amended and Restated Credit Agreement, as
amended or supplemented from time to time in accordance with the terms hereof.
     “Applicable ETP Credit Agreement” means the ETP Credit Agreement, as
amended, modified, supplemented, waived, restated, refinanced, extended or
renewed after the Closing Date.
     “Applicable MLP Credit Agreement” means the Applicable ETP Credit Agreement
and the Applicable Regency Credit Agreement.
     “Applicable Hedging Contract Termination Payments” means, with respect to
the principal payment of Revolving Credit Loans upon the termination in full of
the Revolving Credit Commitments and with respect to each principal payment of
Term Loans, payments due upon a substantially contemporaneously novation or
early termination of a Hedging Contract previously entered into by the Borrower
for the purpose of fixing the interest rates in respect the Obligations,
provided that the aggregate notional principal amount under such Hedging
Contracts novated or terminated does not exceed the amount of such principal
payments of Revolving Credit Loans or Term Loans.
     “Applicable Leverage Level” means the level set forth below that
corresponds to the applicable Leverage Ratio:

      Applicable     Leverage Level   Leverage Ratio
Level I
  Less than or equal to 3.00 to 1.0
 
   
Level II
  greater than 3.00 to 1.0 but less than or equal to 3.50 to 1.0
 
   
Level III
  greater than 3.50 to 1.0 but less than or equal to 4.00 to 1.0
 
   
Level IV
  greater than 4.00 to 1.00

     On the Closing Date, the Applicable Leverage Level shall be Level I.
Thereafter, the Applicable Leverage Level will be determined after each
Quarterly Testing Date using the Consolidated Funded Debt of the Borrower
outstanding on such day and using Consolidated EBITDA of the Borrower for the
four Fiscal Quarter period ending on such day. On the date on which financial
statements are delivered pursuant to Section 6.02(b), the Administrative Agent
will confirm or determine the Leverage Ratio of the Borrower set forth in the
Compliance Certificate delivered with such financial statements and determine
the Applicable Leverage Level on or within two Business Days after such date.
The Applicable Leverage Level shall become effective on the Business Day
following such determination by the Administrative Agent and shall remain
effective until the next such determination by the Administrative Agent. If the

2



--------------------------------------------------------------------------------



 



Borrower shall fail to deliver the financial statements by the time required
pursuant to Section 6.02(b), the Applicable Leverage Level shall be deemed to be
Level IV until such financial statements have been delivered to the
Administrative Agent and the Administrative Agent has so confirmed or determined
the Leverage Ratio.
     “Applicable Percentage” means with respect to any Lender, the percentage of
the Aggregate Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
     “Applicable Revolving Credit Percentage” means with respect to any Lender,
the percentage of the Aggregate Revolving Credit Commitments represented by such
Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments have
terminated or expired, the Applicable Revolving Credit Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments.
     “Applicable Term Percentage” means with respect to any Lender, the
percentage of the total outstanding Term Commitments represented by such
Lender’s outstanding Term Commitment.
     “Applicable Regency Credit Agreement” means the Regency Credit Agreement,
as amended, modified, supplemented, waived, restated, refinanced, extended or
renewed after the Closing Date.
     “Applicable Revolving Credit Rate” means, on any day, with respect to any
Eurodollar Loan, Base Rate Loan or commitment fees hereunder, respectively, the
percent per annum set forth below under the caption “Eurodollar Margin,” “Base
Rate Margin” or “Commitment Fee Rate”, respectively, based on the Applicable
Leverage Level in effect on such day.

                          Applicable Leverage   Eurodollar     Base Rate    
Commitment Fee   Level   Margin     Margin     Rate  
Level I
    1.250 %     0.000 %     0.300 %
Level II
    1.500 %     0.000 %     0.375 %
Level III
    1.750 %     0.250 %     0.375 %
Level IV
    2.00 %     0.500 %     0.500 %

Each change in the Applicable Revolving Credit Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. Changes in the
Applicable Revolving Credit Rate will occur automatically as changes in the
Applicable Leverage Level occur as provided in the definition of Applicable
Leverage Level.
     “Applicable Term Loan Rate” means, on any day (a) with respect to any
Eurodollar Loan, 1.75% per annum and (b) with respect to any Base Rate Loan,
0.25% per annum, except as

3



--------------------------------------------------------------------------------



 



otherwise provided pursuant to Section 2.18 in respect of Term Loans made in
connection with a particular Term Loan Increase.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale
and leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person (other than a Restricted Person), in one
transaction or a series of transactions, of all or any part of a Restricted
Person’s businesses, assets or properties of any kind, whether real, personal,
or mixed and whether tangible or intangible, whether now owned or hereafter
acquired, including, without limitation, the Equity Interests of an MLP or any
of the Borrower’s Subsidiaries.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b), and accepted by the Administrative
Agent, in substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
     “Attributable Debt” means, with respect to any Sale and Lease-Back
Transaction not involving a Capital Lease Obligation, as of any date of
determination, the total obligation (discounted to present value at the rate of
interest implicit in the lease included in such transaction) of the lessee for
rental payments (other than accounts required to be paid on account of property
taxes, maintenance, repairs, insurance, assessments, utilities, operating and
labor costs and other items which do not constitute payments for property
rights) during the remaining portion of the term (including extensions which are
at the sole option of the lessor) of the lease included in such transaction (in
the case of any lease which is terminable by the lessee upon the payment of a
penalty, such rental obligation shall also include the amount of such penalty,
but no rent shall be considered as required to be paid under such lease
subsequent to the first date upon which it may be so terminated).
     “Base Rate” means, for any day, a rate per annum equal to the greater of
(a) the Prime Rate in effect on such day, and (b) the Federal Funds Rate in
effect on such day plus 1/2 of 1%. Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Rate, respectively.
     “Base Rate Loan” means a Loan or portion of a Loan that bears interest
based on the Base Rate.
     “Borrower” means Energy Transfer Equity, L.P., a Delaware limited
partnership.
     “Borrowing” means Loans of the same Type, made, Converted or Continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

4



--------------------------------------------------------------------------------



 



     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.
     “Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.
     “Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.
     “Cash” means money, currency or a credit balance in any deposit account.
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the LC Issuer and the Lenders, as
collateral for the LC Obligations, Cash pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the LC Issuer.
Derivatives of such term have corresponding meanings.
     “Cash Equivalents” means Investments in:
     (a) marketable obligations, maturing within 12 months after acquisition
thereof, issued or unconditionally guaranteed by the United States or an
instrumentality or agency thereof and entitled to the full faith and credit of
the United States;
     (b) demand deposits and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, (i) with any office
of any Lender or (ii) with a domestic office of any national or state bank or
trust company which is organized under the Laws of the United States or any
state therein, which has capital, surplus and undivided profits of at least
$500,000,000, and whose long-term certificates of deposit are rated BBB+ or Baa1
or better, respectively, by either Rating Agency;
     (c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with (i) any Lender or (ii) any other commercial bank meeting the
specifications of subsection (b) above;
     (d) open market commercial paper, maturing within 270 days after
acquisition thereof, which are rated at least P-1 by Moody’s or A-1 by S&P; and
     (e) money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof

5



--------------------------------------------------------------------------------



 



by any Governmental Authority or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Authority.
     “Change of Control” means the existence of any of the following: (a) any
person or group (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act), other than an Exempt Person, shall be the direct or indirect
legal or beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of
more than 50% of the combined voting power of the then total Equity Interests of
the General Partner or (b) the General Partner shall not be the sole legal and
beneficial owner of all of the general partner interests of the Borrower. As
used herein “Exempt Person” means any (i) of Ray C. Davis, Kelcy L. Warren, the
heirs at law of such individuals, entities or trusts owned by or established for
the benefit of such individuals or their respective heirs at law (such as
entities or trusts established for estate planning purposes) or (ii) entities
owned solely by existing and former management employees of the General Partner.
     “Closing Date” means the first date all the conditions precedent in
Section 4.02 and Section 4.03 are satisfied or waived in accordance with
Section 10.01.
     “Code” means the Internal Revenue Code of 1986, together with all rules and
regulations promulgated with respect thereto.
     “Collateral” means, collectively, all of the real, personal and mixed
property (including Equity Interests) in which Liens are purported to be granted
pursuant to the Collateral Documents as security for the Obligations and Lender
Hedging Obligations.
     “Collateral Documents” means the Pledge and Security Agreement and all
other instruments, documents and agreements delivered by any Restricted Person
pursuant to this Agreement or any other Loan Document in order to grant to
Administrative Agent for the benefit of the Lenders, a Lien on any real,
personal or mixed property of such Restricted Person as security for the
Obligations and the Lender Hedging Obligations.
     “Commission” means the United States Securities and Exchange Commission.
     “Commitment” means, as to each Lender, (a) its Revolving Credit Commitment,
and (b) its Term Commitment.
     “Commitment Increase Agreement” has the meaning given to such term in
Section 2.18.
     “Commitment Period” means the period from and including the Closing Date to
the earliest of (a) the Revolving Credit Maturity Date, (b) the date of
termination of the Aggregate Revolving Credit Commitments pursuant to
Section 2.16, and (c) the date of termination of the Revolving Credit Commitment
of each Lender to make Revolving Credit Loans and of the obligation of the LC
Issuer to make LC Credit Extensions pursuant to Section 8.02.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit B.
     “Consolidated” refers to the consolidation of any Person, in accordance
with GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s consolidated financial

6



--------------------------------------------------------------------------------



 



statements, financial condition, results of operations, cash flows, assets,
liabilities, etc. refer to the Consolidated financial statements, financial
condition, results of operations, cash flows, assets, liabilities, etc. of such
Person and its properly consolidated subsidiaries.
     “Consolidated EBITDA of ETP” means, for any period, “Consolidated EBITDA”
as defined in the ETP Credit Agreement, except that for purposes of this
Agreement all references to the “Restricted Subsidiaries” of “Borrower” in such
definition and in the defined terms used therein (such as “Consolidated Net
Income”) shall mean “subsidiaries” of “ETP”, including all subsidiaries of ETP
whether designated as “Restricted Subsidiaries” or “Unrestricted Subsidiaries”
in the ETP Credit Agreement. For the avoidance of doubt, the adjustments in such
definitions for general and administrative expenses allocated to the HOLP
Companies and for dividends and distributions from HOLP and its subsidiaries
shall be disregarded.
     “Consolidated EBITDA of Regency” means, for any period, “Consolidated
EBITDA” as defined in the Regency Credit Agreement.
     “Consolidated EBITDA of the Borrower” means, for any period of four Fiscal
Quarters, the sum of:
     (a) the product of four (4) times the amount of cash distributions payable
with respect to the last Fiscal Quarter in such period by an MLP to the Borrower
or its Restricted Subsidiaries in respect of limited partnership units in such
MLP to the extent actually received on or prior to the date the financial
statements with respect to such Fiscal Quarter referred in the Section 6.02 are
required to be delivered by the Borrower; provided that if the Borrower has
acquired or disposed of any limited partnership units in such MLP at any time
after the first day of such Fiscal Quarter, the determinations in this clause
(a) shall be made (other than for purposes of Section 7.12(c)) giving pro forma
effect to such acquisition or disposition as if such acquisition or disposition
had occurred on the first day of the Fiscal Quarter; plus
     (b) the product of four (4) times the amount of cash distributions payable
with respect to the last Fiscal Quarter in such period by an MLP to the Borrower
or its Restricted Subsidiaries in respect of the general partnership interests
or incentive distribution rights to the extent actually received on or prior to
the date the financial statements with respect to such Fiscal Quarter referred
in the Section 6.02 are required to be delivered by the Borrower; plus
     (c) Consolidated Net Income of the Borrower and its Restricted Subsidiaries
for such four Fiscal Quarter period, plus (i) each of the following to the
extent deducted in determining such Consolidated Net Income (A) all Consolidated
Interest Expense, (B) all income taxes (including any franchise taxes to the
extent based upon net income), (C) all depreciation and amortization (including
amortization of good will and debt issue costs), and (D) any other non-cash
charges or losses, minus (ii) each of the following (A) all non-cash items of
income or gain which were included in determining such Consolidated Net Income,
and (B) any cash payments made during such period in respect of items described
in clause (i)(D) of this clause (c) subsequent to the Fiscal Quarter in which
the relevant non-cash charges or losses were reflected as a charge in the
statement of Consolidated Net Income; provided that the determinations in this
clause (c) shall be made excluding each MLP and its subsidiaries. For the
avoidance of doubt,

7



--------------------------------------------------------------------------------



 



the determinations in this clause (c) shall not include Consolidated Net Income
attributable to distributions by an MLP.
     “Consolidated Fixed Charges” means, for any period, without duplication,
the sum of (i) the preferred distributions paid in cash during such period on
the Restructuring Preferred Units plus (ii) Consolidated Interest Expense for
such period.
     “Consolidated Funded Debt of ETP” means, as at any date of determination,
the sum of the following (without duplication): (i) all Indebtedness on a
Consolidated balance sheet of the ETP and its Subsidiaries prepared as of such
date in accordance with GAAP, (ii) Indebtedness for borrowed money of ETP and
its subsidiaries outstanding under a revolving credit or similar agreement,
notwithstanding the fact that any such borrowing is made within one year of the
expiration of such agreement, (iii) obligations of ETP and its subsidiaries in
respect of Capital Leases, and (iv) all Indebtedness in respect of any Guarantee
by ETP or any of its subsidiaries of Indebtedness of any Person other than ETP
or any of its subsidiaries, but excluding (i) Attributable Debt of ETP and its
subsidiaries and (ii) Performance Guaranties (as defined in the ETP Credit
Agreement); provided, however, on each day, Consolidated Funded Indebtedness
shall exclude the amount of Excluded Inventory Indebtedness (as defined in the
ETP Credit Agreement).
     “Consolidated Funded Debt of Regency” means, as at any date of
determination, the sum of the following (without duplication): (i) all
Indebtedness on a Consolidated balance sheet of the Regency and its Subsidiaries
prepared as of such date in accordance with GAAP, (ii) Indebtedness for borrowed
money of Regency and its subsidiaries outstanding under a revolving credit or
similar agreement, notwithstanding the fact that any such borrowing is made
within one year of the expiration of such agreement, (iii) obligations of
Regency and its subsidiaries in respect of Capital Leases, and (iv) all
Indebtedness in respect of any Guarantee by Regency or any of its subsidiaries
of Indebtedness of any Person other than Regency or any of its subsidiaries, but
excluding Attributable Debt of Regency and its subsidiaries.
     “Consolidated Funded Debt of the Borrower” means, as at any date of
determination, the sum of the following (without duplication): (i) all
Indebtedness on a Consolidated balance sheet of the Borrower and its Restricted
Subsidiaries prepared as of such date in accordance with GAAP, (ii) Indebtedness
for borrowed money of the Borrower and its Restricted Subsidiaries outstanding
under a revolving credit or similar agreement, notwithstanding the fact that any
such borrowing is made within one year of the expiration of such agreement,
(iii) obligations of the Borrower and its Restricted Subsidiaries in respect of
Capital Leases, (iv) all Indebtedness in respect of any Guarantee by a
Restricted Person of Indebtedness of any Person other than a Restricted Person;
provided that the determinations in this definition shall be made excluding each
MLP and its subsidiaries and (v) the maximum amount required to be paid to the
holders thereof in cash upon the exercise of any redemption (other than an
optional redemption elected by the Borrower) or put right in respect of the
Restructuring Preferred Units.
     “Consolidated Interest Expense” means, for any period, without duplication,
all interest reflected on the income statement of the Borrower during such
period on, and all fees and related charges in respect of, Indebtedness which
was deducted in determining Consolidated Net Income

8



--------------------------------------------------------------------------------



 



of the Borrower during such period; provided that the determinations in this
definition shall be made excluding each MLP and its subsidiaries.
     “Consolidated Net Income” means, for any Person and any period, such
Person’s and its subsidiaries’ gross revenues for such period, minus such
Person’s and its subsidiaries’ expenses and other proper charges against income
(including taxes on income to the extent imposed), determined on a Consolidated
basis after eliminating earnings or losses attributable to outstanding minority
interests and excluding the net earnings or losses of any Person, other than a
subsidiary of such Person, in which such Person or any of its subsidiaries has
an ownership interest. Consolidated Net Income shall not include (a) any gain or
loss from the sale of assets other than in the ordinary course of business,
(b) any extraordinary gains or losses, or (c) any non-cash gains or losses
resulting from mark to market activity as a result of SFAS 133. Consolidated Net
Income of a Person for any period shall include any cash dividends and
distributions actually received during such period from any Person, other than a
subsidiary, in which such Person or any of its subsidiaries has an ownership
interest.
     “Continue,” “Continuation,” and “Continued” shall refer to the continuation
pursuant to Section 2.04 of a Eurodollar Loan as a Eurodollar Loan from one
Interest Period to the next Interest Period.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Controlling Agent” means the Controlling Agent named in the Intercreditor
Agreement.
     “Convert,” “Conversion,” and “Converted” shall refer to a conversion
pursuant to Section 2.04 or Article III of one Type of Loan into another Type of
Loan.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
LC Credit Extension.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means, at the time in question, (a) for any Revolving Credit
Loan that is a Eurodollar Loan (up to the end of the applicable Interest
Period), two percent (2%) per annum plus the Applicable Revolving Credit Rate
for Eurodollar Loans plus the Eurodollar Rate then in effect, (b) for each
Revolving Credit Loan that is a Base Rate Loan, each Swingline Loan and each LC
Obligation, two percent (2%) per annum plus the Applicable Revolving Credit Rate
for

9



--------------------------------------------------------------------------------



 



Base Rate Loans plus the Base Rate, (c) for each Letter of Credit, two percent
(2%) per annum plus the Applicable Revolving Credit Rate for Eurodollar Loans,
or (d) for any Term Loan that is a Eurodollar Loan (up to the end of the
applicable Interest Period) two percent (2%) per annum plus the Applicable Term
Loan Rate for Eurodollar Loans plus the Eurodollar Rate then in effect and (e)
for any Term Loan that is a Base Rate Loan two percent (2%) per annum plus the
Applicable Term Loan Rate for Base Rate Loans plus the Base Rate; provided,
however, the Default Rate shall never exceed the Maximum Rate.
     “Default Rate Period” means (i) any period during which any Event of
Default specified in Section 8.01(a), (b) or (j) is continuing and (ii) upon the
request of the Majority Lenders, any period during which any other Event of
Default is continuing.
     “Disclosure Schedule” means Schedule 3 hereto.
     “Dollar” and “$” mean lawful money of the United States.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent and the LC Issuer, and (ii) unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     “Environmental Laws” means any and all Laws relating to the environment or
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974, together
with all rules and regulations promulgated with respect thereto.
     “ERISA Affiliate” means each Restricted Person and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control

10



--------------------------------------------------------------------------------



 



that, together with such Restricted Person, are treated as a single employer
under Section 414 of the Code.
     “ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA maintained by any ERISA Affiliate with respect to which any Restricted
Person has a fixed or contingent liability.
     “ETP” means Energy Transfer Partners, L.P., a Delaware limited partnership,
or the corporate, partnership or limited liability successor thereto.
     “ETP Credit Agreement” means the Amended and Restated Credit Agreement
dated as of June 20, 2007, by and among ETP, Wells Fargo Bank, National
Association, successor to Wachovia Bank, National Association, as administrative
agent and the other agents and the lenders from time to time party thereto, as
amended, modified, waived or otherwise supplemented prior to the date hereof.
     “ETP GP” means Energy Transfer Partners GP, L.P., a Delaware limited
partnership, or the corporate, partnership or limited liability successor
thereto, in either case which is the general partner of ETP.
     “ETP LLC” means Energy Transfer Partners, L.L.C., a Delaware limited
liability company, or the corporate, partnership or limited liability successor
thereto, in either case which is the general partner of ETP GP.
     “ETP Material Adverse Effect” means a material adverse effect on (i) the
financial condition, operations, properties or prospects of ETP and its
subsidiaries, taken as a whole, or (ii) the ability of ETP to perform its
obligations under the Applicable ETP Credit Agreement or the ability of its
subsidiaries, taken as a whole, to perform their respective obligations under
the guarantee of the Applicable ETP Credit Agreement, or (iii) the validity or
enforceability of the Applicable ETP Credit Agreement and related documents.
     “ETP Reporting” means all information or reports that relates to ETP and
its subsidiaries (including their respective financial condition, operations,
properties, prospects, business, liabilities, or compliance): (i) required to be
provided pursuant to Sections 6.02 or 6.04, (ii) provided to the management of
the Borrower, or (iii) that has become publicly available.
     “Eurodollar Loan” means a Loan or portion of a Loan that bears interest at
a rate based on the Eurodollar Rate.
     “Eurodollar Rate” means, with respect to any Eurodollar Loan for any
Interest Period, (a) the rate per annum appearing on Page 3750 of the Bridge
Telerate Service (formerly Dow Jones Market Service) (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity

11



--------------------------------------------------------------------------------



 



comparable to such Interest Period; (b) if for any reason the rate specified in
clause (a) of this definition does not so appear on Page 3750 of the Bridge
Telerate Service (or any successor or substitute page or any such successor to
or substitute for such Service), the rate per annum appearing on Reuters Screen
LIBO page (or any successor or substitute page) as the London interbank offered
rate for deposits in dollars at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period for a maturity
comparable to such Interest Period; and (c) if the rate specified in clause
(a) of this definition does not so appear on Page 3750 of the Bridge Telerate
Service (or any successor or substitute page or any such successor to or
substitute for such Service) and if no rate specified in clause (b) of this
definition so appears on Reuters Screen LIBO page (or any successor or
substitute page), the average of the interest rates per annum at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London offices of Wells Fargo Bank, National
Association in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
     “Event of Default” has the meaning given to such term in Section 8.01.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the LC Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 10.13), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a).
     “Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of July 13, 2006, among Borrower, Administrative Agent, LC
Issuer, Swingline Lender and the syndication agents, documentation agents, and
lenders party thereto, as amended from time to time prior to the date hereof.
     “Facility Usage” means, at the time in question, the aggregate amount of
outstanding Loans and LC Obligations at such time.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal

12



--------------------------------------------------------------------------------



 



Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to the Administrative Agent on such
day on such transactions as determined by the Administrative Agent.
     “Fee Letter” means the letter agreement, dated October 26, 2005, among the
Borrower, the Administrative Agent and Wachovia Capital Markets, LLC.
     “Fiscal Quarter” means a three-month period ending on the last day of
November, February, May and August or such other four consecutive three-month
periods in a Fiscal Year as may be adopted by the General Partner.
     “Fiscal Year” means a twelve month period ending on August 31 or such other
day as may be adopted by the General Partner.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
     “GAAP” means those generally accepted accounting principles and practices
which are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of the Borrower and its
Consolidated subsidiaries, are applied for all periods after the date hereof in
a manner consistent with the manner in which such principles and practices were
applied to the Initial Financial Statements. If any change in any accounting
principle or practice is required by the Financial Accounting Standards Board
(or any such successor) in order for such principle or practice to continue as a
generally accepted accounting principle or practice, all reports and financial
statements required hereunder with respect to the Borrower or with respect to
the Borrower and its Consolidated subsidiaries may be prepared in accordance
with such change, but all calculations and determinations to be made hereunder
may be made in accordance with such change only after notice of such change is
given to each Lender, and the Borrower and Majority Lenders agree to such change
insofar as it affects the accounting of the Borrower or of the Borrower and its
Consolidated subsidiaries
     “GE EFS” means, collectively, General Electric Energy Financial Services, a
unit of General Electric Capital Corporation, Regency GP Acquirer LP and Regency
LP Acquirer LP.

13



--------------------------------------------------------------------------------



 



     “General Partner” means LE GP, LLC, a Delaware limited partnership, or the
corporate, partnership or limited liability successor thereto, in either case,
which is the sole general partner of the Borrower.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The term “Guarantee”
shall exclude endorsements in the ordinary course of business of negotiable
instruments in the course of collection. The amount of any Guarantee shall be
deemed to be an amount equal to the lesser of (i) the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made, or (ii) if not stated or determinable or if such
Guarantee by its terms is limited to less than the full amount of such primary
obligation, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith or the amount to which such
Guarantee is limited. The term “Guarantee” as a verb has a corresponding
meaning.
     “Guarantors” means any Subsidiary of the Borrower that now or hereafter
executes and delivers a Guaranty to the Administrative Agent pursuant to
Section 6.11.
     “Guaranty” means, collectively, one or more Guarantees of the Obligations
made by the Guarantors in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit C, including any supplements to an existing
Guaranty in substantially the form that is a part of Exhibit C.
     “Haynesville JV” means RIGS Haynesville Partnership Co., a general
partnership that owns 100 percent of Regency Intrastate Gas LP.

14



--------------------------------------------------------------------------------



 



     “Hazardous Materials” means any substances regulated under any
Environmental Law, whether as pollutants, contaminants, or chemicals, or as
industrial, toxic or hazardous substances or wastes, or otherwise.
     “Hedging Contract” means (a) any agreement providing for options, swaps,
floors, caps, collars, forward sales or forward purchases involving interest
rates, commodities or commodity prices, equities, currencies, bonds, or indexes
based on any of the foregoing, (b) any option, futures or forward contract
traded on an exchange, and (c) any other derivative agreement or other similar
agreement or arrangement.
     “Hedging Termination Value” means, in respect of any one or more Hedging
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Contracts, (a) for any date on or
after the date such Hedging Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Contracts (which
may include a Lender or any Affiliate of a Lender).
     “Indebtedness” means, with respect to any Person, without duplication:
     (a) indebtedness for borrowed money, all obligations upon which interest
charges are customarily paid and all obligations evidenced by any bond, note,
debenture or other similar instrument which such Person has directly or
indirectly created, incurred or assumed;
     (b) obligations of others secured by any Lien in respect of property owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such indebtedness; provided that the amount of such Indebtedness, if
such Person has not assumed the same or become liable therefor, shall in no
event be deemed to be greater than the fair market value from time to time of
the property subject to such Lien;
     (c) indebtedness, whether or not for borrowed money (excluding trade
payables and accrued expenses arising in the ordinary course of business and
payable in the ordinary course of business), with respect to which such Person
has become directly or indirectly liable and which represents the deferred
purchase price (or a portion thereof) or has been incurred to finance the
purchase price (or a portion thereof) of any property or service or business
acquired by such Person, whether by purchase, consolidation, merger or
otherwise;
     (d) the principal component of Capital Lease Obligations to the extent such
obligations would, in accordance with GAAP, appear on a balance sheet of such
Person;
     (e) Attributable Debt of such Person in respect of Sale and Lease-Back
Transactions not involving a Capital Lease Obligation;
     (f) mandatory obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in cash in respect of any Equity Interest
in such Person or any other

15



--------------------------------------------------------------------------------



 



Person, valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends or distribution;
     (g) obligations, contingent or fixed, of such person as an account party in
respect of letters of credit (other than letters of credit incurred in the
ordinary course of business and consistent with past practice or letters of
credit outstanding on the effective date of this Agreement);
     (h) liabilities of such Person in respect of unfunded vested benefits under
pension plans (determined on a net basis for all such plans) and all asserted
withdrawal liabilities of such Person or a commonly controlled entity to a
multiemployer plan;
     (i) obligations of such Person in respect of bankers’ acceptances (other
than in respect of accounts payable to suppliers incurred in the ordinary course
of business consistent with past practice); and
     (j) Guarantees by such Person in respect of obligations of the character
referred to in clause (a), (b), (c), (d), (e), (f), (g), (h) or (i) of this
definition of any other Person;
     (k) obligations of the character referred to in clause (a), (b), (c), (d),
(e), (f), (g), (h), (i) or (j) of this definition deemed to be extinguished
under GAAP but for which such Person remains legally liable;
     (l) amendment, supplement, modification, deferral, renewal, extension or
refunding of any obligation or liability of the types referred to in clauses
(a) through (k) above; and
     (m) obligations arising out of Hedging Contracts (on a net basis to the
extent netting is provided for in the applicable Hedging Contract); provided
that only the Hedging Termination Value of Lender Hedging Obligations shall be
deemed “Indebtedness” for any purposes under Section 7.12.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning given to such term in Section 10.04(b).
     “Intercreditor Agreement” means an Intercreditor Agreement entered into by
the Administrative Agent pursuant to Section 7.02(p), substantially in the form
of Exhibit H hereto, with such changes as may be acceptable to the
Administrative Agent.
     “Initial Borrower Financial Statements” means (a) the audited Consolidated
annual financial statements of the Borrower as of December 31, 2009 and (b) the
unaudited Consolidated interim financial statements of the Borrower as of
March 31, 2010.
     “Initial Financial Statements” means (a) the Initial Borrower Financial
Statements, (b) the Initial ETP Financial Statements and (c) the Initial Regency
Financial Statements.

16



--------------------------------------------------------------------------------



 



     “Initial ETP Financial Statements” means (a) the audited Consolidated
annual financial statements of ETP as of December 31, 2009 and (b) the unaudited
Consolidated interim financial statements of ETP as of March 31, 2010.
     “Initial Regency Financial Statements” means (a) the audited Consolidated
annual financial statements of Regency as of December 31, 2009 and (b) the
unaudited Consolidated interim financial statements of Regency as of March 31,
2010.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Revolving Credit Maturity Date, in the case of Revolving Credit Loans, and the
Term Loan Maturity Date, in the case of Term Loans; provided, however, that if
any Interest Period for a Eurodollar Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each Fiscal Quarter and the Revolving Credit Maturity Date, in
the case of Revolving Credit Loans, and the Term Loan Maturity Date, in the case
of Term Loans.
     “Interest Period” means, as to each Eurodollar Loan, the period commencing
on the date such Eurodollar Loan is disbursed or Converted to or Continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower in its Loan Notice or such period that is nine or
twelve months if requested by the Borrower and consented to by all the Lenders;
provided that: (a) any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day; (b) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period; and (c) no Interest Period shall extend
beyond the Revolving Credit Maturity Date, in the case of Revolving Credit
Loans, or the Term Loan Maturity Date applicable to such Loans, in the case of
Term Loans.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees obligations of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of determining the
outstanding amount of an Investment, the amount of any Investment shall be the
amount actually invested (without adjustment for subsequent increases or
decreases in the value of such Investment) reduced by the cash proceeds received
upon the sale, liquidation, repayment or disposition of such Investment (less
all costs thereof) or other cash proceeds received as a return of capital of
such Investment in an aggregate amount up to but not in excess of the amount of
such Investment.

17



--------------------------------------------------------------------------------



 



     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the LC Issuer and the Borrower (or any Restricted Subsidiary) or in
favor the LC Issuer and relating to any such Letter of Credit.
     “Laws” means any statute, law, regulation, ordinance, rule, treaty,
judgment, order, decree, permit, concession, franchise, license, agreement or
other governmental restriction of the United States or any state or political
subdivision thereof or of any foreign country or any department, state, province
or other political subdivision thereof.
     “LC Collateral” means cash or deposit account balances pledged and
deposited with or delivered to the Administrative Agent, for the benefit of the
LC Issuer and the Lenders, as collateral for the LC Obligations.
     “LC Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “LC Issuer” means Wells Fargo Bank, National Association (successor to
Wachovia Bank, National Association) in its capacity as issuer of Letters of
Credit hereunder or any successor issuer of Letters of Credit hereunder.
     “LC Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Matured LC Obligations. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the “International Standby Practices 1998” (published
by the Institute of International Banking Law & Practice or such later version
thereof as may be in effect at the time of issuance), such Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn.
     “Lender” has the meaning given to such term in the introductory paragraph
hereto. Unless the context otherwise requires, the term “Lenders” includes the
Revolving Credit Lenders, the Term Lenders and the Swingline Lender.
     “Lender Hedging Obligations” means all obligations arising from time to
time under Hedging Contracts entered into from time to time between the Borrower
or any of its Restricted Subsidiaries and a counterparty that is a Lender or an
Affiliate of a Lender; provided (a) that if such counterparty ceases to be a
Lender hereunder or an Affiliate of a Lender hereunder, Lender Hedging
Obligations shall only include such obligations to the extent arising from
transactions entered into at the time such counterparty was a Lender hereunder
or an Affiliate of a Lender hereunder, and (b) that for any of the foregoing to
be included within “Lender Hedging Obligations” hereunder, the applicable
counterparty or Borrower must have provided Administrative Agent written notice
of the existence thereof certifying that such transaction is a Lender Hedging
Obligation and is not prohibited under this Agreement.

18



--------------------------------------------------------------------------------



 



     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Letter of Credit” means any standby letter of credit issued hereunder and
shall include the Existing Letters of Credit.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the LC Issuer.
     “Leverage Ratio of the Borrower” means the ratio of (a) Consolidated Funded
Debt of the Borrower outstanding on the specified date to (b) the Consolidated
EBITDA of the Borrower for the four Fiscal Quarter period most recently ended.
     “Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered liabilities pursuant to
GAAP.
     “LIBOR Reference Rate” means a rate of interest for Swingline Loans
determined by reference to the Eurodollar Rate for a one (1) month interest
period that would be applicable for a Revolving Credit Loan, as that rate may
fluctuate in accordance with changes in the Eurodollar Rate as determined on a
day-to-day basis.
     “Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor which provides for the payment of such Liabilities out of
such property or assets or which allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, deposit,
production payment, rights of a vendor under any title retention or conditional
sale agreement or lease substantially equivalent thereto, tax lien, mechanic’s
or materialman’s lien, or any other charge or encumbrance for security purposes,
whether arising by Law or agreement or otherwise, but excluding any right of
offset which arises without agreement in the ordinary course of business. “Lien”
also means any filed financing statement, any registration of a pledge (such as
with an issuer of uncertificated securities), or any other arrangement or action
which would serve to perfect a Lien described in the preceding sentence,
regardless of whether such financing statement is filed, such registration is
made, or such arrangement or action is undertaken before or after such Lien
exists.
     “Loans” means the Term Loans and, prior to the New Revolving Credit
Effective Date, the Revolving Credit Loans and the Swingline Loans.
     “Loan Documents” means this Agreement, each Note, each Issuer Document, the
Fee Letter, each Guaranty, the Perfection Certificate, each Collateral Document,
if Liens are incurred pursuant to Section 7.02(p), the Intercreditor Agreement
and all other agreements, certificates,

19



--------------------------------------------------------------------------------



 



documents, instruments and writings at any time delivered in connection herewith
or therewith (exclusive of term sheets and commitment letters).
     “Loan Notice” means a notice of (a) a Borrowing, (b) a Conversion of Loans
from one Type to the other, pursuant to Section 2.04, or (c) a Continuation of
Eurodollar Loans, pursuant to Section 2.04, which, if in writing, shall be
substantially in the form of Exhibit D.
     “Majority Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the Commitment of each Lender
to make Loans and the obligation of the LC Issuer to make LC Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Facility Usage (with the aggregate amount of each Lender’s
risk participation and funded participation in LC Obligations being deemed
“held” by such Lender for purposes of this definition).
     “Margin Regulations” means Regulations T, U and X of the Board of Governors
of the Federal Reserve System.
     “Material Adverse Effect” means a material adverse effect on (i) the
financial condition, operations, properties or prospects of the Borrower and its
Restricted Subsidiaries, taken as a whole, or (ii) the ability of any Restricted
Person to fully and timely perform its obligations under the Loan Documents to
which it is a party, or (iii) the validity or enforceability against a
Restricted Person of a Loan Document to which it is a party, or (iv) the
material rights, remedies and benefits available to, or conferred upon, the
Administrative Agent or any Lender under any Loan Document.
     “Matured LC Obligations” means all amounts paid by LC Issuer on drafts or
demands for payment drawn or made under or purported to be under any Letter of
Credit and all other amounts due and owing to LC Issuer under any Letter of
Credit Application, to the extent the same have not been repaid to LC Issuer
(with the proceeds of Revolving Credit Loans or otherwise).
     “Maximum Rate” has the meaning given to such term in Section 10.09.
     “MEP Interests” means (a) ETP’s 100% interest in Midcontinent Express
Pipeline III, L.L.C., a Delaware limited liability company and the owner of a
49.9% interest in Midcontinent Express Pipeline, LLC, a Delaware limited
liability company, and (b) an Option Agreement to acquire ETP’s 100% interest in
Midcontinent Express Pipeline II, L.L.C., a Delaware limited liability company
and the owner of a .1% interest in Midcontinent Express Pipeline, LLC.
     “MLP” means either of ETP or Regency, as applicable, and “MLPs” means both
of ETP and Regency.
     “MLP Credit Document” means the Applicable MLP Credit Agreement and all
other documents, instruments or agreements executed and delivered by the MLP
party thereto or its subsidiaries in connection therewith.

20



--------------------------------------------------------------------------------



 



     “MLP Limited Partnership Agreement” means the Agreement of Limited
Partnership of each of ETP and Regency, in each case as in effect on the date of
this Agreement.
     “Moody’s” means Moody’s Investors Service, Inc., or its successor.
     “Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount
equal to: (a) Cash payments (including any Cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) received by the Borrower or any of its
Subsidiaries from such Asset Sale, minus (b) any bona fide direct costs incurred
in connection with such Asset Sale, including income or gains taxes payable by
the seller as a result of any gain recognized in connection with such Asset
Sale.
     “Net Issuance Proceeds” means, an amount equal to: Cash payments received
by any Restricted Person (other than from another Restricted Person) from
(i) the issuance and sale of any capital stock or other equity interest by the
Borrower or any other Cash contribution to the equity capital of a Restricted
Person, except to the extent that Cash proceeds are intended at the time of
receipt to be used to fund a Permitted Acquisition, an acquisition of limited
partnership units of an MLP or a capital expenditure (other than capital
expenditures for repair, replacement or maintenance of existing capital assets
of a Restricted Person) by a Restricted Person and are so used within 120 days
after such receipt (or in the case of such a capital expenditure, construction
with respect thereto has begun within 120 days), or (ii) from the incurrence of
Indebtedness for borrowed money by a Restricted Person, other than as permitted
by clauses (a) through (h) or clause (j) of Section 7.01, minus, (a) only in the
case of the initial incurrence of Senior Note Indebtedness in connection with
the Senior Notes Effective Date, the Revolving Credit Prepayment on the Senior
Notes Effective Date, (b) the payment of any Applicable Hedging Contract
Termination Payments and (c) any bona fide direct costs incurred in connection
with such sale, contribution or issuance.
     “New Revolving Credit Effective Date” means the date on or prior to
November 12, 2010 on which each of the following has occurred, or shall have
been satisfied in a substantially contemporaneous manner satisfactory to the
Administrative Agent: (a) the Borrower shall have received commitments under a
definitive credit agreement providing for New Revolving Credit Indebtedness in a
principal amount of not less than $200,000,000, (b) the Borrower shall have
terminated the Revolving Commitments, and repaid in full the outstanding
principal of, and interest and fees on the Revolving Credit Loans and the amount
of any Applicable Hedging Contract Termination Payments, (c) the Administrative
Agent shall have received the Intercreditor Agreement executed by the
administrative agent or collateral agent for the lenders in respect of the New
Revolving Credit Indebtedness and such amendments or supplements to the
Collateral Documents as the Administrative Agent shall have reasonably requested
executed by the Restricted Persons, (d) the Administrative Agent shall have
received a certificate signed by a duly authorized officer of the Borrower dated
the New Revolving Credit Effective Date, to the effect that, after giving effect
to New Revolving Credit Indebtedness and the applications of the proceeds
thereof to the Revolving Credit Loans and the Applicable Hedging Contract
Termination Payments: (i) the representations and warranties contained in each
of the Loan Documents are true and correct in all material respects on and as of
New Revolving Credit Effective Date as though made on and as of such date
(unless stated to relate solely to an earlier

21



--------------------------------------------------------------------------------



 



date, in which case such representations and warranties are true and correct in
all material respects as of such earlier date); and (ii) no Default has occurred
and is continuing and (e) each of such conditions to the New Revolving Credit
Effective Date shall have occurred or been so satisfied on or prior to
November 12, 2010.
     “New Revolving Credit Indebtedness” means Indebtedness incurred by the
Borrower and Guarantors pursuant to Section 7.01(h).
     “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit E-1,
in the case of Revolving Credit Loans, or the form of Exhibit E-2, in the case
of Term Loans.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Restricted Person, arising under any Loan Document
or otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Restricted Person or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Participant” has the meaning given to such term in Section 10.06(d).
     “Partnership Agreement” means the Agreement of Limited Partnership of the
Borrower as in effect on the date of this Agreement.
     “Perfection Certificate” means a certificate substantially in the form of
Exhibit F that provides information with respect to the personal or mixed
property of any Restricted Person.
     “Permitted Acquisitions” means (A) the acquisition of all of the Equity
Interests in a Person (exclusive of director qualifying shares and other Equity
Interests required to be held by an Affiliate to comply with a requirement of
Law) or (B) any other acquisition of all or a substantial portion of the
business, assets or operations of a Person (whether in a single transaction or a
series of related transactions) (C) a merger or consolidation of any Person with
or into a Restricted Person so long as the survivor is or becomes a Restricted
Person upon consummation thereof (and Borrower is the survivor, if it is a
party) or (D) the acquisitions included in the Restructuring Transactions;
provided, that (i) prior to and after giving effect to such acquisition no
Default or Event of Default shall have occurred and be continuing; and (ii) all
representations and warranties contained in the Loan Documents shall be true and
correct in all material respects as if restated immediately following the
consummation of such acquisition; and (iii) the Borrower has provided to the
Administrative Agent an officer’s certificate, in form

22



--------------------------------------------------------------------------------



 



satisfactory to the Administrative Agent, certifying that each of the foregoing
conditions has been satisfied.
     “Permitted Investments” means:
     (a) Cash Equivalents,
     (b) Investments in any Restricted Subsidiary,
     (c) (i) Investments held directly by ETP GP in its 2% general partnership
units and incentive distribution rights of ETP, plus additional contributions by
ETP GP to maintain its 2% general partnership interest in ETP, and
(ii) Investments held directly by Regency GP in its 2% general partnership units
and incentive distribution rights of Regency, plus additional contributions by
Regency GP to maintain its 2% general partnership interest in Regency,
     (d) unsecured Guarantees of Indebtedness of Unrestricted Persons (other
than an MLP and their respective subsidiaries) in an amount not to exceed
$15,000,000 at any one time,
     (e) Investments held directly by the Borrower in limited partnership units
of an MLP,
     (f) Investments (other than Guarantees) in Unrestricted Persons (other than
an MLP and their respective subsidiaries) made after the Closing Date in an
aggregate amount not to exceed $15,000,000 at any one time outstanding to the
extent permitted by Section 6.11,
     (g) Investments (other than Guarantees) in Unrestricted Persons sourced
from funds derived from equity offerings of the Borrower not to exceed
$75,000,000 at any one time outstanding, and
     (h) Investments in the MEP Interests contemplated as a part of the
Restructuring Transactions.
     “Permitted Lien” has the meaning given to such term in Section 7.02.
     “Permitted Line of Business” means, with respect to the specified Person,
lines of business engaged in by such Person and its subsidiaries such that such
Person and its subsidiaries, taken as a whole, are substantially engaged in
businesses that are (i) qualified business of master limited partnerships and
(ii) energy-related.
     “Permitted Unit Purchase” means, the purchase of 9,642,757 of the
Borrower’s outstanding common limited partnership units from Kellen Holdings,
LLC for an aggregate Cash purchase price not to exceed $245,000,000.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Pledge and Security Agreement” means the Pledge and Security Agreement to
be executed by Borrower and each Restricted Subsidiary (other than ETP GP and
Regency GP)

23



--------------------------------------------------------------------------------



 



substantially in the form of Exhibit G, as it may be amended, restated,
supplemented or otherwise modified from time to time.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by Wells Fargo Bank, National Association as its prime rate in
effect at its principal office in Charlotte, North Carolina. Each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.
     “Quarterly Testing Date” means the last day of each Fiscal Quarter.
     “Rating Agency” means Fitch, S&P or Moody’s.
     “Regency” means Regency Energy Partners LP, a Delaware limited partnership.
     “Regency Credit Agreement” means the Fifth Amended and Restated Credit
Agreement dated March 3, 2010 among Regency, Regency Gas Services LP, as
borrower, the subsidiary guarantors named therein, Well Fargo Bank, National
Association, successor to Wachovia Bank, National Association, as administrative
agent, and the other agents and the lenders from time to time party thereto, as
amended, modified, waived or otherwise supplemented prior to the date hereof.
     “Regency GP” means Regency GP LP, a Delaware limited partnership, or the
corporate, partnership or limited liability successor thereto, in either case
which is the general partner of Regency.
     “Regency LLC” means Regency GP LLC, a Delaware limited liability company,
or the corporate, partnership or limited liability successor thereto, in either
case which is the general partner of Regency GP.
     “Regency Material Adverse Effect” means a material adverse effect on
(i) the financial condition, operations, properties or prospects of Regency and
its subsidiaries, taken as a whole, or (ii) the ability of Regency to perform
its obligations under the Applicable Regency Credit Agreement or the ability of
its subsidiaries, taken as a whole, to perform their respective obligations
under the guarantee of the Applicable Regency Credit Agreement, or (iii) the
validity or enforceability of the Applicable Regency Credit Agreement and
related documents.
     “Regency Reporting” means all information or reports that relates to
Regency and its subsidiaries (including their respective financial condition,
operations, properties, prospects, business, liabilities, or compliance):
(i) required to be provided pursuant to Sections 6.02 or 6.04, (ii) provided to
the management of the Borrower, or (iii) that has become publicly available.
     “Register” has the meaning given to such term in Section 10.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, trustees, officers, employees, agents
and advisors of such Person and of such Person’s Affiliates.

24



--------------------------------------------------------------------------------



 



     “Request for Credit Extension” means (a) with respect to a Borrowing,
Conversion or Continuation of Loans, a Loan Notice, and (b) with respect to an
LC Credit Extension, a Letter of Credit Application.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, or treasurer of a Restricted Person. Any document delivered
hereunder that is signed by a Responsible Officer of a Restricted Person shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Restricted Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Restricted Person.
     “Restricted Payment” means any dividends on, or other distribution in
respect of, any Equity Interests in any Restricted Person, or any purchase,
redemption, acquisition, or retirement of any Equity Interests in any Restricted
Person (whether such interests are now or hereafter issued, outstanding or
created), or any reduction or retirement of the Equity Interest of any
Restricted Person, except, in each case, distributions, dividends or any other
of the above actions payable solely in shares of capital stock of (or other
ownership or profit interests in) such Restricted Person, or warrants, options
or other rights for the purchase or acquisition from such Restricted Person of
shares of capital stock of (or other ownership or profit interests in) such
Restricted Person.
     “Restricted Person” means each of the Borrower, ETP GP, ETP LLC, Regency
GP, Regency LLC and any other Person who is designated a Restricted Subsidiary
pursuant to the requirements of Section 6.11.
     “Restricted Subsidiary” means any Subsidiary of the Borrower other than the
Unrestricted Persons.
     “Restructuring Transactions” means (i) the redemption by ETP of 12,273,830
common limited partnership units of ETP held by the Borrower in exchange for the
MEP Interests, (ii) the exchange by the Borrower with Regency of the MEP
Interests for 26,266,791 limited partnership units of Regency, and (iii) the
acquisition by the Borrower from GE EFS and certain of Regency GP’s management
parties of 100% of the equity interest in Regency GP and Regency LLC in
consideration for the Restructuring Preferred Units.
     “Restructuring Preferred Units” means the 3,000,000 units of the class of
new units of the Borrower designated as the “Series A Convertible Preferred
Units” of the Borrower issued pursuant to the Restructuring Transactions with an
aggregate redemption value of $300,000,000 on the date of issuance, with an
quarterly cumulative preferred distribution of $2.00 per unit (8% per annum) and
subject to mandatory redemption and other provisions as described in
Schedule 1.01 to this Agreement.
     “Revolving Credit Commitment” means, as to each Lender, (a) its Commitment
to make Revolving Credit Loans to the Borrower in an aggregate principal amount
set forth as its Revolving Credit Commitment on Schedule 1 or in an Assignment
and Assumption pursuant to which such Lender becomes a party hereto, or in an
commitment increase document pursuant to

25



--------------------------------------------------------------------------------



 



Section 2.17 pursuant to which such Lender becomes a party hereto, in each case
as applicable, as increased or decreased in an Assignment and Assumption or
increased in a commitment increase document pursuant to Section 2.17, in each
case as applicable, and (b) such Lender’s corresponding Commitment to purchase
participations in LC Obligations and Swingline Loans.
     “Revolving Credit Lender” means any Lender who maintains a Revolving Credit
Commitment or has outstanding Revolving Credit Loans or has participations
hereunder in outstanding LC Obligations or outstanding Swingline Loans.
     “Revolving Credit Loan” means a Loan made pursuant to Section 2.01(a).
     “Revolving Credit Facility Usage” means, the Facility Usage with respect to
Revolving Credit Loans, LC Obligations and Swingline Loans.
     “Revolving Credit Maturity Date” means February 8, 2011.
     “Revolving Credit Prepayment” means (i) if the New Revolving Credit
Effective Date occurs contemporaneously with Senior Note Effective Date, the
repayment in full the outstanding principal of, and interest and fees on the
Revolving Credit Loans and the amount of any Applicable Hedging Contract
Termination Payments or (ii) if the New Revolving Credit Effective Date has
occurred prior to Senior Note Effective Date, the repayment in full the
outstanding principal of, and interest and fees on the New Revolving Credit
Indebtedness.
     “Risk Management Policy” means the Risk Management Policy of the Borrower
in effect on the date of this Agreement as amended from time to time.
     “S&P” means Standard & Poor’s Ratings Services (a division of McGraw Hill,
Inc.) or its successor.
     “Sale and Lease-Back Transaction” means, with respect to any Person (a
“Transferor”), any arrangement (other than between the Borrower and a Wholly
Owned Subsidiary of the Borrower that is a Restricted Person or between Wholly
Owned Subsidiaries of the Borrower that are each Restricted Persons) whereby
(a) property (the “Subject Property”) has been or is to be disposed of by such
Transferor to any other Person with the intention on the part of such Transferor
of taking back a lease of such Subject Property pursuant to which the rental
payments are calculated to amortize the purchase price of such Subject Property
substantially over the useful life of such Subject Property, and (b) such
Subject Property is in fact so leased by such Transferor or an Affiliate of such
Transferor.
     “Senior Notes Effective Date” means the date on or prior to November 12,
2010 on which each of the following has occurred, or shall be satisfied in a
substantially contemporaneous manner satisfactory to the Administrative Agent:
(a) the New Revolving Credit Effective Date shall have occurred prior to or
contemporaneously with such date, (b) the Borrower shall have received the
proceeds of the initial issuance of Senior Note Indebtedness in an aggregate
principal amount (after discounts and costs of issuance) of not less than
$500,000,000, (c) the Borrower shall have made the Revolving Credit Prepayment
and applied the Net Issuance Proceeds to the prepayment of the Term Loans and no
principal amount of New

26



--------------------------------------------------------------------------------



 



Revolving Credit Indebtedness loans shall be outstanding, (d) the Administrative
Agent shall have received the Intercreditor Agreement executed by each of the
parties thereto and such amendments or supplements to the Collateral Documents
as the Administrative Agent shall have reasonably requested executed by the
Restricted Persons, (e) the Administrative Agent shall have received a
certificate signed by a duly authorized officer of the Borrower dated the Senior
Notes Effective Date, to the effect that, after giving effect to the incurrence
of the Senior Note Indebtedness and the applications of the proceeds thereof as
required pursuant to clause (c) above: (i) the representations and warranties
contained in each of the Loan Documents are true and correct in all material
respects on and as of Senior Notes Effective Date as though made on and as of
such date (unless stated to relate solely to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date); and (ii) no Default has occurred and is continuing and
(f) each of such conditions to the Senior Notes Effective Date shall have
occurred or been so satisfied on or prior to November 12, 2010.
     “Senior Note Indebtedness” means Indebtedness incurred by the Borrower and
Guarantors pursuant to Section 7.01(i) or Section 7.01(j).
     “Senior Note Refinancing Indebtedness” has the meaning set forth in
Section 7.01(j).
     “Specified Acquisition” means an acquisition of assets or entities or
operating lines or divisions by a Restricted Person for a purchase price of not
less than $25,000,000; for avoidance of doubt, it is agreed that the
Restructuring Transactions constitute a Specified Acquisition.
     “Specified Acquisition Period” means a period elected by the Borrower that
commences on the date elected by the Borrower, by notice to the Administrative
Agent, following the occurrence of a Specified Acquisition and ending on the
earliest of (a) the third Quarterly Testing Date occurring after the
consummation of such Specified Acquisition, (b) the date of a Specified Equity
Offering and (c) if the Leverage Ratio is less than or equal to 4.50 to 1.00 on
such date, the date of the Borrower’s delivery of a notice to the Administrative
Agent terminating such Specified Acquisition Period accompanied by a certificate
reflecting compliance with such Leverage Ratio; provided, in the event the
Leverage Ratio exceeds 4.50 to 1.00 as of the end of any Fiscal Quarter in which
a Specified Acquisition has occurred, the Borrower shall be deemed to have so
elected a Specified Acquisition Period with respect thereto on such last day of
such Fiscal Quarter; provided, further, following the election (or deemed
election) of a Specified Acquisition Period, the Borrower may not elect (or be
deemed to have elected) a subsequent Specified Acquisition Period unless, at the
time of such subsequent election, the Leverage Ratio does not exceed 4.50 to
1.00. Only one Specified Acquisition Period may be elected (or deemed elected)
with respect to any particular Specified Acquisition.
     “Specified Equity Offering” means the date (or the last such date if more
than one issuances are aggregated) that the proceeds are received by the
Borrower of one or more issuances of equity by the Borrower for aggregate net
cash proceeds of not less than twenty-five percent (25%) of the aggregate
purchase price of the Specified Acquisition. For purposes of clarification, the
Borrower, the Administrative Agent and the Lenders agree that nothing in this
Agreement, including this definition, shall obligate the Borrower at any time to
issue equity for

27



--------------------------------------------------------------------------------



 



the purpose of financing all or any portion of the purchase price associated
with a Specified Acquisition.
     “subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.
     “Subsidiary” means, except as used in connection with Consolidated
financial statements, financial condition, results of operations, cash flows,
assets, liabilities, etc., or unless otherwise specified, any subsidiary of the
Borrower, excluding each MLP and its respective subsidiaries.
     “Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans, as such amount may be adjusted from time to time in accordance
with this Agreement by the Borrower and the Swingline Lender. The Swingline
Commitment is $10,000,000.
     “Swingline Lender” means Wells Fargo Bank, National Association.
     “Swingline Loan” means a Loan made pursuant to Section 2.02.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Commitment” means, as to each Lender, (i) prior to the making of its
Term Loan, its Commitment to make Term Loans in an aggregate principal amount
set forth as its Term Commitment on Schedule 1 or in an Assignment and
Assumption pursuant to which such Lender becomes a party hereto or a commitment
increase document pursuant to Section 2.18 pursuant to which such Lender becomes
a party hereto, in each case as applicable, and (ii) after the making of its
Term Loan and giving effect to any assignment pursuant to an Assignment and
Assumption or a commitment increase document pursuant to Section 2.18, in each
case as applicable, the outstanding balance of its Term Loans.
     “Term Loan” means a Loan made pursuant to Section 2.01(b).
     “Term Loan Increase” has the meaning given to such term in Section 2.18.
     “Term Loan Maturity Date” means November 1, 2012 or such other date as is
otherwise provided pursuant to Section 2.18 in respect of the Term Loans made in
connection with a particular Term Loan Increase.
     “Termination Event” means (a) the occurrence with respect to any ERISA Plan
of (i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(c) of ERISA other than
a reportable event not subject to the

28



--------------------------------------------------------------------------------



 



provision for 30 day notice to the Pension Benefit Guaranty Corporation pursuant
to a waiver by such corporation under Section 4043(a) of ERISA, or (b) the
withdrawal of any ERISA Affiliate from an ERISA Plan during a plan year in which
it was a “substantial employer” as defined in Section 4001(a)(2) of ERISA, or
(c) the filing of a notice of intent to terminate any ERISA Plan or the
treatment of any ERISA Plan amendment as a termination under Section 4041 of
ERISA, or (d) the institution of proceedings to terminate any ERISA Plan by the
Pension Benefit Guaranty Corporation under Section 4042 of ERISA, or (e) any
other event or condition which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
ERISA Plan.
     “Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States or any state, province, commonwealth, nation, territory,
possession, county, parish, town, township, village or municipality, whether now
or hereafter constituted or existing.
     “Type” means, with respect to a Loan, its character as a Base Rate Loan or
a Eurodollar Loan.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York from time to time.
     “United States” and “U.S.” mean the United States of America.
     “Unrestricted Persons” means each MLP and its respective subsidiaries and,
unless subsequently designated as a Restricted Subsidiary pursuant to
Section 6.11, any Subsidiary of the Borrower which is designated as an
Unrestricted Person pursuant to Section 6.11.
     “Value” means as of any date of determination (i) the combined market value
of limited partnership units of each MLP held by the Borrower as determined by
reference to the price of the common units of such MLP as quoted on the New York
Stock Exchange at the close of business on the date of determination plus
(ii) 12 times Consolidated EBITDA of the Borrower derived from the general
partnership interests and incentive distribution rights under the Agreement of
Limited Partnership of such MLP as in effect from time to time (other than
expenses relating to the Borrower) for the four Fiscal Quarter period most
recently ended prior to the date of determination (for clarity, being the
product of 4 times such amount for the last Fiscal Quarter in such period) as
set forth in clause (b) of the definition of “Consolidated EBITDA of the
Borrower”.
     “Wholly Owned Subsidiary” means, with respect to a Person, any subsidiary
of such Person, all of the issued and outstanding stock, limited liability
company membership interests, or partnership interests of which (including all
rights or options to acquire such stock or interests) are directly or indirectly
(through one or more subsidiaries) owned by such Person, excluding any general
partner interests owned, directly or indirectly, by General Partner in any such
subsidiary that is a partnership, in each case such general partner interests
not to exceed two percent (2%) of the aggregate ownership interests of any such
partnership and directors’ qualifying shares if applicable.

29



--------------------------------------------------------------------------------



 



     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms.
     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Initial Financial Statements, except
as otherwise specifically prescribed herein.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the

30



--------------------------------------------------------------------------------



 



original intent thereof in light of such change in GAAP (subject to the approval
of the Majority Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
     1.06 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Loans.
     (a) Revolving Credit Loans. Prior to the New Revolving Credit Effective
Date, subject to the terms and conditions hereof, each Revolving Credit Lender
agrees to make loans (“Revolving Credit Loans”) to the Borrower upon the
Borrower’s request from time to time during the Commitment Period, provided that
(a) subject to Sections 3.03, 3.04 and 3.06, all Revolving Credit Lenders are
requested to make Revolving Credit Loans of the same Type in accordance with
their respective Applicable Revolving Credit Percentages and as part of the same
Borrowing, and (b) after giving effect to such Revolving Credit Loans, the
Revolving Credit Facility Usage does not exceed the Aggregate Revolving Credit
Commitments, and the Revolving Credit Loans of any Revolving Credit Lender plus
such Lender’s Applicable Revolving Credit Percentage of all LC Obligations does
not exceed such Lender’s Revolving Credit Commitment. The aggregate amount of
all Revolving Credit Loans that are Base Rate Loans in any Borrowing must be
equal to $3,000,000 or any higher integral multiple of $1,000,000. The aggregate
amount of all Eurodollar Loans in any Borrowing must be equal to $3,000,000 or
any higher integral multiple of $1,000,000. The Borrower may have no more than
eight (8) Borrowings of Eurodollar Loans outstanding at any time. All Revolving
Credit Loans shall be due and payable in full on the Revolving Credit Maturity
Date, subject to prepayments

31



--------------------------------------------------------------------------------



 



provided herein. Subject to the terms and conditions of this Agreement, the
Borrower may borrow, repay, and reborrow Revolving Credit Loans under this
Section 2.01(a).
     (b) Term Loans. Subject to the terms and conditions set forth herein, each
Term Lender severally agrees to make a loan (each a “Term Loan”) to the Borrower
on the Closing Date in a single advance in an aggregate amount not to exceed the
amount of such Lender’s Term Commitment; provided that subject to Sections 3.03,
3.04 and 3.06, all Term Lenders are requested to make Term Loans of the same
Type in accordance with their respective Applicable Term Percentages and as part
of the same Borrowing, and (b) the Term Loan of any Lender does not exceed such
Lender’s Term Commitment. Term Loans may be Base Rate Loans or Eurodollar Loans
as provided herein. All Terms Loans shall be due and payable in full on the Term
Loan Maturity Date applicable to such Term Loans, subject to prepayments
provided herein. No portion of any Term Loan that has been repaid may be
reborrowed.
     (c) Termination of Revolving Credit Commitments. On the New Revolving
Credit Effective Date, (i) the Revolving Credit Commitment of each Revolving
Credit Lender is terminated by the Borrower, (ii) all loans by Revolving Credit
Lenders (“Revolving Credit Loans”) and all Swingline Loans shall be due and
payable, and (iii) the power and obligation of LC Issuer to issue, amend or
extend Letters of Credit shall terminate.
     2.02 Swingline Loans.
     (a) Subject to the terms and conditions of this Agreement, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time during
the Commitment Period; provided, that the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested), shall
not exceed the lesser of (i) the Aggregate Revolving Credit Commitments less the
sum of all outstanding Revolving Credit Loans and the LC Obligations and (ii)
the Swingline Commitment; provided further that the Swingline Lender will not
make a Swingline Loan from and after the date which is one (1) day after it has
received written notice from the Borrower or any Revolving Credit Lender that
one or more of the applicable conditions to Credit Extensions specified in
Section 4.02 is not then satisfied until such conditions are satisfied or waived
in accordance with the provisions of this Agreement (and the Swingline Lender
shall be entitled to conclusively rely on any such notice and shall have no
obligation to independently investigate the accuracy of such notice and shall
have no liability to the Borrower in respect thereof if such notice proves to be
inaccurate). The aggregate amount of Swingline Loans in any Borrowing shall not
be subject to a minimum amount or increment.
     (b) Swingline Loans shall be refunded by the Revolving Credit Lenders on
demand by the Swingline Lender. Such refundings shall be made by each Revolving
Credit Lender in accordance with its Applicable Percentage and shall thereafter
be reflected as Revolving Credit Loans of the Revolving Credit Lenders on the
books and records of the Administrative Agent. Each Revolving Credit Lender
shall fund its Applicable Revolving Credit Percentage of Revolving Credit Loans
as required to repay Swingline Loans outstanding to the Swingline Lender upon
demand by the Swingline Lender but in no event later than 1:00 p.m. on the next
succeeding Business Day after such demand is made. No Revolving Credit Lender’s
obligation to fund its Applicable Revolving Credit Percentage of a Swingline
Loan shall be affected by any

32



--------------------------------------------------------------------------------



 



other Revolving Credit Lender’s failure to fund its Applicable Revolving Credit
Percentage of a Swingline Loan, nor shall any Revolving Credit Lender’s
Applicable Percentage be increased as a result of any such failure of any other
Revolving Credit Lender to fund its Applicable Percentage of a Swingline Loan.
     (c) The Borrower shall pay to the Swingline Lender the amount of each
Swingline Loan (unless such Swingline Loan is fully refunded by the Revolving
Credit Lenders pursuant to Section 2.02(b)), on demand and in no event later
than the Revolving Credit Maturity Date. In addition, the Borrower hereby
authorizes the Administrative Agent to charge any account maintained by the
Borrower with the Swingline Lender (up to the amount available therein) in order
to immediately pay the Swingline Lender the amount of such Swingline Loans. If
any portion of any such amount paid to the Swingline Lender shall be recovered
by or on behalf of the Borrower from the Swingline Lender in bankruptcy or
otherwise, the loss of the amount so recovered shall be ratably shared among all
the Revolving Credit Lenders in accordance with their Applicable Revolving
Credit Percentages (unless the amounts so recovered by or on behalf of the
Borrower pertain to a Swingline Loan extended after the occurrence and during
the continuance of an Event of Default of which the Administrative Agent has
received notice in the manner required pursuant to Section 10.02 and which such
Event of Default has not been waived by the Majority Lenders or the Lenders, as
applicable).
     (d) Each Revolving Credit Lender acknowledges and agrees that its
obligation to refund Swingline Loans in accordance with the terms of this
Section 2.02 is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article IV. Further, each Revolving Credit Lender agrees
and acknowledges that if prior to the refunding of any outstanding Swingline
Loans pursuant to this Section 2.02, one of the events described in subsections
(j)(i), (j)(ii) or (j)(iii) of Section 8.01 shall have occurred, each Revolving
Credit Lender will, on the date the applicable Revolving Credit Loan would have
been made, purchase an undivided, irrevocable and unconditional participating
interest in the Swingline Loans to be refunded in an amount equal to its
Applicable Revolving Credit Percentage of the aggregate amount of such Swingline
Loans. Each Revolving Credit Lender will immediately transfer to the Swingline
Lender, in immediately available funds, the amount of its participation, and
upon receipt thereof, the Swingline Lender will deliver to such Revolving Credit
Lender a certificate evidencing such participation dated the date of receipt of
such funds and for such amount. Whenever, at any time after the Swingline Lender
has received from any Revolving Credit Lender such Revolving Credit Lender’s
participating interest in a Swingline Loan, the Swingline Lender receives any
payment on account thereof, the Swingline Lender will distribute to such
Revolving Credit Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolving Credit Lender’s participating interest was outstanding and
funded). Notwithstanding the foregoing provisions of this Section 2.02(d), a
Revolving Credit Lender shall have no obligation to refund a Swingline Loan
pursuant to Section 2.02(b) if (i) a Default shall exist at the time such
refunding is requested by the Swingline Lender, (ii) such Default had occurred
and was continuing at the time such Swingline Loan was made by the Swingline
Lender and (ii) such Revolving Credit Lender notified the Swingline Lender in
writing, not less than one Business Day prior to the making by the Swingline
Lender of such Swingline Loan, that such Default has occurred and is continuing

33



--------------------------------------------------------------------------------



 



and that such Revolving Credit Lender will not refund Swingline Loans made while
such Default is continuing.
     2.03 Requests for New Loans. The Borrower must give to the Administrative
Agent written notice (or telephonic notice promptly confirmed in writing) of any
requested Borrowing of Revolving Credit Loans or Swingline Loans to be funded by
Revolving Credit Lenders or Swingline Lender, except in the case of Swingline
Loans under a cash management arrangement as provided below. Each such notice
constitutes a “Loan Notice” hereunder and must:
     (a) specify (i) the aggregate amount of any such Borrowing of Base Rate
Loans and the date on which such Base Rate Loans are to be advanced, (ii) the
aggregate amount of any such Borrowing of Eurodollar Loans, the date on which
such Eurodollar Loans are to be advanced (which shall be the first day of the
Interest Period which is to apply thereto), and the length of the applicable
Interest Period, or (iii) the aggregate amount of any such Borrowing of
Swingline Loans and the date on which such Swingline Loans are to be advanced;
and
     (b) be received by the Administrative Agent not later than 11:00 a.m. on
(i) the day on which any such Base Rate Loans or Swingline Loans are to be made,
or (ii) the third Business Day preceding the day on which any such Eurodollar
Loans are to be made.
     Each such written request or confirmation must be made in the form and
substance of the Loan Notice, duly completed. Each such telephonic request shall
be deemed a representation, warranty, acknowledgment and agreement by the
Borrower as to the matters which are required to be set out in such written
confirmation. Upon receipt of any such Loan Notice requesting Revolving Credit
Loans, the Administrative Agent shall give each Revolving Credit Lender prompt
notice of the terms thereof. Upon receipt of any such Loan Notice requesting
Swingline Loans, the Administrative Agent shall give the Swingline Lender prompt
notice of the terms thereof. In the case of Revolving Credit Loans, if all
conditions precedent to such new Loans have been met, each Revolving Credit
Lender will on the date requested promptly remit to the Administrative Agent at
the Administrative Agent’s Office the amount of such Revolving Credit Lender’s
Loan in immediately available funds, and upon receipt of such funds, unless to
its actual knowledge any conditions precedent to such Loans have been neither
met nor waived as provided herein, the Administrative Agent shall promptly make
such Loans available to the Borrower. In the case of Swingline Loans, if all
conditions precedent to such new Loans have been met, the Swingline Lender will
on the date requested promptly remit to the Administrative Agent at the
Administrative Agent’s Office the amount of such Swingline Loan in immediately
available funds, and upon receipt of such funds, unless to its actual knowledge
any conditions precedent to such Swingline Loan have been neither met nor waived
as provided herein, the Administrative Agent shall promptly make such Loans
available to the Borrower. Revolving Credit Loans to be made for the purpose of
refunding Swingline Loans shall be made by the Revolving Credit Lenders as
provided in Section 2.02(b). The Borrower may maintain with the Swingline Lender
operating accounts with a cash management arrangement for the automatic funding
and repayment of Swingline Loans according to cash needs or excess cash existing
in the operating accounts at the end of each Business Day. No request to the
Administrative Agent by the Borrower is required for the funding or repayment of
Swingline Loans in connection with such arrangement; provided, however, the
Borrower must notify the Swingline Lender and the

34



--------------------------------------------------------------------------------



 



Administrative Agent immediately on any Business Day if one or more of the
applicable conditions specified in Article IV is not then satisfied and instruct
the Swingline Lender not to fund Swingline Loans under such arrangement until
the Borrower has notified the Swingline Lender and the Administrative Agent that
all applicable conditions specified in Article IV are satisfied.
     2.04 Continuations and Conversions of Existing Loans. The Borrower may make
the following elections with respect to Revolving Credit Loans and Term Loans
already outstanding: to Convert, in whole or in part, Base Rate Loans to
Eurodollar Loans, to Convert, in whole or in part, Eurodollar Loans to Base Rate
Loans on the last day of the Interest Period applicable thereto, and to
Continue, in whole or in part, Eurodollar Loans beyond the expiration of such
Interest Period by designating a new Interest Period to take effect at the time
of such expiration. In making such elections, the Borrower may combine existing
Revolving Credit Loans or Term Loans made pursuant to separate Borrowings into
one new Borrowing or divide existing Revolving Credit Loans or Term Loans made
pursuant to one Borrowing into separate new Borrowings, provided, that (i) the
Borrower may have no more than eight (8) Borrowings of Eurodollar Loans
outstanding at any time, (ii) the aggregate amount of all Base Rate Loans in any
Borrowing must be equal to $1,000,000 or any higher integral multiple of
$500,000, (iii) the aggregate amount of all Eurodollar Loans in any Borrowing
must be equal to $3,000,000 or any higher integral multiple of $1,000,000, and
(iv) Borrowings of Revolving Credit Loans may not be combined with Borrowings of
Term Loans and Borrowings of Term Loans may not be combined with Borrowings of
Revolving Credit Loans. To make any such election, the Borrower must give to the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of any such Conversion or Continuation of existing Loans, with a
separate notice given for each new Borrowing. Each such notice must:
     (a) specify the existing Loans which are to be Continued or Converted;
     (b) specify (i) the aggregate amount of any Borrowing of Base Rate Loans
into which such existing Loans are to be Continued or Converted and the date on
which such Continuation or Conversion is to occur, or (ii) the aggregate amount
of any Borrowing of Eurodollar Loans into which such existing Loans are to be
Continued or Converted, the date on which such Continuation or Conversion is to
occur (which shall be the first day of the Interest Period which is to apply to
such Eurodollar Loans), and the length of the applicable Interest Period; and
     (c) be received by the Administrative Agent not later than 11:00 a.m. on
(i) the day on which any such Conversion to Base Rate Loans is to occur, or
(ii) the third Business Day preceding the day on which any such Continuation or
Conversion to Eurodollar Loans is to occur.
     Each such written request or confirmation must be made in the form and
substance of the Loan Notice, duly completed. Each such telephonic request shall
be deemed a representation, warranty, acknowledgment and agreement by the
Borrower as to the matters which are required to be set out in such written
confirmation. Upon receipt of any such Loan Notice, the Administrative Agent
shall give each Revolving Credit Lender in the case of Revolving Credit Loans or
each Term Lender in the case of Term Loans prompt notice of the terms thereof.
Each

35



--------------------------------------------------------------------------------



 



Loan Notice shall be irrevocable and binding on the Borrower. During the
continuance of any Default, the Borrower may not make any election to Convert
existing Loans into Eurodollar Loans or Continue existing Loans as Eurodollar
Loans beyond the expiration of their respective and corresponding Interest
Period then in effect. If (due to the existence of a Default or for any other
reason) the Borrower fails to timely and properly give any Loan Notice with
respect to a Borrowing of existing Eurodollar Loans at least three days prior to
the end of the Interest Period applicable thereto, such Eurodollar Loans, to the
extent not prepaid at the end of such Interest Period, shall automatically be
Converted into Base Rate Loans at the end of such Interest Period. No new funds
shall be repaid by the Borrower or advanced by any Lender in connection with any
Continuation or Conversion of existing Loans pursuant to this Section, and no
such Continuation or Conversion shall be deemed to be a new advance of funds for
any purpose; such Continuations and Conversions merely constitute a change in
the interest rate, Interest Period or Type applicable to already outstanding
Loans.
     2.05 Use of Proceeds. The Borrower shall use the proceeds of all Revolving
Credit Loans for general business purposes of the Borrower. The Letters of
Credit shall be used for general business purposes of the Borrower and its
Restricted Subsidiaries. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of, or
is inconsistent with, any of the Regulations of the Board of Governors of the
Federal Reserve System, including the Margin Regulations. Without limiting the
foregoing, (i) the Borrower represents and warrants that the Borrower is not
engaged principally, or as one of the Borrower’s important activities, in the
business of extending credit to others for the purpose of purchasing or carrying
margin stock, and (ii) no proceeds of any Credit Extension shall be used to
purchase or carry margin stock (as those terms are used in such the Margin
Regulations), including MLP partnership units, unless the Borrower and the
Lenders (or the Administrative Agent with the approval of the Lenders) shall
have executed an appropriate Form U-1 evidencing compliance with the Margin
Regulations.
     2.06 Prepayments of Loans.
     (a) Voluntary Prepayments. The Borrower may, upon three Business Days’
notice to the Administrative Agent (which notice shall be irrevocable, and the
Administrative Agent will promptly give notice to the other Lenders), from time
to time and without premium or penalty (other than Eurodollar Loan breakage
costs, if any, pursuant to Section 3.05) prepay the Loans, in whole or in part,
so long as the aggregate amounts of all partial prepayments of principal on the
Loans equals $3,000,000 or any higher integral multiple of $1,000,000. Each
prepayment of principal under this Section shall be accompanied by all interest
then accrued and unpaid on the principal so prepaid. Any principal or interest
prepaid pursuant to this Section shall be in addition to, and not in lieu of,
all payments otherwise required to be paid under the Loan Documents at the time
of such prepayment
     (b) Prepayment upon Asset Sales; Prepayments upon Equity or Indebtedness
Issuances. In the event that the Leverage Ratio exceeds 4.00 to 1.00, no later
than the third Business Day following the date of receipt by the Borrower or any
of its Subsidiaries of any Net Asset Sale Proceeds (including, for the avoidance
of doubt, Net Asset Sale Proceeds received by the Borrower from any Asset Sale
of Equity Interests of its Subsidiaries or in Equity Interests of

36



--------------------------------------------------------------------------------



 



an MLP), the Borrower shall prepay, without premium or penalty, the Loans with
50% of such Net Asset Sale Proceeds until such time as the Leverage Ratio is
less than or equal to 4.00 to 1.00. In the event any Term Loans are outstanding
and provided that Section 8.03 is not applicable, the Borrower shall prepay,
without premium or penalty, the Term Loans with 100% of such Net Issuance
Proceeds no later than the third Business Day following the date of receipt by
the Borrower or any of its Subsidiaries of any Net Issuance Proceeds or, any
Cash constituted Net Issuance Proceeds after the date of its receipt, the third
Business Day following the date that such Cash becomes Net Issuance Proceeds.
     (c) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Section 2.06(b), the Borrower shall deliver to Administrative Agent
a certificate of a Responsible Officer demonstrating the calculation of the
amount of the applicable Net Asset Sale Proceeds or Net Issuance Proceeds. In
the event that the Borrower shall subsequently determine that the actual amount
received exceeded the amount set forth in such certificate, the Borrower shall
promptly make an additional prepayment of the Loans in an amount equal to such
excess, and the Borrower shall concurrently therewith deliver to Administrative
Agent a certificate of an Responsible Officer demonstrating the derivation of
such excess.
     (d) Application of Prepayments. Any prepayment of the Loans pursuant to
this Section 2.06, so long as Section 8.03 is not applicable, shall be applied
first to the Term Loans until the Term Loans have been paid in full and then to
the Revolving Credit Loans (but without reduction of the Revolving Credit
Commitments). Any prepayment of the Loans pursuant to this Section 2.06 shall be
applied to reduce the principal on the Loan and shall be applied first to Base
Rate Loans to the full extent thereof before application to Eurodollar Loans, in
each case in a manner which minimizes the amount of any payments required to be
made by the Borrower pursuant to Section 3.05.
     2.07 Letters of Credit. Subject to the terms and conditions hereof, during
the Commitment Period the Borrower may request LC Issuer to issue, amend, or
extend the expiration date of, one or more Letters of Credit for the account of
the Borrower or any or its Restricted Subsidiaries, provided that:
     (a) after taking such Letter of Credit into account (i) the aggregate
amount of all outstanding LC Obligations does not exceed $100,000,000 and
(ii) the Revolving Credit Facility Usage does not exceed the Aggregate Revolving
Credit Commitments at such time;
     (b) the expiration date of such Letter of Credit is prior to the earlier of
(i) 365 days after the issuance thereof, provided that such Letter of Credit may
provide for automatic extensions of such expiration date (such Letter of Credit
an “Auto-Extension Letter of Credit”) for additional periods of 365 days
thereafter, and (ii) five Business Days prior to the end of the Commitment
Period;
     (c) the issuance of such Letter of Credit will be in compliance with all
applicable governmental restrictions, policies, and guidelines and will not
subject LC Issuer to any cost which is not reimbursable under Article III;

37



--------------------------------------------------------------------------------



 



     (d) such Letter of Credit is in form and upon terms as shall be acceptable
to LC Issuer in its sole and absolute discretion; and
     (e) all other conditions in this Agreement to the issuance of such Letter
of Credit have been satisfied.
LC Issuer will honor any such request if the foregoing conditions (a) through
(e) (in the following Section 2.08 called the “LC Conditions”) have been met as
of the date of issuance, amendment, or extension of such Letter of Credit.
     2.08 Requesting Letters of Credit. The Borrower must make written
application for any Letter of Credit at least three Business Days (or such
shorter period as may be agreed upon by the LC Issuer) before the date on which
the Borrower desires for LC Issuer to issue such Letter of Credit. By making any
such written application, unless otherwise expressly stated therein, the
Borrower shall be deemed to have represented and warranted that the LC
Conditions described in Section 2.07 will be met as of the date of issuance of
such Letter of Credit. Each such written application for a Letter of Credit must
be made in the form of the Letter of Credit Application. If all LC Conditions
for a Letter of Credit have been met as described in Section 2.07 on any
Business Day before 11:00 a.m., LC Issuer will issue such Letter of Credit on
the same Business Day at LC Issuer’s Lending Office. If the LC Conditions are
met as described in Section 2.07 on any Business Day on or after 11:00 a.m., LC
Issuer will issue such Letter of Credit on the next succeeding Business Day at
LC Issuer’s Lending Office. If any provisions of any LC Application conflict
with any provisions of this Agreement, the provisions of this Agreement shall
govern and control. Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer for any
extension of an Auto-Extension Letter of Credit. Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the L/C Issuer to permit the extension of such Letter of Credit
at any time to an expiry date not later than five Business Days prior to the end
of the Commitment Period; provided, however, that the L/C Issuer shall not
permit any such extension if (A) the L/C Issuer has determined that it would not
be permitted at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof, or (B) it has received notice from the
Administrative Agent, any Revolving Credit Lender or the Borrower (which may be
by telephone or in writing) on or before the day that is five Business Days
before the last day in which notice of non-extension for such Letter of Credit
may be given that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and directing the L/C Issuer not to permit
such extension.
     2.09 Reimbursement and Participations.
     (a) Reimbursement. Each Matured LC Obligation shall constitute a loan by LC
Issuer to the Borrower. The Borrower promises to pay to LC Issuer, or to LC
Issuer’s order, on demand, the full amount of each Matured LC Obligation
together with interest thereon (i) at the Base Rate plus the Applicable Margin
for Base Rate Loans to and including the second Business Day after the Matured
LC Obligation is incurred, subject to Section 2.09(b), and (ii) at the Default
Rate applicable to Base Rate Loans on each day thereafter.

38



--------------------------------------------------------------------------------



 



     (b) Letter of Credit Advances. If the beneficiary of any Letter of Credit
makes a draft or other demand for payment thereunder, then the Borrower shall be
deemed to have requested the Revolving Credit Lenders make Revolving Credit
Loans to the Borrower in the amount of such draft or demand, which Revolving
Credit Loans shall be made concurrently with LC Issuer’s payment of such draft
or demand and shall be immediately used by LC Issuer to repay the amount of the
resulting Matured LC Obligation. Such deemed request by the Borrower shall be
made in compliance with all of the provisions hereof, provided that for the
purposes of the first sentence of Section 2.01, the amount of such Revolving
Credit Loans shall be considered, but the amount of the Matured LC Obligation to
be concurrently paid by such Revolving Credit Loans shall not be considered.
     (c) Participation by Lenders. LC Issuer irrevocably agrees to grant and
hereby grants to each Revolving Credit Lender, and — to induce LC Issuer to
issue Letters of Credit hereunder — each Revolving Credit Lender irrevocably
agrees to accept and purchase and hereby accepts and purchases from LC Issuer,
on the terms and conditions hereinafter stated and for such Revolving Credit
Lender’s own account and risk an undivided interest equal to such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of LC Issuer’s
obligations and rights under each Letter of Credit issued hereunder and the
amount of each Matured LC Obligation paid by LC Issuer thereunder. Each
Revolving Credit Lender unconditionally and irrevocably agrees with LC Issuer
that, if a Matured LC Obligation is paid under any Letter of Credit for which LC
Issuer is not reimbursed in full by the Borrower in accordance with the terms of
this Agreement and the related LC Application (including any reimbursement by
means of concurrent Revolving Credit Loans or by the application of LC
Collateral), such Revolving Credit Lender shall (in all circumstances and
without set-off or counterclaim) pay to LC Issuer on demand, in immediately
available funds at LC Issuer’s Lending Office, such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of such Matured LC Obligation (or any
portion thereof which has not been reimbursed by the Borrower). Each Revolving
Credit Lender’s obligation to pay LC Issuer pursuant to the terms of this
subsection is irrevocable and unconditional. If any amount required to be paid
by any Revolving Credit Lender to LC Issuer pursuant to this subsection is paid
by such Revolving Credit Lender to LC Issuer within three Business Days after
the date such payment is due, LC Issuer shall in addition to such amount be
entitled to recover from such Revolving Credit Lender, on demand, interest
thereon calculated from such due date at the Federal Funds Rate. If any amount
required to be paid by any Revolving Credit Lender to LC Issuer pursuant to this
subsection is not paid by such Revolving Credit Lender to LC Issuer within three
Business Days after the date such payment is due, LC Issuer shall in addition to
such amount be entitled to recover from such Revolving Credit Lender, on demand,
interest thereon calculated from such due date at the Base Rate plus the Base
Rate Margin.
     (d) Distributions to Participants. Whenever LC Issuer has in accordance
with this Section received from any Revolving Credit Lender payment of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of any Matured
LC Obligation, if LC Issuer thereafter receives any payment of such Matured LC
Obligation or any payment of interest thereon (whether directly from the
Borrower or by application of LC Collateral or otherwise, and excluding only
interest for any period prior to LC Issuer’s demand that such Revolving Credit
Lender make such payment of its Applicable Percentage), LC Issuer will
distribute to such

39



--------------------------------------------------------------------------------



 



Revolving Credit Lender its Applicable Revolving Credit Percentage of the
amounts so received by LC Issuer; provided, however, that if any such payment
received by LC Issuer must thereafter be returned by LC Issuer, such Revolving
Credit Lender shall return to LC Issuer the portion thereof which LC Issuer has
previously distributed to it.
     (e) Calculations. A written advice setting forth in reasonable detail the
amounts owing under this Section, submitted by LC Issuer to the Borrower or any
Revolving Credit Lender from time to time, shall be conclusive, absent manifest
error, as to the amounts thereof.
     (f) Obligations Absolute. The Borrower’s obligation to reimburse Matured LC
Obligations shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the
Revolving Credit Lenders nor the LC Issuer, nor any of their Related Parties,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the LC Issuer;
provided that the foregoing shall not be construed to excuse the LC Issuer from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the LC Issuer’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the LC Issuer (as
finally determined by a court of competent jurisdiction), the LC Issuer shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the LC Issuer may,
in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
     2.10 No Duty to Inquire.

40



--------------------------------------------------------------------------------



 



     (a) Drafts and Demands. LC Issuer is authorized and instructed to accept
and pay drafts and demands for payment under any Letter of Credit without
requiring, and without responsibility for, any determination as to the existence
of any event giving rise to said draft, either at the time of acceptance or
payment or thereafter. LC Issuer is under no duty to determine the proper
identity of anyone presenting such a draft or making such a demand (whether by
tested telex or otherwise) as the officer, representative or agent of any
beneficiary under any Letter of Credit, and payment by LC Issuer to any such
beneficiary when requested by any such purported officer, representative or
agent is hereby authorized and approved. The Borrower releases LC Issuer and
each Lender from, and agrees to hold LC Issuer and each Lender harmless and
indemnified against, any liability or claim in connection with or arising out of
the subject matter of this Section, which indemnity shall apply whether or not
any such liability or claim is in any way or to any extent caused, in whole or
in part, by any negligent act or omission of any kind by LC Issuer or any
Lender, provided only that neither LC Issuer nor any Lender shall be entitled to
indemnification for that portion, if any, of any liability or claim which is
proximately caused by its own individual gross negligence or willful misconduct,
as determined in a final judgment.
     (b) Extension of Maturity. If the maturity of any Letter of Credit is
extended by its terms or by Law or governmental action, if any extension of the
maturity or time for presentation of drafts or any other modification of the
terms of any Letter of Credit is made at the request of the Borrower, or if the
amount of any Letter of Credit is increased or decreased at the request of the
Borrower, this Agreement shall be binding upon all Restricted Persons with
respect to such Letter of Credit as so extended, increased, decreased or
otherwise modified, with respect to drafts and property covered thereby, and
with respect to any action taken by LC Issuer, LC Issuer’s correspondents, or
any Lender in accordance with such extension, increase, decrease or other
modification.
     (c) Transferees of Letters of Credit. If any Letter of Credit provides that
it is transferable, LC Issuer shall have no duty to determine the proper
identity of anyone appearing as transferee of such Letter of Credit, nor shall
LC Issuer be charged with responsibility of any nature or character for the
validity or correctness of any transfer or successive transfers, and payment by
LC Issuer to any purported transferee or transferees as determined by LC Issuer
is hereby authorized and approved, and the Borrower releases LC Issuer and each
Lender from, and agrees to hold LC Issuer and each Lender harmless and
indemnified against, any liability or claim in connection with or arising out of
the foregoing, which indemnity shall apply whether or not any such liability or
claim is in any way or to any extent caused, in whole or in part, by any
negligent act or omission of any kind by LC Issuer or any Lender, provided only
that neither LC Issuer nor any Lender shall be entitled to indemnification for
that portion, if any, of any liability or claim which is proximately caused by
its own individual gross negligence or willful misconduct, as determined in a
final judgment.
     2.11 LC Collateral.
     (a) Acceleration of LC Obligations. If the Obligations or any part thereof
become immediately due and payable pursuant to Section 8.02 then, unless the
Administrative Agent, acting on the instruction of Majority Revolving Credit
Lenders, shall otherwise specifically elect

41



--------------------------------------------------------------------------------



 



to the contrary (which election may thereafter be retracted by the
Administrative Agent, acting on the instruction of Majority Revolving Credit
Lenders, at any time), the Borrower shall be obligated to pay to LC Issuer
immediately an amount equal to the aggregate LC Obligations which are then
outstanding to be held as LC Collateral. Nothing in this subsection shall,
however, limit or impair any rights which LC Issuer may have under any other
document or agreement relating to any Letter of Credit, LC Collateral or LC
Obligation, including any LC Application, or any rights which LC Issuer or any
Lender may have to otherwise apply any payments by the Borrower and any LC
Collateral under Section 2.14.
     (b) Investment of LC Collateral. Pending application thereof, all LC
Collateral shall be invested by LC Issuer in such Cash Equivalents as LC Issuer
may choose in its sole discretion. All interest on (and other proceeds of) such
Investments shall be reinvested or applied to Matured LC Obligations or other
Obligations which are due and payable. When all Obligations have been satisfied
in full, including all LC Obligations, all Letters of Credit have expired or
been terminated, and all of the Borrower’s reimbursement obligations in
connection therewith have been satisfied in full, LC Issuer shall release to the
Borrower any remaining LC Collateral. The Borrower hereby assigns and grants to
LC Issuer for the benefit of Revolving Credit Lenders a continuing security
interest in all LC Collateral paid by it to LC Issuer, all Investments purchased
with such LC Collateral, and all proceeds thereof to secure its Matured LC
Obligations and its Obligations under this Agreement, each Note, and the other
Loan Documents. The Borrower further agrees that LC Issuer shall have all of the
rights and remedies of a secured party under the UCC with respect to such
security interest and that an Event of Default under this Agreement shall
constitute a default for purposes of such security interest.
     (c) Payment of LC Collateral. If the Borrower is required to provide LC
Collateral for any reason but fails to do so as required, LC Issuer or the
Administrative Agent may without prior notice to the Borrower or any other
Restricted Person provide such LC Collateral (whether by transfers from other
accounts maintained with LC Issuer, or otherwise) using any available funds of
the Borrower or any other Person also liable to make such payments, and LC
Issuer or the Administrative Agent will give notice thereof to the Borrower
promptly after such application or transfer. Any such amounts which are required
to be provided as LC Collateral and which are not provided on the date required
shall be considered past due Obligations owing hereunder.
     2.12 Interest Rates and Fees.
     (a) Interest Rates. Unless the Default Rate shall apply, (i) each Revolving
Credit Loan that is a Base Rate Loan shall bear interest on each day outstanding
at the Base Rate plus the Applicable Revolving Credit Rate for Base Rate Loans
in effect on such day, (ii) each Revolving Credit Loan that is a Eurodollar Loan
shall bear interest on each day during the related Interest Period at the
related Eurodollar Rate plus the Applicable Revolving Credit Rate for Eurodollar
Loans in effect on such day, (iii) each Swingline Loan shall bear interest on
each day outstanding at the LIBOR Reference Rate plus the Applicable Revolving
Credit Rate for Eurodollar Loans in effect on such day, (iv) each Term Loan that
is a Base Rate Loan shall bear interest on each day outstanding at the Base Rate
plus the Applicable Term Loan Rate for Base Rate Loans in effect on such day,
and (v) each Term Loan that is a Eurodollar Loan shall bear

42



--------------------------------------------------------------------------------



 



interest on each day during the related Interest Period at the related
Eurodollar Rate plus the Applicable Term Loan Rate for Eurodollar Loans in
effect on such day, with accrued unpaid interest being due and payable, whether
on the Revolving Credit Loans or any of the Term Loans, on each Interest Payment
Date and, on past due amounts, on demand. During a Default Rate Period, all
Loans and other Obligations shall bear interest on each day outstanding at the
applicable Default Rate. The interest rate shall change whenever the applicable
Base Rate, the Applicable Revolving Credit Rate for Base Rate Loans, the
Eurodollar Rate, the LIBOR Reference Rate or the Applicable Revolving Credit
Rate for Eurodollar Loans changes. In no event shall the interest rate on any
Loan exceed the Maximum Rate.
     (b) Commitment Fees. In consideration of each Lender’s commitment to make
Revolving Credit Loans, the Borrower will pay to the Administrative Agent for
the account of each Revolving Credit Lender a commitment fee determined on a
daily basis equal to the Applicable Revolving Credit Rate for commitment fees in
effect on such day times such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of the unused portion of the Aggregate Revolving Credit
Commitments on each day during the Commitment Period, determined for each such
day by deducting from the amount of the Aggregate Revolving Credit Commitments
at the end of such day the Revolving Credit Facility Usage. For the purposes of
calculating the commitment fee pursuant to this subsection (b), the aggregate
amount of outstanding Swingline Loans shall not be included in the term
Revolving Credit Facility Usage. This commitment fee shall be due and payable in
arrears on the last day of each Fiscal Quarter and at the end of the Commitment
Period.
     (c) Letter of Credit Fees. In consideration of LC Issuer’s issuance of any
Letter of Credit, the Borrower agrees to pay to the Administrative Agent, for
the account of all Revolving Credit Lenders in accordance with their respective
Applicable Revolving Credit Percentages, a letter of credit fee equal to the
Applicable Revolving Credit Rate for Eurodollar Loans that are Revolving Credit
Loans then in effect (or the applicable Default Rate for Revolving Credit Loans
during the Default Rate Period) applicable each day times the face amount of
such Letter of Credit. Such fee will be calculated on the face amount of each
Letter of Credit outstanding on each day at the above applicable rates and will
be payable in arrears on the last day of each Fiscal Quarter. In addition, the
Borrower will pay a minimum administrative issuance fee equal to the greater of
$150 or one-eighth percent (0.125%) per annum of the face amount of each Letter
of Credit and such other fees and charges customarily charged by the LC Issuer
in respect of any issuance, amendment or negotiation of any Letter of Credit in
accordance with the LC Issuer’s published schedule of such charges effective as
of the date of such amendment or negotiation; such fees will be payable in
arrears on the last day of each Fiscal Quarter.
     (d) Administrative Agent’s Fees. In addition to all other amounts due to
the Administrative Agent under the Loan Documents, the Borrower will pay fees to
the Administrative Agent as described in the Fee Letter.
     (e) Calculations and Determinations. All calculations of interest
chargeable with respect to the Eurodollar Rate and of fees shall be made on the
basis of actual days elapsed (including the first day but excluding the last)
and a year of 360 days. All calculations under the Loan Documents of interest
chargeable with respect to the Base Rate shall be made on the basis

43



--------------------------------------------------------------------------------



 



of actual days elapsed (including the first day but excluding the last) and a
year of 365 or 366 days, as appropriate.
     (f) Past Due Obligations.  The Borrower hereby promises to each Lender to
pay interest at the Default Rate on all Obligations (including Obligations to
pay fees or to reimburse or indemnify any Lender) which the Borrower has in this
Agreement promised to pay to such Lender and which are not paid when due. Such
interest shall accrue from the date such Obligations become due until they are
paid.
     2.13 Evidence of Debt.
     (a) Credit Extensions. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note (in
the form of Exhibit E-1 in the case of Revolving Credit Loans and in the form of
Exhibit E-2 in the case of Term Loans), which shall evidence such Lender’s Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
     (b) Letters of Credit. In addition to the accounts and records referred to
in subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit. In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
     2.14 Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made (i) with respect to Revolving Credit Loans, to the
Administrative Agent, for the account of the respective Revolving Credit Lenders
to which such payment is owed, (ii) with respect to Term Loans, to the
Administrative Agent, for the account of the respective Term Lenders to which
such payment is owed, and (iii) with respect to Swingline Loans, to the
Administrative Agent, for the account of the Swingline Lender. Each such payment
shall be made at the Administrative Agent’s Office in

44



--------------------------------------------------------------------------------



 



Dollars and in immediately available funds not later than 3:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Revolving Credit Lender its Applicable Revolving Credit Percentage (or other
applicable share as provided herein) of each such payment with respect to
Revolving Credit Loans in like funds as received by wire transfer to such
Lender’s Lending Office. The Administrative Agent will promptly distribute to
each Term Lender its Applicable Term Percentage (or other applicable share as
provided herein) of each such payment with respect to Term Loans in like funds
as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent after 3:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
     (b) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.01 and Section 2.03 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
     (i) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the LC Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the LC Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the LC Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the LC Issuer, in immediately available funds with
interest thereon, for each day from and including the date such

45



--------------------------------------------------------------------------------



 



amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 10.04(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.15 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in LC Obligations held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in LC Obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
     (a) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

46



--------------------------------------------------------------------------------



 



     (b) the provisions of this Section shall not be construed to apply to
(i) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in LC Obligations to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply).
     Each Restricted Person consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Restricted Person rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such
Restricted Person in the amount of such participation.
     2.16 Reductions in Commitment. The Borrower shall have the right from time
to time to permanently reduce the Aggregate Revolving Credit Commitments,
provided that (i) notice of such reduction is given not less than two Business
Days prior to such reduction, (ii) the resulting Aggregate Revolving Credit
Commitments are not less than the Revolving Credit Facility Usage, and
(iii) each partial reduction shall be in an amount at least equal to $3,000,000
and in multiples of $1,000,000 in excess thereof.
     2.17 Increase in Aggregate Revolving Credit Commitments.
     (a) The Borrower shall have the option, without the consent of the Lenders,
from time to time to cause one or more increases in the Aggregate Revolving
Credit Commitments by adding, subject to the prior approval of the
Administrative Agent (such approval not to be unreasonably withheld), to this
Agreement one or more financial institutions as Lenders (collectively, the “New
Revolving Credit Lenders”) or by allowing one or more Lenders to increase their
respective Revolving Credit Commitments; provided however that: (i) prior to and
after giving effect to the increase, no Default or Event of Default shall have
occurred hereunder and be continuing, (ii) no such increase shall cause the
aggregate increases in Revolving Credit Commitments pursuant to this
Section 2.17 plus the aggregate Term Commitments obtained pursuant to Section
2.18(b) to exceed $100,000,000, (iii) no Lender’s Revolving Credit Commitment
shall be increased without such Lender’s consent, (iv) no more than three
requests may be made for increases in Revolving Credit Commitments pursuant to
this Section 2.17 or for increases in Term Commitments pursuant to Section 2.18,
and (v) such increase shall be evidenced by a commitment increase agreement in
form and substance acceptable to the Administrative Agent and executed by the
Borrower, the Administrative Agent, New Revolving Credit Lenders, if any, and
Lenders increasing their Revolving Credit Commitments, if any, and which shall
indicate the amount and allocation of such increase in the Aggregate Revolving
Credit Commitments and the effective date of such increase (the “Increase
Effective Date”). Each financial institution that becomes a New Revolving Credit
Lender pursuant to this Section by the execution and delivery to the
Administrative Agent of the applicable commitment increase agreement shall be a
“Revolving Credit Lender” and a “Lender” for all purposes under this Agreement
on the applicable Increase Effective Date. The Borrower shall borrow and prepay
Revolving Credit Loans on each Increase Effective Date (and pay any additional
amounts required pursuant to Section 3.06) to the extent necessary to keep the
outstanding Revolving

47



--------------------------------------------------------------------------------



 



Credit Loans of each Lender ratable with such Lender’s revised Applicable
Revolving Credit Percentage after giving effect to any nonratable increase in
the Aggregate Revolving Credit Commitments under this Section.
     (b) As a condition precedent to each increase pursuant to subsection
(a) above, the Borrower shall deliver to the Administrative Agent, to the extent
requested by the Administrative Agent, the following in form and substance
satisfactory to the Administrative Agent:
     (i) a certificate dated as of the Increase Effective Date, signed by a
Responsible Officer of the Borrower certifying that each of the conditions to
such increase set forth in this Section shall have occurred and been complied
with and that, before and after giving effect to such increase, (A) the
representations and warranties contained in this Agreement and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date after giving effect to such increase, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects as of
such earlier date, and (B) no Default or Event of Default exists;
     (ii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
and each Guarantor as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with such increase agreement and
any Guarantors’ Consent to such increase agreement, and such documents and
certifications as the Administrative Agent may require to evidence that the
Borrower and each Guarantor is validly existing and in good standing in its
jurisdiction of organization; and
     (iii) a favorable opinion of independent legal counsel reasonably
acceptable to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, relating to such increase agreement
and any Guarantors’ Consent to such increase agreement, addressed to the
Administrative Agent and each Lender.
     (c) This Section 2.17 shall be deemed to have been deleted and shall have
no further force or effect upon and after the New Revolving Credit Effective
Date.
     2.18 Increase of Term Loans.
     (a) The Borrower shall have the option, without the consent of the Lenders,
to cause one or more increases in the Term Commitments pursuant to
Section 2.18(b) or (c) (each a “Term Loan Increase”) by adding, subject to the
prior approval of the Administrative Agent (such approval not to be unreasonably
withheld), to this Agreement one or more financial institutions as Term Lenders
(collectively, the “New Term Lenders”) or by allowing one or more Lenders to
make a Term Commitment or increase their respective existing Term Commitments
evidenced by a commitment increase agreement (each a “Commitment Increase
Agreement”) meeting the requirements of Section 2.18(d).

48



--------------------------------------------------------------------------------



 



     (b) The Borrower shall have the option from time to time to cause one or
more Term Loan Increases by adding New Term Lenders or by allowing one or more
Lenders to make a Term Commitment or increase their respective existing Term
Commitments; provided however that: (i) prior to and after giving effect
thereto, no Default or Event of Default shall have occurred hereunder and be
continuing, (ii) no such increase shall cause the aggregate increases in
Revolving Credit Commitments pursuant to Section 2.17 plus the aggregate Term
Commitments obtained pursuant to this Section 2.18(b) to exceed $100,000,000,
(iii) no Lender shall make a Term Commitment nor shall any Lender’s Term
Commitment be increased without such Lender’s consent and (iv) no more than
three requests may be made for increases in Revolving Credit Commitments
pursuant to Section 2.17 or for increases in Term Commitments pursuant to this
Section 2.18(b).
     (c) Each Commitment Increase Agreement required pursuant to Section 2.18(b)
shall (i) be in form and substance acceptable to the Administrative Agent,
(ii) be executed by the Borrower, the Administrative Agent, New Term Lenders, if
any, making an initial Term Commitment and Lenders, if any, increasing their
existing Term Commitments, and (iii) indicate the amount and allocation of such
Term Commitments and the effective date thereof (the applicable “Term Commitment
Effective Date”). Each of the Applicable Term Loan Rates in respect of the Term
Loans made in connection with any Term Loan Increase may be increased by the
applicable Commitment Increase Agreement or by an amendment to this Agreement or
by a separate agreement entered into between the Borrower and the Administrative
Agent, with the consent of the Lenders making the Term Loans in connection with
such Term Loan Increase, but without the consent of any other Lender. Each Term
Loan made pursuant to a Term Loan Increase that has a Term Loan Maturity Date or
Applicable Term Loan Rate that is different than those of the Term Loans
originally made pursuant to Section 2.01 shall be designed as a separate Series
(“Series B,” “Series C”, etc) in the applicable Commitment Increase Agreement,
and each assignment or participation of any such Term Loan shall identify such
Terms Loan by such Series designation and disclose the Term Loan Maturity Date
or Applicable Term Loan Rate, as applicable, for such Term Loan. Each financial
institution that becomes a New Term Lender pursuant to this Section 2.18 by the
execution and delivery to the Administrative Agent of the applicable Commitment
Increase Agreement shall be a “Term Lender” and a “Lender” for all purposes
under this Agreement on the applicable Term Commitment Effective Date and shall
make its Term Loan on such Term Commitment Effective Date. The Borrower shall
continue or convert Term Loans on each Term Commitment Effective Date (and pay
any additional amounts required pursuant to Section 3.06) to the extent
necessary to keep the outstanding Term Loans of each Lender of the same Type
ratable with existing Term Loans of the same Type.
     (d) As a condition precedent to each Term Commitment pursuant to
Section 2.18(b) above, the Borrower shall deliver to the Administrative Agent,
to the extent requested by the Administrative Agent, the following in form and
substance satisfactory to the Administrative Agent:
     (i) a certificate dated as of the applicable Term Commitment Effective
Date, signed by a Responsible Officer of the Borrower certifying that each of
the conditions to such increase set forth in this Section shall have occurred
and been complied with and that, before and after giving effect to such
increase, (A) the representations and

49



--------------------------------------------------------------------------------



 



warranties contained in this Agreement and the other Loan Documents are true and
correct in all material respects on and as of the Term Commitment Effective Date
after giving effect to such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date, and (B) no Default or Event of Default exists;
     (ii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
and each Guarantor as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with such Commitment Increase
Agreement and any Guarantors’ Consent to such Commitment Increase Agreement, and
such documents and certifications as the Administrative Agent may require to
evidence that the Borrower and each Guarantor is validly existing and in good
standing in its jurisdiction of organization; and
     (iii) a favorable opinion of independent legal counsel reasonably
acceptable to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, relating to such Commitment Increase
Agreement, the any Guarantors’ Consent to such Commitment Increase Agreement,
and any related or contemporaneous transactions, addressed to the Administrative
Agent and each Lender.
     (f) This Section 2.18 shall be deemed to have been deleted and shall have
no further force or effect upon and after the Senior Notes Effective Date.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
LC Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

50



--------------------------------------------------------------------------------



 



     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the LC Issuer, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent, such
Lender or the LC Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto (provided that the
Borrower shall not indemnify the Administrative Agent, any Lender or the LC
Issuer for any such penalties, interest and reasonable expenses arising solely
from such party’s failure to notify the Borrower of such Indemnified Taxes or
Other Taxes within a reasonable period of time after such party has actual
knowledge of such Indemnified Taxes or Other Taxes), whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the LC Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the LC Issuer, shall be conclusive absent
manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

51



--------------------------------------------------------------------------------



 



     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
     (f) Treatment of Certain Refunds. If the Administrative Agent, any Lender
or the LC Issuer determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the LC Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the LC Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the LC Issuer in the event the
Administrative Agent, such Lender or the LC Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the LC Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Loans or to Convert Base Rate Loans to Eurodollar
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
Convert all Eurodollar Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurodollar Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Loans. Upon any such

52



--------------------------------------------------------------------------------



 



prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
     3.03 Inability to Determine Rates. If the Majority Lenders determine that
for any reason in connection with any request for a Eurodollar Loan or a
Conversion to or Continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Loan, (b) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan, or (c) the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Loans shall be suspended until the Administrative Agent
(upon the instruction of the Majority Lenders) revokes such notice. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
Conversion to or Continuation of Eurodollar Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
     3.04 Increased Costs; Reserves on Eurodollar Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the LC Issuer;
     (ii) subject any Lender or the LC Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender or the LC Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
LC Issuer); or
     (iii) impose on any Lender or the LC Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
LC Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the LC Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the LC Issuer, the Borrower will
pay to such Lender or the LC Issuer, as the case may be, such

53



--------------------------------------------------------------------------------



 



additional amount or amounts as will compensate such Lender or the LC Issuer, as
the case may be, for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or the LC Issuer determines that
any Change in Law affecting such Lender or the LC Issuer or any Lending Office
of such Lender or such Lender’s or the LC Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the LC Issuer’s capital or on the capital of such
Lender’s or the LC Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the LC Issuer, to a level below that which such Lender or the
LC Issuer or such Lender’s or the LC Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the LC Issuer’s policies and the policies of such Lender’s or the LC Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the LC Issuer or
such Lender’s or the LC Issuer’s holding company for any such reduction
suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the LC
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the LC Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the LC
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the LC
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the LC Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the LC Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the LC Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the LC Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     (e) Reserves on Eurodollar Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

54



--------------------------------------------------------------------------------



 



     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any Continuation, Conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, Continue or Convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
     (c) any assignment of a Eurodollar Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits). The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded.
     3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

55



--------------------------------------------------------------------------------



 



     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Execution. [Intentionally omitted]
     4.02 Conditions of Effectiveness. This Agreement shall be effective to
amend and restate the Existing Credit Agreement when the following conditions
precedent have been satisfied:
     (a) The Administrative Agent shall have received all of the following, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent:
     (i) counterparts of this Agreement executed by the Borrower, the
Administrative Agent, the LC Issuer, the Swingline Lender and by Lenders
constituting Majority Lenders under the Existing Credit Agreement.
     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note;
     (iii) a Supplement and Third Amendment to Pledge and Security Agreement
executed by the parties thereto;
     (iv) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may require, in form and substance satisfactory to
the Administrative Agent, evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which the
Borrower is a party;
     (v) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Restricted Person is duly organized or
formed, and that each of the Borrower and each Restricted Person is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
     (vi) a favorable opinion of Locke Lord Bissell & Liddell LLP, counsel to
the Restricted Persons in each case in form and substance satisfactory to the
Administrative Agent, addressed to the Administrative Agent and each Lender;

56



--------------------------------------------------------------------------------



 



     (vii) a certificate of a Responsible Officer of each Restricted Person
either (A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Restricted
Person and the validity against such Restricted Person of the Loan Documents to
which it is a party, and such consents, licenses and approvals shall be in full
force and effect, or (B) stating that no such consents, licenses or approvals
are so required;
     (viii) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.03(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Initial Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;
     (ix) a duly completed pro forma Compliance Certificate as of the last day
of the Fiscal Quarter of the Borrower most recently ended prior to the Closing
Date, signed by a Responsible Officer of the Borrower, reflecting, among other
matters, compliance by the Borrower, on a pro forma basis after giving effect to
the Restructuring Transaction; and
     (x) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the LC Issuer or the Majority Lenders reasonably may
require.
     (b) The Borrower shall be concurrently closing the Restructuring
Transactions.
     (c) Any fees required to be paid on or before the Closing Date shall have
been paid.
     (d) Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).
     4.03 Conditions to all Credit Extensions. No Lender has any obligation to
make any Loan (including its first), and LC Issuer has no obligation to issue
any Letter of Credit (including its first), unless the following conditions
precedent have been satisfied:
     (a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (but with respect to any amendment,
renewal or extension, only in the event that the face amount of such Letter of
Credit is actually increased), both before and after giving effect to such
Borrowing or other Credit Extension, provided, however, for purposes of this
Section 4.03, (i) to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct as of such
earlier date, and (ii) the representations and warranties contained in Section

57



--------------------------------------------------------------------------------



 



5.06(a) shall be deemed to refer to the most recent financial statements
furnished pursuant to Section 6.02; and
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
     Each Borrowing and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     To confirm each Lender’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce each
Lender to enter into this Agreement and to extend credit hereunder, the Borrower
represents and warrants to each Lender that:
     5.01 No Default. No Restricted Person is in default in the performance of
any of the covenants and agreements contained in any Loan Document. No event has
occurred and is continuing which constitutes a Default.
     5.02 Organization and Good Standing. Each of the Restricted Persons and the
General Partner is duly organized, validly existing and in good standing under
the Laws of its jurisdiction of organization, having all powers required to
carry on its business and enter into and carry out the transactions contemplated
hereby. Each of the Restricted Persons and the General Partner is duly
qualified, in good standing, and authorized to do business in all other
jurisdictions wherein the character of the properties owned or held by it or the
nature of the business transacted by it makes such qualification necessary
except where the failure to so qualify has not had, and could not reasonably be
expected to have, a Material Adverse Effect.
     5.03 Authorization. Each Restricted Person has duly taken all action
necessary to authorize the execution and delivery by it of the Loan Documents to
which it is a party and to authorize the consummation of the transactions
contemplated thereby and the performance of its obligations thereunder. The
Borrower is duly authorized to borrow funds hereunder and obtain Letters of
Credit hereunder.
     5.04 No Conflicts or Consents. The execution and delivery by the various
Restricted Persons of the Loan Documents to which each is a party, the
performance by each of its obligations under such Loan Documents, and the
consummation of the transactions contemplated by the various Loan Documents, do
not and will not (i) conflict with any provision of (1) any Law, (2) the
organizational documents of the Borrower, any of its Subsidiaries or the General
Partner, or (3) any material agreement, judgment, license, order or permit
applicable to or binding upon the Borrower, any of its Subsidiaries or the
General Partner, (ii) result in the acceleration of any Indebtedness owed by the
Borrower, any of its Subsidiaries or the General

58



--------------------------------------------------------------------------------



 



Partner, or (iii) result in or require the creation of any Lien upon any assets
or properties of the Borrower, any of its Subsidiaries or the General Partner.
Except as expressly contemplated in the Loan Documents or disclosed in the
Disclosure Schedule, no permit, consent, approval, authorization or order of,
and no notice to or filing, registration or qualification with, any Tribunal or
third party is required in connection with the execution, delivery or
performance by any Restricted Person of any Loan Document or to consummate any
transactions contemplated by the Loan Documents. Neither the Borrower, nor any
of its Subsidiaries nor the General Partner is in breach of or in default under
any instrument, license or other agreement applicable to or binding upon it,
which breach or default has had, or could reasonably be expected to have, a
Material Adverse Effect.
     5.05 Enforceable Obligations. This Agreement is, and the other Loan
Documents when duly executed and delivered will be, legal, valid and binding
obligations of each Restricted Person which is a party hereto or thereto,
enforceable in accordance with their terms except as such enforcement may be
limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors’ rights.
     5.06 Initial Financial Statements; No Material Adverse Effect.
     (a) The Borrower has heretofore delivered to the Lenders true, correct and
complete copies of the Initial Financial Statements. The Initial Borrower
Financial Statements were prepared in accordance with GAAP. The Initial Borrower
Financial Statements fairly present the Borrower’s Consolidated financial
position at the date thereof, the Consolidated results of the Borrower’s
operations for the periods thereof and the Borrower’s Consolidated cash flows
for the period thereof.
     (b) Since the date of the Initial Borrower Financial Statements, no event
or circumstance has occurred that has had a Material Adverse Effect. Since the
date of the Initial ETP Financial Statements, based upon the ETP Reporting, no
event or circumstance has occurred that has had or would reasonably be expected
to have an ETP Material Adverse Effect. Since the date of the Initial Regency
Financial Statements, based upon the Regency Reporting, no event or circumstance
has occurred that has had or would reasonably be expected to have an Regency
Material Adverse Effect.
     5.07 Taxes and Obligations. No Restricted Person has any outstanding
Liabilities of any kind (including contingent obligations, tax assessments, and
unusual forward or long term commitments) that exceed $10,000,000 in the
aggregate and not shown in the Initial Financial Statements, disclosed in the
Disclosure Schedule or otherwise permitted under Section 7.01. Each Restricted
Person has timely filed all tax returns and reports required to have been filed
and has paid all taxes, assessments, and other governmental charges or levies
imposed upon it or upon its income, profits or property, except to the extent
that any of the foregoing is not yet due or is being in good faith contested as
permitted by Section 6.07.
     5.08 Full Disclosure. No written certificate, statement or other
information, taken as a whole, delivered herewith or heretofore by any
Restricted Person to any Lender in connection with the negotiation of this
Agreement or in connection with any transaction contemplated

59



--------------------------------------------------------------------------------



 



hereby contains any untrue statement of a material fact or omits to state any
material fact necessary to make the statements contained herein or therein, in
light of the circumstances under which they were made, not misleading as of the
date made or deemed made. All information regarding the Borrower’s Consolidated
financial position or results of operations and all other written information
regarding Restricted Persons, taken as a whole, furnished after the date hereof
by or on behalf of any Restricted Person to the Administrative Agent, LC Issuer
or any Lender in connection with this Agreement and the other Loan Documents and
the transactions contemplated hereby and thereby will be true, complete and
accurate in every material respect in light of the circumstances in which made,
or based on reasonable estimates on the date as of which such information is
stated or certified. There is no fact known to any Restricted Person that has
not been disclosed to each Lender in writing which has had, or could reasonably
be expected to have, a Material Adverse Effect.
     5.09 Litigation. Except as disclosed in the Initial Financial Statements,
the Applicable Regency Credit Agreement or in the Applicable ETP Credit
Agreement and except for matters that could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect (i) there are no actions, suits or
legal, equitable, arbitrative or administrative proceedings pending or, to the
knowledge of the Borrower, threatened, by or before any Tribunal against the
Borrower, any of its Subsidiaries or the General Partner or affecting any
property of the Borrower, any of its Subsidiaries or the General Partner, and
(ii) there are no outstanding judgments, injunctions, writs, rulings or orders
by any such Tribunal against the Borrower, any of its Subsidiaries or the
General Partner or the Borrower’s, any of its Subsidiaries’ or the General
Partner’s stockholders, partners, directors or officers or affecting any
property of the Borrower, any of its Subsidiaries or the General Partner. Since
the date of this Agreement, there has been no change in the status of any
matters disclosed in the Initial Financial Statements or in the Disclosure
Schedule that, individually or in the aggregate, has had, or could reasonably be
expected to have, a Material Adverse Effect.
     5.10 ERISA. All currently existing ERISA Plans are listed in the Disclosure
Schedule. Except as disclosed in the Initial Financial Statements or in the
Disclosure Schedule, no Termination Event has occurred with respect to any ERISA
Plan and all ERISA Affiliates are in compliance with ERISA in all material
respects. No ERISA Affiliate is required to contribute to, or has any other
absolute or contingent liability in respect of, any “multiemployer plan” as
defined in Section 4001 of ERISA. Except as set forth in the Disclosure
Schedule: (i) no “accumulated funding deficiency” (as defined in Section 412(a)
of the Code exists with respect to any ERISA Plan, whether or not waived by the
Secretary of the Treasury or his delegate, and (ii) the current value of each
ERISA Plan’s benefits does not exceed the current value of such ERISA Plan’s
assets available for the payment of such benefits by more than $10,000,000.
     5.11 Compliance with Laws. Except as set forth in the Disclosure Schedule,
each of the Borrower, its Subsidiaries and the General Partner has all permits,
licenses and authorizations required in connection with the conduct of its
businesses, except to the extent failure to have any such permit, license or
authorization has not had, and could not reasonably be expected to have, a
Material Adverse Effect. Each of the Borrower, its Subsidiaries and the General
Partner is in compliance with the terms and conditions of all such permits,
licenses and authorizations, and is also in compliance with all other
limitations, restrictions, conditions, standards, prohibitions,

60



--------------------------------------------------------------------------------



 



requirements, obligations, schedules and timetables contained in any Law or in
any regulation, code, plan, order, decree, judgment, injunction, notice or
demand letter issued, entered, promulgated or approved thereunder, except to the
extent failure to comply has not had, and could not reasonably be expected to
have, a Material Adverse Effect. Each of the Borrower, its Subsidiaries and the
General Partner (i) has filed and maintained all tariffs applicable to its
business with each applicable agency, (ii) and all such tariffs are in
compliance with all Laws administered or promulgated by each applicable agency
and (iii) has imposed charges on its customers in compliance with such tariffs,
all contracts applicable to its business and all applicable Laws except to the
extent such failure to file or impose has not had, and could not reasonably be
expected to have, a Material Adverse Effect. As used herein, “agency” includes
the Federal Energy Regulatory Commission and each other United States federal,
state, or local governmental department, commission, board, bureau, agency or
instrumentality having jurisdiction over any Restricted Person or its
properties.
     5.12 Environmental Laws. Without limiting the provisions of Section 5.11
and except as disclosed in the Disclosure Schedule or as has not had, and could
not reasonably be expected to have, a Material Adverse Effect (or with respect
to (c), (d) and (e) below, where the failure to take such actions has not had
and could not reasonably be expected to have, a Material Adverse Effect):
          (a) Neither any property of any of the Borrower, or its Subsidiaries
nor the operations conducted thereon violate any order or requirement of any
court or Governmental Authority or any Environmental Laws;
          (b) Without limitation of clause (a) above, no property of any of the
Borrower, or its Subsidiaries nor the operations currently conducted thereon or,
to the best knowledge of the Borrower, by any prior owner or operator of such
property or operation, are in violation of or subject to any existing, pending
or threatened action, suit, investigation, inquiry or proceeding by or before
any court or Governmental Authority or to any remedial obligations under
Environmental Laws;
          (c) All notices, permits, licenses or similar authorizations, if any,
required to be obtained or filed in connection with the operation or use of any
and all property of the Borrower and its Subsidiaries, including without
limitation past or present treatment, storage, disposal or release of a
hazardous substance, hazardous waste or solid waste into the environment, have
been duly obtained or filed, and the Borrower and its Subsidiaries are in
compliance with the terms and conditions of all such notices, permits, licenses
and similar authorizations;
          (d) All hazardous substances, hazardous waste, solid waste, and oil
and gas exploration and production wastes, if any, generated at any and all
property of the Borrower or any of its Subsidiaries have in the past been
transported, treated and disposed of in accordance with Environmental Laws and
so as not to pose an endangerment to public health or welfare or the
environment, and, to the best knowledge of the Borrower, all such transport
carriers and treatment and disposal facilities have been and are operating in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and are
not the subject of any existing, pending or threatened action,

61



--------------------------------------------------------------------------------



 



investigation or inquiry by any Governmental Authority in connection with any
Environmental Laws;
          (e) The Borrower and its Subsidiaries have taken all steps reasonably
necessary to determine and have determined that no hazardous substances,
hazardous waste, solid waste, or oil and gas exploration and production wastes,
have been disposed of or otherwise released and there has been no threatened
release of any hazardous substances on or to any property of the Borrower or any
of its Subsidiaries;
          (f) To the extent applicable, all property of the Borrower and its
Subsidiaries currently satisfies all design, operation, and equipment
requirements imposed by the Environmental Laws or scheduled as of the date
hereof to be imposed by the Environmental Laws during the term of this
Agreement, and the Borrower does not have any reason to believe that such
property, to the extent subject to the Environmental Laws, will not be able to
maintain compliance with the Environmental Laws requirements during the term of
this Agreement; and
          (g) Neither the Borrower nor any of its Subsidiaries has any known
contingent liability in connection with any release or threatened release of any
oil, hazardous substance, hazardous waste or solid waste into the environment.
     5.13 Borrower’s Subsidiaries. The Borrower does not have any Subsidiary or
own any stock in any other corporation or association except those listed in the
Disclosure Schedule or disclosed to the Administrative Agent in writing. Neither
the Borrower nor any of its Subsidiaries is a member of any general or limited
partnership, limited liability company, joint venture or association of any type
whatsoever except those listed in the Disclosure Schedule or disclosed to the
Administrative Agent in writing. The Borrower owns, directly or indirectly, the
equity membership or partnership interest in each of its Subsidiaries which is
indicated in the Disclosure Schedule or as disclosed to the Administrative Agent
in writing.
     5.14 Title to Properties; Licenses. Each Restricted Person has good and
defensible title to or valid leasehold interests in all of its material
properties and assets, free and clear of all Liens other than Permitted Liens
and of all impediments to the use of such properties and assets in such
Restricted Person’s business. Each Restricted Person possesses all licenses,
permits, franchises, patents, copyrights, trademarks and trade names, and other
intellectual property (or otherwise possesses the right to use such intellectual
property without violation of the rights of any other Person) which are
necessary to carry out its business as presently conducted and as presently
proposed to be conducted hereafter, and no Restricted Person is in violation in
any material respect of the terms under which it possesses such intellectual
property or the right to use such intellectual property unless, in each case,
such failure to possess or violation has not had, and could not reasonably be
expected to have, a Material Adverse Effect.
     5.15 Government Regulation. Neither the Borrower nor any other Restricted
Person owing Obligations is subject to regulation under the Federal Power Act,
the Investment Company Act of 1940 (as any of the preceding acts have been
amended) or any other Law which regulates the incurring by such Person of
Indebtedness. Neither the Borrower nor any of its Restricted Subsidiaries, nor
any Person having “control” (as that term is defined in 12 U.S.C. §

62



--------------------------------------------------------------------------------



 



375b(9) or in regulations promulgated pursuant thereto) of the Borrower or any
of its Restricted Subsidiaries, is a “director” or an “executive officer” or
“principal shareholder” (as those terms are defined in 12 U.S.C. § 375b(8) or
(9) or in regulations promulgated pursuant thereto) of any Lender, of a bank
holding company of which any Lender is a subsidiary or of any subsidiary of a
bank holding company of which any Lender is a subsidiary. Neither the Borrower
nor any subsidiary or Affiliate of the Borrower is (i) named on the list of
Specially Designated Nationals or Blocked Persons maintained by the U.S.
Department of the Treasury’s Office of Foreign Assets Control available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or (ii) (A) an agency
of the government of a country, (B) an organization controlled by a country, or
(C) a person resident in a country that is subject to a sanctions program
identified on the list maintained by the U.S. Department of the Treasury’s
Office of Foreign Assets Control and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person, and the proceeds from the loan will not be used to fund
any operations in, finance any investments or activities in, or make any
payments to, any such country, agency, organization or person.
     5.16 Solvency. The Borrower and each of its Subsidiaries is solvent (as
such term is used in applicable bankruptcy, liquidation, receivership,
insolvency or similar Laws), and the sum of the Borrower’s and each of its
Subsidiaries’ absolute and contingent liabilities, including the Obligations or
guarantees thereof, shall not exceed the fair market value of such Person’s
assets, and the Borrower’s and each of its Subsidiaries’ capital should be
adequate for the businesses in which such Person is engaged and intends to be
engaged. Neither the Borrower nor any of its Subsidiaries has incurred (whether
under the Loan Documents or otherwise), nor does any such Person intend to incur
or believe that it will incur, debts which will be beyond its ability to pay as
such debts mature.
     5.17 Use of Proceeds. The statements and representations made in
Section 2.05 are true and correct.
     5.18 Collateral Documents. The Pledge and Security Agreement is effective
to create in favor of the Administrative Agent (for the benefit of the Lenders)
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Collateral consisting of
certificated securities, when certificates representing such Collateral are
delivered to the Administrative Agent, and in the case of the other Collateral
described in the Pledge and Security Agreement, when financing statements in
appropriate form are filed in the offices specified in the Perfection
Certificate, the Administrative Agent (for the benefit of the Lenders) shall
have a fully perfected Lien on, and security interest in, all right, title and
interest of the Restricted Persons in such Collateral and, subject to
Section 9-315 of the New York UCC, the proceeds thereof, as security for the
Obligations and Lender Hedging Obligations, in each case on or after Liens are
incurred pursuant to Section 7.02(p), on a pari passu and equal priority basis
pursuant to the Intercreditor Agreement with the Liens securing each Series of
Senior Obligations, as those terms are defined in the Intercreditor Agreement,
and otherwise in each case prior and superior in right to any other Person.

63



--------------------------------------------------------------------------------



 



ARTICLE VI.
AFFIRMATIVE COVENANTS
     To conform with the terms and conditions under which each Lender is willing
to have credit outstanding to the Borrower, and to induce each Lender to enter
into this Agreement and extend credit hereunder, the Borrower covenants and
agrees that until the full and final payment of the Obligations and the
termination of this Agreement, unless Majority Lenders, or all Lenders as
required under Section 10.01, have previously agreed otherwise:
     6.01 Payment and Performance. Each Restricted Person will pay all amounts
due under the Loan Documents, to which it is a party, in accordance with the
terms thereof and will observe, perform and comply with every covenant and term
expressed in the Loan Documents to which it is a party.
     6.02 Books, Financial Statements and Reports. The Borrower will maintain
and will cause its Subsidiaries to maintain a standard system of accounting and
proper books of record and account in accordance with GAAP, will maintain its
Fiscal Year, and will furnish the following statements and reports to each
Lender at the Borrower’s expense:
     (a) As soon as available, and in any event within ninety (90) days after
the end of each Fiscal Year, (i) complete Consolidated financial statements of
the Borrower together with all notes thereto, prepared in reasonable detail in
accordance with GAAP, together with an unqualified opinion relating to such
financial statements, based on an audit using generally accepted auditing
standards, by Grant Thornton LLP, or other independent certified public
accountants selected by the General Partner and acceptable to the Administrative
Agent, stating that such Consolidated financial statements have been so
prepared; provided, however, that at any time when the Borrower shall be subject
to the reporting requirements of Section 13 or 15(d) of the Exchange Act,
delivery within the time period specified above of copies of the Annual Report
on Form 10-K of the Borrower for such Fiscal Year prepared in compliance with
the requirements therefor and filed with the Commission shall be deemed to
satisfy the requirements of this clause (a)(i), and (ii) a consolidating balance
sheet and a consolidating statement of operations reflecting the consolidating
information for the Borrower, the Unrestricted Subsidiaries (reflecting the
consolidating information for each MLP and its subsidiaries on a Consolidated
basis) and the Restricted Subsidiaries (individually or with one or more on a
combined basis) for such Fiscal Year, setting forth, in each case, in
comparative form, figures for the preceding Fiscal Year, such financial
statements and information of the Borrower furnished, in each case, pursuant to
clause (a)(i) to be certified by an authorized financial officer of the Borrower
as presenting fairly, in all material respects, the information contained
therein, on a basis consistent with the Consolidated financial statements, which
consolidating statement of operations may be in summary form in detail
satisfactory to the Administrative Agent. Such financial statements shall
contain a Consolidated balance sheet as of the end of such Fiscal Year and
Consolidated statements of earnings for such Fiscal Year. Such financial
statements shall set forth in comparative form the corresponding figures for the
preceding Fiscal Year.
     (b) As soon as available, and in any event within fifty (50) days after the
end of each Fiscal Quarter (i) the Borrower’s Consolidated balance sheet as of
the end of such Fiscal Quarter

64



--------------------------------------------------------------------------------



 



and the Borrower’s Consolidated statements of income, partners’ capital and cash
flows for such Fiscal Quarter and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, all in reasonable detail
and prepared in accordance with GAAP, subject to changes resulting from normal
year-end adjustments; provided, however, that at any time when the Borrower
shall be subject to the reporting requirements of Section 13 or 15(d) of the
Exchange Act, delivery within the time period specified above of copies of the
Quarterly Report on Form 10-Q of the Borrower for such Fiscal Quarter prepared
in accordance with the requirements therefor and filed with the Commission shall
be deemed to satisfy the requirements of this clause (b)(i) for any of the first
three Fiscal Quarters of a Fiscal Year and (ii) a consolidating balance sheet
and a consolidating statement of operations reflecting the consolidating
information for the Borrower, the Unrestricted Subsidiaries (reflecting the
consolidating information for each MLP and its subsidiaries on a Consolidated
basis) and the Restricted Subsidiaries (individually or with one or more on a
combined basis) for such Fiscal Quarter, setting forth, in each case, in
comparative form, figures for same period of the preceding Fiscal Year, such
financial statements and information of the Borrower furnished, in each case,
pursuant to clause (b)(i), to be certified by an authorized financial officer of
the Borrower as presenting fairly, in all material respects, the information
contained therein, on a basis consistent with the Consolidated financial
statements, which consolidating statement of operations may be in summary form
in detail satisfactory to the Administrative Agent. Such financial statements
shall set forth in comparative form the corresponding figures for the same
period of the preceding Fiscal Year. In addition the Borrower will, together
with each such set of financial statements and each set of financial statements
furnished under subsection (a) of this section, furnish a Compliance
Certificate, signed on behalf of the Borrower by the chief financial officer,
principal accounting officer or treasurer of the General Partner, setting forth
that such financial statements of the Borrower are accurate and complete in all
material respects (subject, in the case of Fiscal Quarter-end statements, to
normal year-end adjustments), stating that such officer has reviewed the Loan
Documents, containing calculations showing compliance (or non-compliance) at the
end of such Fiscal Quarter with the requirements of Section 7.12, and stating
that no Default exists at the end of such Fiscal Quarter or at the time of such
certificate or specifying the nature and period of existence of any such
Default.
     (c) Promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by the Borrower or any of its
Subsidiaries to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such Lender), and each prospectus and all amendments
thereto filed by the Borrower or any of its Subsidiaries with the Commission and
of all press releases and other statements made available generally by the
Borrower or any of its Subsidiaries to the public concerning material
developments; provided that the Borrower shall be deemed to have furnished the
information specified in this clause (f) above on the date that such information
is posted at the Borrower’s or an MLP’s website on the Internet or at such other
websites as notified to the Lenders.
     (d) The Borrower will furnish to the Administrative Agent prompt written
notice of any change in (i) any Restricted Person’s name, (ii) any Restricted
Person’s identity or organizational structure or jurisdiction of incorporation
or (iii) any Restricted Person’s Federal Taxpayer Identification Number. The
Borrower agrees not to effect or permit any change

65



--------------------------------------------------------------------------------



 



referred to in the preceding sentence unless all filings have been made under
the UCC or otherwise that are required in order for the Administrative Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral and for the Collateral at all times
following such change to have a valid, legal and perfected security interest as
contemplated in the Collateral Documents. The Borrower also agrees promptly to
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.
     (e) At the time of delivery of financial statements pursuant to
Sections 6.02(b), if Collateral consists of any property other than the
certificated securities delivered to the Administrative Agent on the Closing
Date, the Borrower shall deliver to the Administrative Agent an Officer’s
Certificate (i) either confirming that there has been no change in such
information since the Perfection Certificate was delivered on the Closing Date
under the Existing Credit Agreement or the date of the most recent certificate
delivered pursuant to this Section and/or identifying such changes,
(ii) certifying that all UCC financing statements (including fixtures filings,
as applicable) or other appropriate filings, recordings or registrations, have
been filed of record in each applicable governmental, municipal or other
appropriate office in each applicable jurisdiction to the extent necessary to
protect and perfect the security interests under the Collateral Documents
     (f) At the time of the delivery thereof pursuant to the Applicable MLP
Credit Agreement or any indenture or agreement governing Indebtedness of an MLP
and its subsidiaries, copies of (i) each financial statement of such MLP and/or
its subsidiaries accompanied by each report, opinion or certificate required to
be provided in connection with such financial statement, (ii) each certificate
regarding compliance with representations, warranties and covenants and/or the
absence of default, and (iii) each other reports or notices regarding any
default or potential default in such Indebtedness or other Indebtedness, any
material adverse change or material adverse effect, or other material event or
circumstance, including those related to any claim or notice of potential
liability under Environmental Laws, any filing of any suit or proceeding or the
assertion of any claim or violation of any Laws, in each case as required under
the provisions of the Applicable MLP Credit Agreement or such other indenture or
agreement, provided that the Borrower shall be deemed to have furnished the
information specified in this clause (f) above on the date that such information
is posted at the applicable MLP’s website on the Internet or at such other
websites as notified to the Lenders.
     (g) Promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by an MLP or any of its
subsidiaries to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such Lender), and each prospectus and all amendments
thereto filed by an MLP or any of its subsidiaries with the Commission and of
all press releases and other statements made available generally by an MLP or
any of its subsidiaries to the public concerning material developments; provided
that the Borrower shall be deemed to have furnished the information specified in
this clause (g) above on the date that such information is posted at the
applicable an MLP’s website on the Internet or at such other websites as
notified to the Lenders.

66



--------------------------------------------------------------------------------



 



     6.03 Other Information and Inspections. Each Restricted Person will furnish
to each Lender any information which the Administrative Agent or any Lender may
from time to time reasonably request concerning any representation, warranty,
covenant, provision or condition of the Loan Documents or any matter in
connection with Restricted Persons’ businesses and operations. Each Restricted
Person will permit representatives appointed by the Administrative Agent
(including independent accountants, auditors, agents, attorneys, appraisers and
any other Persons) to visit and inspect during normal business hours (which
right to visit and inspect shall be limited to once during any Fiscal year
unless a Default has occurred and is continuing) any of such Restricted Person’s
property, including its books of account, other books and records, and any
facilities or other business assets, and to make extra copies therefrom and
photocopies and photographs thereof, and to write down and record any
information such representatives obtain, and each Restricted Person shall permit
the Administrative Agent or its representatives to investigate and verify the
accuracy of the information furnished to the Administrative Agent or any Lender
in connection with the Loan Documents and to discuss all such matters with its
officers, employees and, upon prior notice to the Borrower, its representatives.
     6.04 Notice of Material Events. The Borrower will notify the Administrative
Agent, LC Issuer and each Lender promptly, and not later than five (5) Business
Days in the case of subsection (b) below and not later than thirty (30) days in
the case of any other subsection below, after any executive officer of the
Borrower has knowledge thereof, stating that such notice is being given pursuant
to this Agreement, of:
     (a) the occurrence of any event or circumstance that has had, or could
reasonably be expected to have, a Material Adverse Effect, an ETP Material
Adverse Effect or a Regency Material Adverse Effect,
     (b) the occurrence of any Default or any “Default” as defined in any
Applicable MLP Credit Agreement,
     (c) the acceleration of the maturity of any Indebtedness owed by the
Borrower or any of its Subsidiaries or of any default by the Borrower or any of
its Subsidiaries under any indenture, mortgage, agreement, contract or other
instrument to which it is a party or by which it or any of its properties is
bound, if such acceleration or default has had or could have a Material Adverse
Effect, an ETP Material Adverse Effect or a Regency Material Adverse Effect,
     (d) the occurrence of any Termination Event,
     (e) Under any Environmental Law, any claim of $10,000,000 or more with
respect to any Restricted Person or of $50,000,000 or more with respect to any
Unrestricted Person, any notice of potential liability which might reasonably be
expected to exceed such amount with respect to such Person, or any other
material adverse claim asserted against any Restricted Person or any
Unrestricted Person or with respect to any Restricted Person’s or any
Unrestricted Person’s properties taken as a whole,
     (f) the filing of any suit or proceeding, or the assertion in writing of a
claim, against any Restricted Person or any Unrestricted Person or with respect
to any Restricted Person’s or

67



--------------------------------------------------------------------------------



 



any Unrestricted Person’s properties, in which an adverse decision could
reasonably be expected to have a Material Adverse Effect, an ETP Material
Adverse Effect or a Regency Material Adverse Effect, and
     (g) the occurrence of any event of default by the Borrower or any of its
Subsidiaries in the payment or performance of (i) any material obligations such
Person is required to pay or perform under the terms of any indenture, mortgage,
deed of trust, security agreement, lease, and franchise, or other agreement,
contract or other instrument or obligation to which it is a party or by which it
or any of its properties is bound, to the extent such default or event of
default could reasonably be expected to have a Material Adverse Effect on the
Consolidated financial condition, business, operations, assets or prospects of
the Borrower, or (ii) any Indebtedness.
     Upon the occurrence of any of the foregoing, Restricted Persons will take
all necessary or appropriate steps to remedy promptly any such Material Adverse
Effect, Default, acceleration, default, or Termination Event, to protect against
any such adverse claim, to defend any such suit or proceeding, and to resolve
all controversies on account of any of the foregoing.
     6.05 Maintenance of Properties. Each Restricted Person will maintain and
keep, or cause to be maintained and kept, their respective properties in good
repair, working order and condition (other than ordinary wear and tear), so that
the business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent any Restricted Person from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Borrower has
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     6.06 Maintenance of Existence and Qualifications. Each Restricted Person
will maintain and preserve its existence and its rights and franchises in full
force and effect and will qualify to do business in all states or jurisdictions
where required by applicable Law, except where the failure so to qualify has not
had, and could not reasonably be expected to have, a Material Adverse Effect.
     6.07 Payment of Trade Liabilities, Taxes, etc. Each Restricted Person will
(a) timely file all tax returns required to be filed in any jurisdiction;
(b) timely pay and discharge all taxes shown to be due and payable on such
returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a lien on properties or assets of the Borrower or any
Restricted Person; (c) timely pay all Liabilities owed by it on ordinary trade
terms to vendors, suppliers and other Persons providing goods and services used
by it in the ordinary course of its business, (e) timely pay and discharge when
due all other Liabilities now or hereafter owed by it, other than royalty
payments suspended in the ordinary course of business; and (f) maintain
appropriate accruals and reserves for all of the foregoing in accordance with
GAAP. Each Restricted Person may, however, delay paying or discharging any of
the foregoing so long as (i) the amount, applicability or validity thereof is
contested by the Borrower or such Restricted Person on a timely basis in good
faith

68



--------------------------------------------------------------------------------



 



and in appropriate proceedings, and the Borrower or such Restricted Person has
established adequate reserves therefor in accordance with GAAP on the books of
the Borrower or such Restricted Person or (ii) the nonpayment of all such taxes,
assessments, charges, levies and Liabilities in the aggregate could not
reasonably be expected to have a Material Adverse Effect.
     6.08 Insurance. Each Restricted Person shall at all times maintain at its
own expense with financially sound and reputable insurance companies, insurance
in such amounts and against such risks as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations.
     6.09 Compliance with Agreements and Law. Each Restricted Person will
perform all material obligations it is required to perform under the terms of
each material indenture, mortgage, deed of trust, security agreement, lease, and
franchise, and each material agreement, contract or other instrument or
obligation to which it is a party or by which it or any of its properties is
bound. Each Restricted Person will conduct its business and affairs in
compliance with all Laws applicable thereto and will maintain in good standing
all licenses that may be necessary or appropriate to carry on its business,
except for failures so to comply that have not had, and could not reasonably be
expected to have, a Material Adverse Effect.
     6.10 Environmental Matters.
     (a) Each Restricted Person will comply in all material respects with all
Environmental Laws now or hereafter applicable to such Restricted Person as well
as all contractual obligations and agreements with respect to environmental
remediation or other environmental matters and shall obtain, at or prior to the
time required by applicable Environmental Laws, all environmental, health and
safety permits, licenses and other authorizations necessary for its operations
and will maintain such authorizations in full force and effect.
     (b) Each Restricted Person will promptly furnish to the Administrative
Agent all written notices of violation, orders, claims, citations, complaints,
penalty assessments, suits or other proceedings received by any Restricted
Person or General Partner, or of which it has notice, pending or threatened
against any Restricted Person, the potential liability of which exceeds or might
reasonably be expected to exceed $15,000,000 or could reasonably be expected to
have a Material Adverse Effect if resolved adversely against any Restricted
Person, by any Governmental Authority with respect to any alleged violation of
or non-compliance with any Environmental Laws or any permits, licenses or
authorizations in connection with its ownership or use of its properties or the
operation of its business.
     (c) Each Restricted Person will promptly furnish to the Administrative
Agent all requests for information, notices of claim, demand letters, and other
notifications, received by any Restricted Person or General Partner in
connection with its ownership or use of its properties or the conduct of its
business, relating to potential responsibility with respect to any investigation
or clean-up of Hazardous Material at any location, the potential liability of
which exceeds or might reasonably be expected to exceed $15,000,000 or could
reasonably be expected to have a Material Adverse Effect if resolved adversely
against any Restricted Person.

69



--------------------------------------------------------------------------------



 



     6.11 Guaranties of Subsidiaries.
     (a) Each Subsidiary, whether existing on the Closing Date or created,
acquired or coming into existence after the Closing Date, that Guarantees any
other Indebtedness of the Borrower shall execute and deliver to the
Administrative Agent a Guaranty.
     (b) Each Restricted Subsidiary (other than ETP GP, ETP LLC, Regency GP and
Regency LLC), whether existing on the Closing Date or created, acquired or
coming into existence after the Closing Date shall execute and deliver to the
Administrative Agent a Guaranty.
     (c) Simultaneously with its delivery of such a Guaranty, each Subsidiary
shall, at the reasonable request of the Administrative Agent, provide written
evidence reasonably satisfactory to the Administrative Agent and its counsel
that such Subsidiary has taken all corporate, limited liability company or
partnership action necessary to duly approve and authorize its execution,
delivery and performance of such Guaranty and any other documents which it is
required to execute.
     (d) The Borrower may redesignate any Unrestricted Person to be a Restricted
Subsidiary, provided that the Borrower may not make such a designation unless at
the time of such action and after giving effect thereto, (i) none of such
Unrestricted Persons have outstanding Indebtedness or Guarantees, other than
Indebtedness permitted under Section 7.01 or Liens on any of their property,
other than Permitted Liens (in each case taking into account the other
Indebtedness and Liens of the Restricted Persons), (ii) no Default or Event of
Default shall exist, (iii) all representations and warranties herein will be
true and correct in all material respects if remade at the time of such
designation, except to the extent such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date, and (iv) the Borrower has
provided to the Administrative Agent an officer’s certificate in form
satisfactory to the Administrative Agent to the effect that each of the
foregoing conditions have been satisfied. In no event will any MLP or any of
their respective subsidiaries be designated a Restricted Subsidiary.
     (e) The Borrower may designate any Person who becomes a Subsidiary of the
Borrower after the date hereof to be an Unrestricted Person, provided that all
Investments in such Subsidiary at the time of such designation shall be treated
as Investments made on the date of such designation, and provided further that
the Borrower may not make such a designation unless such designation is made not
later than 30 days after the date such Person becomes a Subsidiary and, at the
time of such action and after giving effect thereto, (i) such Subsidiary does
not own, directly or indirectly, any Indebtedness or Equity Interests of the
Borrower or any Restricted Subsidiary, (ii) no Default or Event of Default shall
exist, (iii) all representations and warranties herein will be true and correct
in all material respects if remade at the time of such designation, except to
the extent such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects as of
such earlier date, (iv) the Investment represented by such designation is
permitted under clause (e) of the definition of Permitted Investments and
(v) the Borrower has provided to the Administrative Agent an officer’s
certificate in form satisfactory to the Administrative Agent to the effect that

70



--------------------------------------------------------------------------------



 



each of the foregoing conditions have been satisfied. No Restricted Subsidiary
may be redesignated as an Unrestricted Person.
     (f) The Borrower shall be deemed to have made a Restricted Payment upon
designation of an Unrestricted Person in an amount equal to the fair market
value of all Restricted Persons’ Investments in such Unrestricted Person at the
time of designation. The Borrower shall only be permitted to designate an
Unrestricted Person or make an Investment in an Unrestricted Subsidiary if the
Borrower is permitted to make a Restricted Payment in such amount.
     6.12 Compliance with Agreements. Each Restricted Person shall observe,
perform or comply in all material respects with any agreement with any Person or
any term or condition of any instrument, if such agreement or instrument is
materially significant to such Restricted Person or to Restricted Persons on a
Consolidated basis, unless any such failure to so observe, perform or comply is
remedied within the applicable period of grace (if any) provided in such
agreement or instrument.
     6.13 Further Assurances. At any time or from time to time upon the
reasonable request of the Administrative Agent, each Restricted Person will, at
its expense, promptly execute, acknowledge and deliver such further documents
and do such other acts and things as the Administrative Agent may reasonably
request in order to effect fully the purposes of the Loan Documents. In
furtherance and not in limitation of the foregoing, each Restricted Person shall
take such actions as the Administrative Agent may reasonably request from time
to time to ensure that the Obligations and the Lender Hedging Obligations are
guarantied by the Guarantors and secured by substantially all of the assets of
the Restricted Persons (other than ETP GP and Regency GP), including all of the
outstanding Equity Interests of any Restricted Subsidiary acquired or created
after the Closing Date.
     6.14 Miscellaneous Business Covenants. Unless otherwise consented to by the
Administrative Agent or Majority Lenders, each Restricted Person will:
(i) maintain entity records and books of account separate from those of any
other entity, including each MLP or any of their respective subsidiaries, which
is an Affiliate of such entity; (ii) not commingle its funds or assets with
those of any other entity, including each MLP or any of their respective
subsidiaries, which is an Affiliate of such entity; and (iii) provide that the
board of directors or other analogous governing body of the General Partner will
hold all appropriate meetings to authorize and approve such entity’s actions,
which meetings will be separate from those of other entities, including each MLP
and their respective subsidiaries.
     6.15 Restricted/Unrestricted Subsidiaries. The Borrower:
     (a) will not, and will not permit any Restricted Person to guaranty any
Indebtedness of any of the Unrestricted Persons;
     (b) will not permit any Unrestricted Person to hold any equity or other
ownership interest in any Restricted Person;

71



--------------------------------------------------------------------------------



 



     (c) will operate each Unrestricted Person in such a manner as to make it
apparent to all creditors of such Unrestricted Person that such Unrestricted
Person is a legal entity separate and distinct from all of the Restricted
Persons and as such is solely responsible for its debts;
     (d) will cause ETP and each of its subsidiaries which has a Restricted
Person as its general partner to incur Indebtedness only under notes, loan
agreements or other applicable agreements that expressly state that such
Indebtedness is being incurred by ETP and, if applicable, such subsidiaries on a
basis that is non-recourse to ETP’s general partner; and
     (e) will cause each Unrestricted Person (other than an MLP and its
subsidiaries) to incur Indebtedness only under notes, loan agreements or other
applicable agreements that expressly state that such Indebtedness is being
incurred by such Unrestricted Person on a basis that is non-recourse to the
Restricted Persons.
ARTICLE VII.
NEGATIVE COVENANTS
     To conform with the terms and conditions under which each Lender is willing
to have credit outstanding to the Borrower, and to induce each Lender to enter
into this Agreement and make the Loans, the Borrower covenants and agrees that
until the full and final payment of the Obligations and the termination of this
Agreement, unless Majority Lenders, or all Lenders as required under
Section 10.01, have previously agreed otherwise:
     7.01 Indebtedness. No Restricted Person will in any manner owe or be liable
for Indebtedness except:
     (a) the Obligations;
     (b) Indebtedness of any Restricted Person (other than ETP GP, ETP LLC,
Regency GP and Regency LLC) to any other Restricted Person (other than ETP GP,
ETP LLC, Regency GP and Regency LLC); provided, (i) all such Indebtedness shall
be evidenced by promissory notes and all such notes shall be subject to a first
priority Lien pursuant to the Pledge and Security Agreement, (ii) all such
Indebtedness shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of the applicable
promissory notes or an intercompany subordination agreement that in any such
case is reasonably satisfactory to the Administrative Agent; and (iii) any
payment by any Restricted Person that is a Guarantor under any guaranty of the
Obligations shall result in a pro rata reduction of the amount of any such
Indebtedness owed by such Guarantor to the Borrower or to any Restricted
Subsidiary that is a Guarantor for whose benefit such payment is made;
     (c) Indebtedness in respect of bonds that are performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

72



--------------------------------------------------------------------------------



 



     (d) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;
     (e) Indebtedness of (i) ETP LLC arising by operation of law as a result of
ETP LLC being the general partner of ETP GP, (ii) ETP GP arising by operation of
law as a result of ETP GP being the general partner of ETP, and (iii) Regency
LLC arising by operation of law as a result of Regency LLC being the general
partner of Regency GP, and Regency GP arising by operation of law as a result of
Regency GP being the general partner of Regency;
     (f) Indebtedness (i) in respect to future payment for non-competition
covenants and similar payments under agreements governing a Permitted
Acquisition by a Restricted Person not to exceed at any time $5,000,000 or
(ii) in respect of commitments to fund capital contributions in respect of the
MEP Interests;
     (g) Indebtedness of any Person that becomes a Restricted Subsidiary after
the date hereof incurred prior to the time such Person becomes a Subsidiary, not
to exceed at any time $15,000,000; provided that (i) such Indebtedness is not
created in contemplation of such Person becoming a Subsidiary and (ii) such
Indebtedness is not assumed or Guaranteed by any other Restricted Person;
     (h) on or after the New Revolving Credit Effective Date, Indebtedness of
the Borrower, and Guarantees thereof by the Guarantors, under any revolving
credit facility and any refinancings, renewals or extensions of all or any part
of thereof from time to time, provided that (i) the material terms (other than
pricing and yield) of such Indebtedness or of any agreement entered into or of
any instrument issued in connection therewith are not more favorable in any
material respect to the lenders thereunder than the terms of this Agreement,
unless such more favorable terms are made applicable under this Agreement by an
amendment entered into by the Administrative Agent and the Borrower and provided
that such more favorable terms are of a type that may be made with only the
consent of Majority Lenders (Majority Lenders hereby consent to each such
amendment pursuant to this clause (i) without the requirement of any further
consent); (ii) the amount of such Indebtedness shall not exceed an aggregate
principal amount of loans and undrawn face amount of letters of credit of
$200,000,000 at any one time outstanding plus Indebtedness in respect of Hedging
Contracts entered into from time to time between the Borrower or any of its
Restricted Subsidiaries and a counterparty that is a lender or an Affiliate of a
lender thereunder; (iii) such Indebtedness is not secured by any collateral that
does not also secure the Obligations (other than any cash or cash equivalents
that secure or are otherwise held by the lenders, the administrative agent or
collateral agent under such revolving credit facility in order to cash
collateralize letter of credit obligations or swingline loans thereunder);
(iv) such Indebtedness (and, if applicable the Liens securing same) do not
contravene the provisions of the Intercreditor Agreement; and (v) the holders of
such Indebtedness, or a duly authorized agent on their behalf, agree in writing
to be bound by the Intercreditor Agreement or enter into a replacement
intercreditor agreement containing terms that are substantially similar to those
of the Intercreditor Agreement, as may be acceptable to the Administrative
Agent;

73



--------------------------------------------------------------------------------



 



     (i) on or after the Senior Notes Effective Date, Indebtedness incurred by
the Borrower, and Guarantees thereof by the Guarantors, provided that (i) the
maturity date of such Indebtedness is no earlier than the Term Loan Maturity
Date, (ii) there are no scheduled repayments of principal of such Indebtedness
or sinking fund payments thereon prior to the Term Loan Maturity Date, (iii) the
documents or instruments governing such Indebtedness do not contain any
maintenance financial covenant, (iv) such Indebtedness is not secured by any
collateral that does not also secure the Obligations, and (v) at the time of the
issuance of any such Indebtedness, an amount equal to 100% of the Net Issuance
Proceeds thereof is applied to prepay the Term Loans in accordance with
Section 2.06; and
     (j) on or after the Senior Notes Effective Date, refinancings, renewals or
extensions of all or any part of any Indebtedness incurred in accordance with
the foregoing clause (i) (“Senior Note Refinancing Indebtedness”), provided that
(i) the maturity date of such Senior Note Refinancing Indebtedness is no earlier
than the Term Loan Maturity Date, (ii) there are no scheduled repayments of
principal of such Senior Note Refinancing Indebtedness or sinking fund payments
thereon prior to the Term Loan Maturity Date, (iii) the documents or instruments
governing such Indebtedness do not contain any maintenance financial covenant,
(iv) such Indebtedness is not secured by any collateral that does not also
secure the Obligations, and (v) the principal amount of such Senior Note
Refinancing Indebtedness does not exceed the principal amount of Senior Note
Indebtedness being refinanced, renewed or extended except by an amount equal to
accrued and unpaid interest, prepayment premium, fees and expenses reasonably
incurred in connection with such refinancing, renewal or extension.
     7.02 Limitation on Liens. No Restricted Person will create, assume or
permit to exist any Lien upon or with respect to any of its properties or assets
now owned or hereafter acquired, except the following Liens (to the extent
permitted by this Section, herein called “Permitted Liens”):
     (a) Liens existing on the date of this Agreement and listed in the
Disclosure Schedule;
     (b) Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or the validity of which is being contested in good faith
and by appropriate proceedings, if necessary, for which adequate reserves are
maintained on the books of any Restricted Person in accordance with GAAP;
     (c) pledges or deposits of cash or securities under worker’s compensation,
unemployment insurance or other social security legislation;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, or other like Liens (including, without limitation, Liens on
property of any Restricted Person in the possession of storage facilities,
pipelines or barges) arising in the ordinary course of business for amounts
which are not more than 60 days past due or the validity of which is being
contested in good faith and by appropriate proceedings, if necessary, and for
which adequate reserves are maintained on the books of any Restricted Person in
accordance with GAAP;

74



--------------------------------------------------------------------------------



 



     (e) deposits of cash or securities to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;
     (f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of real
property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of any Restricted Person;
     (g) rights reserved to or vested in any Governmental Authority by the terms
of any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;
     (h) rights reserved to or vested by Law in any Governmental Authority to in
any manner, control or regulate in any manner any of the properties of any
Restricted Person or the use thereof or the rights and interests of any
Restricted Person therein, in any manner under any and all Laws;
     (i) rights reserved to the grantors of any properties of any Restricted
Person, and the restrictions, conditions, restrictive covenants and limitations,
in respect thereto, pursuant to the terms, conditions and provisions of any
rights-of-way agreements, contracts or other agreements therewith;
     (j) inchoate Liens in respect of pending litigation or with respect to a
judgment which has not resulted in an Event of Default under Section 8.01;
     (k) statutory Liens in respect of payables;
     (l) any Lien existing on any property prior to the acquisition thereof by
the Borrower or any Subsidiary or existing on any property of any Person that
becomes a Subsidiary after the date hereof prior to the time such Person becomes
a Subsidiary; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property of the
Borrower or any Subsidiary, (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary, as the case may be; and (iv) such Liens together with all Liens
permitted under Section 7.02(m) do not secure Indebtedness in excess of the
amount permitted by Section 7.02(m);
     (m) Liens securing Indebtedness permitted by Section 7.01(f), (g) or (h);
provided that such Liens do not secure Indebtedness which together with (but
without duplication) all Indebtedness secured by Liens permitted under
Section 7.02(l) in excess of a principal amount at any one time of $35,000,000;

75



--------------------------------------------------------------------------------



 



     (n) Liens on cash margin collateral securing Hedging Contracts permitted
under Section 7.10;
     (o) Liens in respect of operating leases covering only the property subject
thereto; and
     (p) Liens pursuant to the Loan Documents, and, (i) on or after the New
Revolving Credit Effective Date, Liens securing New Revolving Credit
Indebtedness, provided that the Administrative Agent (on behalf of the Lenders)
and the holders of New Revolving Credit Indebtedness (directly or through an
agent, trustee or other representative on their behalf) have agreed to be bound
by the Intercreditor Agreement and (ii) on or after the Senior Notes Effective
Date, Liens securing Senior Note Indebtedness, provided that the Administrative
Agent (on behalf of the Lenders) and the holders of New Revolving Credit
Indebtedness and Senior Note Indebtedness (directly or through an agent, trustee
or other representative on their behalf) have agreed to be bound by the
Intercreditor Agreement;
Notwithstanding any of the foregoing to the contrary, no Liens of the kind set
forth in clauses (a) through and including (o) above shall be permitted on the
Equity Interests of ETP, ETP GP, ETP LLC, Regency, Regency GP or Regency LLC.
     7.03 Limitation on Mergers, Issuances of Subsidiary Securities. No
Restricted Person will enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself or suffer any liquidation
or dissolution, except (i) Permitted Acquisitions and (ii) the merger,
dissolution or liquidation into or consolidation of a Restricted Subsidiary
(other than ETP GP, ETP LLC, Regency GP or Regency LLC) with or into the
Borrower (so long as the Borrower is the surviving entity) or another Restricted
Subsidiary (other than ETP GP, ETP LLC, Regency GP or Regency LLC) (so long as
if one such Restricted Person is a Guarantor, the surviving entity shall be a
Guarantor). Except in connection with a sale of all of the Equity Interest of a
Restricted Subsidiary permitted under Section 7.04: (i) the Borrower will not,
and will not permit any Restricted Subsidiary to, sell, transfer or otherwise
dispose the Equity Interest of any Restricted Subsidiary and no Restricted
Subsidiary will issue any additional Equity Interests if such action will result
in or allow any diminution of the Borrower’s Equity Interest (direct or
indirect) in such Restricted Subsidiary, and (ii) no Restricted Subsidiary of
the Borrower that is a partnership will allow any diminution of the Borrower’s
interest (direct or indirect) in such Restricted Subsidiary.
     7.04 Limitation on Sales of Property. No Restricted Person will sell,
transfer, lease, exchange, alienate or dispose of any of its property or any
material interest therein except:
     (a) in respect of Borrower, (or any Restricted Subsidiary that holds
limited partnership units of an MLP), and in respect of ETP GP, ETP LLC, Regency
GP or Regency LLC: (i) the sale of stock or other securities issued by a
Restricted Subsidiary of a Restricted Person in order to qualify directors if
required by applicable law, (ii) the sale of immaterial assets (other than stock
or securities, including partnership units) in the ordinary course, (iii) the
sale, transfer, lease, exchange, alienation or disposal of Equity Interests
contemplated by the Restructuring Transactions, and (iv) the sale of limited
partnership units of an MLP; provided

76



--------------------------------------------------------------------------------



 



that with respect to this clause (iv) (A) no Default or Event of Default shall
have occurred or be continuing or would result therefrom, (B) the aggregate sale
of limited partnership units of ETP from and after July 13, 2006 shall not
exceed 25% of such units owed by the Borrower or its Restricted Subsidiaries as
of such date and the aggregate sale of limited partnership units of Regency from
and after the Closing Date shall not exceed 25% of such units owed by the
Borrower or its Restricted Subsidiaries as of the Closing Date, (C) after giving
effect to such sale on a pro forma basis as if it had occurred on the first day
of the test period most recently ended, the Borrower shall be in compliance with
Section 7.12, and (D) the Net Asset Sale Proceeds thereof shall be applied
pursuant to Section 2.06(b), to the extent required by such Section; and
     (b) in respect of any Restricted Subsidiary of the Borrower, other than ETP
GP, ETP LLC, Regency GP or Regency LLC, that owns operating assets acquired
after the date of this Agreement, the following in respect of such operating
assets: (i) equipment and other personal property and fixtures that are either
(A) obsolete for their intended purposes and disposed of in the ordinary course
of business, or (B) replaced by personal property or fixtures of comparable
suitability owned by such Restricted Person free and clear of all Liens except
Permitted Liens; (ii) inventory which is sold in the ordinary course of business
on ordinary trade terms; (iii) property sold or transferred by any Restricted
Subsidiary to any other Restricted Subsidiary (so long as if the transferor is a
Guarantor, the transferee shall be a Guarantor); (iv) property subject to a Sale
and Lease-Back Transaction with respect to which the Attributable Debt and Liens
are permitted by the provisions of this Agreement; (v) assignment of accounts
receivable for collection purposes in the ordinary course of business;
(vi) property sold to comply with any divestment requirement imposed in
connection with the approval of an acquisition under Hart-Scott-Rodino Act of
1976; (vii) sales, transfers or other dispositions of other property or
issuances or sales of Equity Interests of any Restricted Subsidiary, in any case
for fair consideration that are in the best interests of the Borrower not to
exceed $10,000,000 on a cumulative basis, provided that immediately after giving
effect to such proposed disposition no Default or Event of Default shall exist
and be continuing and (viii) sales, transfers or other dispositions of other
property for fair consideration that are in the best interests of the Borrower
to any Person; provided that with respect to this clause (viii) (A) no Default
or Event of Default shall have occurred or be continuing or would result
therefrom, (B) after giving effect to such sale on a pro forma basis as if it
had occurred on the first day of the test period most recently ended, the
Borrower shall be in compliance with Section 7.12, (C) such sale, transfer or
disposition is in exchange for other assets used by the Borrower or its
Restricted Subsidiaries in the furtherance of their business, and (D) with
respect to the amount of the proceeds of such sale, transfer or disposition
(other than such assets received in exchange), net of customary costs of sale
(in this paragraph, the “Proceeds”), (x) such Proceeds are applied within
12 months to the purchase of other assets used by the Borrower or its Restricted
Subsidiaries in the furtherance of their business or (y) the Commitments are
permanently reduced within 12 months by the amount of any such Proceeds not so
applied to the purchase of such assets used by the Borrower or its Restricted
Subsidiaries in the furtherance of their business.
In no event shall the Borrower sell, transfer, lease, exchange, alienate or
dispose of its interests in ETP GP, ETP LLC, Regency GP or Regency LLC nor
permit ETP LLC to sell, transfer, lease, exchange, alienate or dispose of its
interests in ETP GP nor permit ETP GP to sell, transfer, lease, exchange,
alienate or dispose of its interests in ETP nor permit Regency LLC to sell,

77



--------------------------------------------------------------------------------



 



transfer, lease, exchange, alienate or dispose of its interest in Regency GP nor
permit Regency GP to sell, transfer, lease, exchange, alienate or dispose of its
interests in Regency.
If proceeds of any Credit Extension have been used to purchase or carry margin
stock (as those terms are used in the Margin Regulations), the Borrower shall
not sell, transfer, lease, exchange, alienate or dispose of any Collateral
unless the Borrower and the Administrative Agent shall have determined that,
after giving effect to any withdrawal or substitution of such Collateral, all
Credit Extensions comply with the Margin Regulations.
     7.05 Limitation on Restricted Payment. No Restricted Person will declare or
make, directly or indirectly any Restricted Payments. Notwithstanding the
foregoing, (a) no Restricted Person shall be restricted, directly or indirectly,
from declaring and making Restricted Payments to another Restricted Person,
(b) the Borrower may purchase its common limited partnership units and redeem
the Restructuring Preferred Units, so long as in connection with each such
purchase or redemption (i) no Event of Default has occurred and is continuing or
would result therefrom, (ii) prior to and after giving effect thereto, the
Leverage Ratio of the Borrower is not greater than 4.25 to 1.0, and (iii) the
sum of the Borrower’s Cash on hand plus the amount of Cash that is available to
be borrowed under the Revolving Credit Commitments without resulting in the
Leverage Ratio of the Borrower being greater than 4.25 to 1.0, is greater than
$10,000,000, and (c) so long as the Borrower shall be in compliance with
Section 7.12 prior to and after giving effect to any distribution, and so long
as no Event of Default has occurred and is continuing or would result therefrom,
the Borrower may declare or order and make, pay or set apart, during each Fiscal
Quarter, Restricted Payments consisting of cash distribution to its general
partner, its preferred limited partner unit holders and its common limited
partner unit holders pursuant to the requirements of the Partnership Agreement
or the Restructuring Preferred Units.
     7.06 Limitation on Investments, Loans and Advances. No Restricted Person
will make or commit to make any capital contributions to, or make or hold any
other Investments in, any Person, other than Permitted Investments, nor acquire
properties or assets except (i) in the ordinary course of business, (ii) any
acquisition of capital assets that will become a part of the operations of such
Restricted Person (and provided that the same shall not result in a violation of
Section 7.08) and (iii) any Permitted Acquisition. Except for Permitted
Investments and Hedging Contracts permitted under Section 7.10, no Restricted
Person will extend credit, make advances or make loans other than normal and
prudent extensions of credit to customers in the ordinary course of business or
to another Restricted Person in the ordinary course of business, which
extensions shall not be for longer periods than those extended by similar
businesses operated in a normal and prudent manner. No Equity Interest of a
Restricted Subsidiary shall be held by an Unrestricted Person, and no
Indebtedness, obligations or liabilities of a Restricted Subsidiary shall be
held by an Unrestricted Person.
     7.07 Transactions with Shareholders and Affiliates. No Restricted Person
shall, directly or indirectly, enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any holder of 5% or more of any class of Capital
Stock of a Restricted Person or with any Affiliate of a Restricted Person, on
terms that are less favorable to such Restricted Person than those that might be
obtained at the time from a Person who is not such a holder or Affiliate;
provided, the foregoing restriction shall

78



--------------------------------------------------------------------------------



 



not apply to (a) any transaction between Restricted Persons; (b) reasonable and
customary fees paid to members of the board of directors (or similar governing
body) of the Borrower and its Restricted Subsidiaries; (c) compensation
arrangements for officers and other employees of any Restricted Person entered
into in the ordinary course of business; (d) the transactions that are the
subject of an MLP Limited Partnership Agreement; (e) transactions between a
Restricted Person on the one hand and an MLP and the general partner of such MLP
and their respective subsidiaries on the other hand similar to those typically
addressed in omnibus agreements between the sponsors of a publicly traded
limited partnership, on the one hand, and the publicly traded limited
partnership on the other hand; (f) the transactions that are the subject of the
Shared Services Agreement dated August 26, 2005 by and between ETP and the
Borrower, as amended or replaced from time to time, (g) the transactions that
are the subject of the Services Agreement by and among ETE Services Company,
LLC, the Borrower and Regency in substantially the form attached as Exhibit H to
that certain Contribution Agreement dated May 10, 2010 providing for a portion
of the Restructuring Transactions, as amended or replaced from time to time,
(h) transactions entered into in the ordinary course of business of such
Restricted Person on terms which are no less favorable to such Restricted Person
than those which would have been obtainable at the time in an arm’s length
transaction with Persons that are not Affiliates and (i) the Restructuring
Transactions.
     7.08 Conduct of Business. From and after the Closing Date, the Borrower
shall not engage in any business other than (i) the Permitted Line of Business
and (ii) such other lines of business as may be consented to by Majority
Lenders. ETP GP shall not engage in any business other than acting as the
general partner of ETP, ETP LLC shall not engage in any business other than
acting as the general partner of ETP GP, Regency LLC shall not engage in any
business other than acting as the general partner of Regency GP, and Regency GP
shall not engage in any business other than acting as the general partner of
Regency.
     7.09 Restrictive and Negative Pledge Agreements. Except as expressly
provided for in the Loan Documents and as described in the Disclosure Schedule
or, on or after the New Revolving Credit Effective Date, as provided in the
documents governing the New Revolving Credit Indebtedness as permitted by
Section 7.01(h) or, on or after the Senior Notes Effective Date, as provided in
the documents governing the Senior Note Indebtedness as permitted by
Section 7.01 (i) or (j), no Restricted Person will, directly or indirectly,
enter into, create, or otherwise allow to exist any contract or other consensual
restriction on (a) the ability of any Restricted Subsidiary to: (i) pay
dividends or make other distributions, (ii) redeem Equity Interests held in it
by the Borrower or another Restricted Subsidiary, (iii) repay loans and other
indebtedness owing by it to the Borrower or another Restricted Subsidiary, or
(iv) transfer any of its assets to the Borrower or another Restricted
Subsidiary, or (b) the ability of any Restricted Person to create Liens on any
of its assets or property to secure the Obligations or Lender Hedging
Obligations.
     7.10 Hedging Contracts. No Restricted Person will be a party to or in any
manner be liable on any Hedging Contract except any Hedging Contracts
(a) entered into by such Person in the ordinary course of business for the
purpose of fixing interest rates on the Indebtedness under the Loan Documents or
for the purpose of directly mitigating risks or reducing costs associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by

79



--------------------------------------------------------------------------------



 



such Person in the normal course of business, and not for purposes of
speculation, and (b) that does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party, and (c) that is with a counterparty whose
obligations are rated (or are guaranteed by an affiliate whose obligations are
rated) AA-/Aa3 or better, respectively, by either Rating Agency or are in
accordance with the risk management policies of the Borrower as such policies
have been adopted or amended from time to time and disclosed to the Lenders.
     7.11 Commingling of Deposit Accounts and Accounts. The Borrower will not,
nor will it permit any of its Restricted Subsidiaries to, commingle their
respective Deposit Accounts or Accounts (as such terms are defined in Article 9
of the UCC) with the Deposit Accounts or Accounts of any of its Unrestricted
Persons.
     7.12 Financial Covenants.
     (a) Leverage Ratio of the Borrower. (i) On each Quarterly Testing Date
using the Consolidated Funded Debt of the Borrower outstanding on such day and
using Consolidated EBITDA of the Borrower for the four Fiscal Quarter period
ending on such day, (ii) on the date of each acquisition or dispositions of
limited partnership units of an MLP or of any Specified Acquisition using the
Consolidated Funded Debt of the Borrower that will be outstanding after giving
effect to such acquisition or disposition and using Consolidated EBITDA of the
Borrower for the four Fiscal Quarter period most recently ending prior to such
acquisition or disposition for which financial statements contemplated by
Section 6.02(b) are available to the Borrower (and giving pro forma effect to
such specified acquisition or disposition as provided in the definition of
Consolidated EBITDA of the Borrower), and (iii) on each date on which the
Borrower makes a distribution permitted under Section 7.05, after giving effect
thereto and using Consolidated EBITDA of the Borrower for the four Fiscal
Quarter period most recently ending prior to such date for which financial
statements contemplated by Section 6.02(b) are available to the Borrower, the
Leverage Ratio of the Borrower will not exceed (A) 4.50 to 1.00 at any time
other than during a Specified Acquisition Period and (B) 5.00 to 1.00 during a
Specified Acquisition Period.
     (b) Consolidated Leverage Ratio. (i) On each Quarterly Testing Date using
the Consolidated Funded Debt of the Borrower plus Consolidated Funded Debt of
ETP plus Consolidated Funded Debt of Regency, in each case outstanding on such
day, and using Consolidated EBITDA of ETP and Consolidated EBITDA of Regency for
the four Fiscal Quarter period ending on such day, (ii) on the date of each
Specified Acquisition using the Consolidated Funded Debt of the Borrower that
will be outstanding after giving effect to such Specified Acquisition plus
Consolidated Funded Debt of ETP and Consolidated Funded Debt of Regency on such
day and using Consolidated EBITDA of ETP and Consolidated EBITDA of Regency, in
each case for the four Fiscal Quarter period most recently ending prior to such
Specified Acquisition for which financial statements contemplated by
Section 6.02(b) are available to the Borrower (and giving pro forma effect to
such Specified Acquisition), and (iii) on each date on which the Borrower makes
a distribution permitted under Section 7.05, after giving effect thereto and
using Consolidated EBITDA of ETP and Consolidated EBITDA of Regency, in each
case for the four Fiscal Quarter period most recently ending prior to such date

80



--------------------------------------------------------------------------------



 



for which financial statements contemplated by Section 6.02(b) are available to
the Borrower, the ratio of (A) the sum of Consolidated Funded Debt of the
Borrower plus Consolidated Funded Debt of ETP plus Consolidated Funded Debt of
Regency, in each case outstanding on the specified date, to (B) the sum of
Consolidated EBITDA of ETP plus Consolidated EBITDA of Regency, in each case for
the specified period, will not exceed 5.50 to 1.00.
     (c) Interest Coverage Ratio. The ratio of (i) Consolidated EBITDA of the
Borrower for each period of four consecutive Fiscal Quarters to
(ii) Consolidated Fixed Charges for such period will never be less than 3.00 to
1.0 at any time.
     (d) Value to Loan Ratio. The ratio as of any date of (i) Value on such date
to (ii) the outstanding balance of the Loans on such date plus (A) prior to the
New Revolving Credit Effective Date, LC Obligations plus the Hedging Termination
Value of Lender Hedging Obligations on such date plus (B) on or after the New
Revolving Credit Effective Date, the outstanding the outstanding principal
amount of New Revolving Credit Indebtedness plus (C) on or after the Senior
Notes Effective Date, the outstanding the outstanding principal amount of Senior
Note Indebtedness on such date, will never be less than 2.00:1.00.
     7.13 Amendments or Waivers of Certain Agreements; Material Contracts. No
Restricted Person shall agree to any material amendment, restatement, supplement
or other modification to, or waiver of, any of its material rights under any
organizational document (other than a change in domicile to Delaware or as
otherwise permitted hereunder) or any material agreement judgment, license or
permit after the Closing Date that could reasonably be expected to have a
Material Adverse Effect without in each case obtaining the prior written consent
of Majority Lenders to such amendment, restatement, supplement or other
modification or waiver.
     7.14 Sales and Lease-Backs. No Restricted Person shall, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, which such Restricted Person (a) has
sold or transferred or is to sell or to transfer to any other Person or
(b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by such Restricted Person to any
Person in connection with such lease.
     7.15 Fiscal Year. No Restricted Person shall change its Fiscal Year-end
without giving 15 days prior written notice thereof to the Administrative Agent.
     7.16 Tax Status. No Restricted Person shall take any action that would
result in a change in the tax pass-through status of any Restricted Person
existing as of the Closing Date.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Each of the following events constitutes an Event
of Default under this Agreement (each an “Event of Default”):

81



--------------------------------------------------------------------------------



 



     (a) Any Restricted Person fails to pay the principal component of any Loan
or any reimbursement obligation with respect to any Letter of Credit when due
and payable, whether at a date for the payment of a fixed installment or as a
contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;
     (b) Any Restricted Person fails to pay any Obligation (other than the
Obligations in subsection (a) above), whether at a date for the payment of a
fixed installment or as a contingent or other payment becomes due and payable or
as a result of acceleration or otherwise, within five Business Days after the
same becomes due;
     (c) Any event defined as a “default” or “event of default” in any Loan
Document (other than this Agreement) occurs, and the same is not remedied within
the applicable period of grace (if any) provided in such Loan Document;
     (d) Any Restricted Person fails to duly observe, perform or comply with any
covenant, agreement or provision of Section 6.04 or Article VII;
     (e) Any Restricted Person fails (other than as referred to in subsections
(a), (b), (c) or (d) above) to duly observe, perform or comply with any
covenant, agreement, condition or provision of any Loan Document to which it is
a party, and such failure remains unremedied for a period of thirty (30) days
after the earlier of (i) a Responsible Officer of the Borrower becomes aware of
such failure or (ii) notice of such failure is given by the Administrative Agent
to the Borrower;
     (f) Any representation or warranty previously, presently or hereafter made
in writing by or on behalf of any Restricted Person in connection with any Loan
Document shall prove to have been false or incorrect in any material respect on
any date on or as of which made;
     (g) Any Loan Document at any time ceases to be valid, binding and
enforceable as warranted in Section 5.05 for any reason other than its release
by Lenders or the Administrative Agent (as permitted under Section 9.10);
     (h) (i) The Borrower, any of its Subsidiaries or any Unrestricted Person
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Hedging
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $10,000,000 in respect
of the Borrower or any of its Subsidiaries or of more than $50,000,000 in
respect an MLP or any of its subsidiaries, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, in each case, following any applicable cure
period, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be

82



--------------------------------------------------------------------------------



 



repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Hedging Contract an Early Termination Date (as defined in such Hedging Contract)
resulting from (A) any event of default under such Hedging Contract as to which
the Borrower or any Subsidiary or any Unrestricted Person is the Defaulting
Party (as defined in such Hedging Contract) or (B) any Termination Event (as
defined in such Hedging Contract) under such Hedging Contract as to which the
Borrower or any Subsidiary or any Unrestricted Person is an Affected Party (as
so defined) and, in either event, the Hedging Termination Value owed by the
Borrower or such Subsidiary or such Unrestricted Person to a single counterparty
as a result thereof is greater than $10,000,000 in respect of the Borrower or
any of its Subsidiaries or greater than $50,000,000 in respect an MLP or any of
its subsidiaries, for such Hedging Contract and, in the case of a Termination
Event under clause (ii)(B), any Hedging Termination Value payable by the
Borrower, any of its Subsidiaries or an MLP or any of its subsidiaries is not
paid when due;
     (i) Either (i) any “accumulated funding deficiency” (as defined in Section
412(a) of the Code) in excess of $10,000,000 exists with respect to any ERISA
Plan, whether or not waived by the Secretary of the Treasury or his delegate, or
(ii) any Termination Event occurs with respect to any ERISA Plan and the then
current value of such ERISA Plan’s benefit liabilities exceeds the then current
value of such ERISA Plan’s assets available for the payment of such benefit
liabilities by more than $10,000,000 (or in the case of a Termination Event
involving the withdrawal of a substantial employer, the withdrawing employer’s
proportionate share of such excess exceeds such amount);
     (j) The Borrower, any of its Subsidiaries or any Unrestricted Person:
     (i) has entered against it a judgment, decree or order for relief by a
Tribunal of competent jurisdiction in an involuntary proceeding commenced under
any applicable bankruptcy, insolvency or other similar Law of any jurisdiction
now or hereafter in effect, including the federal Bankruptcy Code, as from time
to time amended, or has any such proceeding commenced against it, in each case,
which remains undismissed for a period of sixty days; or
     (ii) commences a voluntary case under any applicable bankruptcy, insolvency
or similar Law now or hereafter in effect, including the federal Bankruptcy
Code, as from time to time amended; or applies for or consents to the entry of
an order for relief in an involuntary case under any such Law; or makes a
general assignment for the benefit of creditors; or is generally unable to pay
(or admits in writing its inability to so pay) its debts as such debts become
due; or takes corporate or other action to authorize any of the foregoing; or
     (iii) has entered against it the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of all or a substantial part of its assets in a proceeding brought
against or initiated by it, and such appointment or taking possession is neither
made ineffective nor discharged within sixty

83



--------------------------------------------------------------------------------



 



days after the making thereof, or such appointment or taking possession is at
any time consented to, requested by, or acquiesced to by it; or
     (iv) has entered against it a final judgment for the payment of money in
excess of more than $10,000,000 in respect of the Borrower or any of its
Subsidiaries or of more than $50,000,000 in respect an MLP or any of its
subsidiaries (in each case not covered by insurance or third party
indemnification obligations satisfactory to the Administrative Agent), unless
the same is discharged within sixty days after the date of entry thereof or an
appeal or appropriate proceeding for review thereof is taken within such period
and a stay of execution pending such appeal is obtained; or
     (v) suffers a writ or warrant of attachment or any similar process to be
issued by any Tribunal against all or any substantial part of its assets, and
such writ or warrant of attachment or any similar process is not stayed or
released within sixty days after the entry or levy thereof or after any stay is
vacated or set aside; or
     (k) Any Change of Control occurs; or
     (l) (i) the Guaranty for any reason, other than the satisfaction in full of
all Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared null and void or any Guarantor
shall repudiate in writing its obligations thereunder, (ii) this Agreement or
any Collateral Document ceases to be in full force and effect (other than by
reason of a release of Collateral in accordance with the terms hereof or thereof
or the satisfaction in full of the Obligations in accordance with the terms
hereof) or shall be declared null and void, or the Administrative Agent shall
not have or shall cease to have, or any Restricted Person shall assert in
writing that the Administrative Agent shall not have or shall cease to have, a
valid and perfected Lien in any Collateral purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document, in each case for any reason other than the failure of the
Administrative Agent or any Secured Party to take any action within its control,
or (iii) any Restricted Person shall contest the validity or enforceability of
any Loan Document in writing or deny in writing that it has any further
liability, under any Loan Document to which it is a party; or
     (m) Except as permitted in the Applicable MLP Credit Agreement, an MLP
shall, or shall permit any of its subsidiaries to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any of its subsidiaries to (a) pay dividends or make
any other distributions on any of such subsidiary’s Capital Stock owned by such
MLP or any other subsidiary, (b) repay or prepay any Indebtedness owed by such
subsidiary to such MLP or any subsidiary of such MLP, (c) make loans or advances
to such MLP or any subsidiary of such MLP, or (d) transfer any of its property
or assets to such MLP or any subsidiary of such MLP other than restrictions that
are or were created by virtue of any transfer of, agreement to transfer or
option or right with respect to any property, assets or Capital Stock not
otherwise prohibited under this Agreement; provided, that (i) the foregoing
shall not apply to customary restrictions or conditions imposed by law or to
restrictions contained in the applicable MLP Limited Partnership Agreement, the
Applicable

84



--------------------------------------------------------------------------------



 



MLP Credit Agreement, any other applicable MLP Credit Document or to any such
restrictive provisions which are no less favorable to the Lenders contained in
any similar agreements to any such agreements, (ii) the foregoing shall not
apply to any customary restrictions on distributions that become effective upon
the occurrence of a default or event of default under any financing agreement to
which such MLP or any subsidiary of such MLP is a party, so long as such
restrictions are on terms no less favorable to the Lenders than similar
restrictions under the Applicable MLP Credit Agreement, and (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of any subsidiary of such MLP pending such sale, provided
such restrictions and conditions apply to the subsidiary of such MLP that is
sold and such sale is permitted under the Applicable MLP Credit Agreement,
except as otherwise approved by the General Partner; or
     (n) On or after the Senior Notes Effective Date, an “Event of Default” as
defined in any agreement governing the Senior Note Indebtedness (including, for
the avoidance of doubt, the agreements governing any Senior Note Refinancing
Indebtedness) occurs, or any default or other event occurs following any
applicable cure period, the effect of which default or other event is to cause,
or to permit the holder or holders of any such Indebtedness or a trustee or
agent on behalf of such holder or holders to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed in full (automatically or otherwise),
or an offer to repurchase, prepay, defease or redeem such Indebtedness to be
made, prior to its stated maturity; or
     (o) On or after the New Revolving Credit Effective Date, an “Event of
Default” as defined in any agreement governing the New Revolving Credit
Indebtedness occurs, or any default or other event occurs following any
applicable cure period, the effect of which default or other event is to cause,
or to permit the New Revolving Credit Indebtedness lenders or a trustee or agent
on behalf of such lenders to cause, with the giving of notice if required, all
of the commitments of such lenders to be terminated and the New Revolving Credit
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed in full, prior to its stated maturity.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Majority Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the LC Issuer to make LC Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
     (c) require that the Borrower Cash Collateralize the LC Obligations (in an
amount equal to the then outstanding amount thereof); and

85



--------------------------------------------------------------------------------



 



     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an Event of Default described in
subsections (j)(i), (j)(ii) or (j)(iii) of Section 8.01, the obligation of each
Lender to make Loans and any obligation of the LC Issuer to make LC Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the LC Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the LC Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the LC Issuer (including fees, charges and disbursements of counsel
to the respective Lenders and the LC Issuer (including fees and time charges for
attorneys who may be employees of any Lender or the LC Issuer) and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, Matured LC Obligations, other Obligations and
Lender Hedging Obligations, ratably among the Lenders, any Affiliate of a Lender
(in respect of Lender Hedging Obligations) and the LC Issuer in proportion to
the respective amounts described in this clause Third payable to them;
     Fourth, to payment of the remaining portion of the Lender Hedging
Obligations and the remaining portion of the Obligations, whether constituting
unpaid principal of the Loans and Matured LC Obligations or other amounts, and
to the Administrative Agent for the account of the LC Issuer to Cash
Collateralize that portion of LC Obligations comprised of the aggregate undrawn
amount of Letters of Credit, ratably among the Lenders, any Affiliate of a
Lender (in respect of Lender Hedging Obligations) and the Administrative Agent
for the account of the LC Issuer in proportion to the respective amounts
described in this clause Fourth held by them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

86



--------------------------------------------------------------------------------



 



Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fourth above shall be applied to satisfy drawings
under such Letters of Credit as they occur. If any amount remains on deposit as
LC Collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.
ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority. Each of the Lenders and the LC Issuer
hereby irrevocably appoints Wells Fargo Bank, National Association to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the LC Issuer, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

87



--------------------------------------------------------------------------------



 



     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the LC Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the LC Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the LC Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the LC Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article

88



--------------------------------------------------------------------------------



 



shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the LC Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Majority Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the LC Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Cash Collateral held by the
Administrative Agent on behalf of the Lenders or the LC Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
Cash Collateral until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the LC Issuer directly, until such time as the Majority
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
     Any resignation by Wells Fargo Bank, National Association as Administrative
Agent pursuant to this Section shall also constitute its resignation as LC
Issuer. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring LC Issuer, (b) the
retiring LC Issuer shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
LC Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring LC Issuer to effectively assume the
obligations of the retiring LC Issuer with respect to such Letters of Credit.

89



--------------------------------------------------------------------------------



 



     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the LC Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the LC Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agents, Documentation Agents,
Managing Agents, or other Agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the LC Issuer hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Restricted Person, the Administrative Agent (irrespective of whether the
principal of any Loan or LC Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the LC Issuer
and the Administrative Agent allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the LC Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of

90



--------------------------------------------------------------------------------



 



any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.
     9.10 Guaranty and Collateral Matters. The Lenders and the LC Issuer
irrevocably authorize the Administrative Agent to (i) release any Guarantor from
its obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder and (ii) to release any Collateral
from the Collateral Documents if such Collateral is disposed of (other than to
another Restricted Person) in compliance with this Agreement. Upon request by
the Administrative Agent at any time, the Majority Lenders will confirm in
writing the Administrative Agent’s authority to release any Guarantor from its
obligations under the Guaranty or to release any Collateral from the Collateral
Documents, in either case pursuant to this Section 9.10.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Restricted Person therefrom, shall be effective unless in
writing signed by the Majority Lenders and the Borrower or the applicable
Restricted Person, as the case may be, and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:
     (a) waive any condition set forth in Section 4.02(a) or (b) without the
written consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or LC Obligation, or (subject to clause (iii) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Leverage Level that would result in a reduction of any interest rate
on any Loan or any fee payable hereunder without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Majority Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or letter of
credit fees at the Default Rate;

91



--------------------------------------------------------------------------------



 



     (e) change Section 2.15 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (f) change any provision of this Section or the definition of “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or
     (g) release all or substantially all of the Guarantors from the Guaranty or
all or substantially all of the Collateral from the Collateral Documents, in
each case without the written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the LC Issuer in addition to the Lenders required above,
affect the rights or duties of the LC Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement or any
other Loan Document; and (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything in this Section to the contrary, on and after the New
Revolving Credit Effective Date, the Lenders hereby consent to each subsequent
amendment to this Agreement pursuant to clause (h)(i) of Section 7.01 of this
Agreement, without the requirement of any further consent of Majority Lenders.
     10.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrower, the Administrative Agent, the Swingline Lender or
the LC Issuer, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient,

92



--------------------------------------------------------------------------------



 



shall be deemed to have been given at the opening of business on the next
business day for the recipient). Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the LC Issuer pursuant to Article II
if such Lender or the LC Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on all Restricted
Persons, the Administrative Agent, the LC Issuer, and the Lenders. The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.
     (d) Change of Address, Etc. Each of the Borrower, the Administrative Agent
and the LC Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the LC Issuer.
     (e) Reliance by Administrative Agent, LC Issuer and Lenders. The
Administrative Agent, the LC Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the

93



--------------------------------------------------------------------------------



 



Administrative Agent, the LC Issuer, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the LC
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the LC
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
LC Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the LC Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the LC Issuer, in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the LC Issuer,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Restricted Person arising out of, in connection with, or
as a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated

94



--------------------------------------------------------------------------------



 



hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the LC Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Liability under Environmental Law related in any way to
the Borrower or any of its Subsidiaries, (iv) any civil penalty or fine assessed
by the U. S. Department of the Treasury’s Office of Foreign Assets Control
against, and all reasonable costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by the Administrative
Agent or any Lender as a result of the funding of Loans, the issuance of Letters
of Credit, the acceptance of payments under the Loan Documents, or (v) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Restricted
Person, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Restricted Person
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrower or such Restricted
Person has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the LC Issuer, the Swingline Lender, or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the LC Issuer, the Swingline Lender, or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Swingline Lender, or the LC Issuer in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Swingline Lender, or LC Issuer
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.14(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the

95



--------------------------------------------------------------------------------



 



proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the LC Issuer or any Lender,
or the Administrative Agent, the LC Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the LC Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the LC Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the LC Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
     10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the

96



--------------------------------------------------------------------------------



 



Administrative Agent, the LC Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in LC
Obligations) at the time owing to it); provided that, except in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitment
and the Loans at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of Revolving Credit
Commitments, and not less than $1,000,000, in the case of Term Commitments,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);
     (i) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
     (ii) any assignment of a Commitment must be approved by the Administrative
Agent and the LC Issuer unless the Person that is the proposed assignee is
itself a Lender (whether or not the proposed assignee would otherwise qualify as
an Eligible Assignee); and
     (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this

97



--------------------------------------------------------------------------------



 



Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and LC Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of the Borrower and the LC Issuer at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or substantive change to
the Loan Documents is pending, any Lender wishing to consult with other Lenders
in connection therewith may request and receive from the Administrative Agent a
copy of the Register.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in LC Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the LC Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.15 as though it were a
Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits

98



--------------------------------------------------------------------------------



 



of Section 3.01 unless the Borrower is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Borrower,
to comply with Section 3.01(e) as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (h) Resignation as LC Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Wells Fargo Bank, National
Association assigns all of its Commitment and Loans pursuant to subsection
(b) above, Wells Fargo Bank, National Association may, upon 30 days’ notice to
the Borrower and the Lenders, resign as LC Issuer. In the event of any such
resignation as LC Issuer, the Borrower shall be entitled to appoint from among
the Lenders a successor LC Issuer hereunder; provided, however, that no failure
by the Borrower to appoint any such successor shall affect the resignation of
Wells Fargo Bank, National Association as LC Issuer. If Wells Fargo Bank,
National Association resigns as LC Issuer, it shall retain all the rights and
obligations of the LC Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as LC Issuer and all LC
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Matured LC Obligations
pursuant to Section 2.09).
     10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the LC Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, trustees, officers, employees, agents, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it or its
Affiliates or to any such regulatory authority in accordance with such Lender’s
regulatory compliance policy, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions

99



--------------------------------------------------------------------------------



 



substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the LC Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.
     For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the LC Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the LC Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the LC Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the LC Issuer, irrespective of whether or not such Lender or the LC
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the LC Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the LC Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the LC Issuer or their
respective Affiliates may have. Each Lender and the LC Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude

100



--------------------------------------------------------------------------------



 



voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.02, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender defaults in its obligation to fund Loans or
participations hereunder, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

101



--------------------------------------------------------------------------------



 



     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Letter of Credit participations, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     10.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE LC ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

102



--------------------------------------------------------------------------------



 



     (c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower will comply with reasonable requests of any Lender for such
information.
     10.17 Time of the Essence. Time is of the essence of the Loan Documents.
     10.18 No Recourse. The parties hereto hereby acknowledge and agree that
neither the General Partner nor any director, officer, employee, limited partner
or shareholder of the Borrower or the General Partner shall have any personal
liability in respect of the obligations of

103



--------------------------------------------------------------------------------



 



the Borrower and the Guarantors under this Agreement and the other Loan
Documents by reason of his, her or its status.
     10.19 Amendment and Restatement. Effective on the Closing Date (i) this
Agreement amends and restates (and does not release or novate) the Existing
Credit Agreement, and the indebtedness, obligations and commitments under the
Existing Credit Agreement are continued under and shall be governed by this
Agreement, and (ii) all Liens and Guarantees securing or benefiting the
indebtedness, obligations and commitments under the Existing Credit Agreement
shall continue and shall secure and benefit the Loans and other obligations and
liabilities of the Borrower under this Agreement. Except exhibits and schedules
attached hereto, references herein to (i) exhibits hereto shall mean the
corresponding exhibits in the form attached to the Existing Credit Agreement
with such changes to the exhibits as may be specified by the Administrative
Agent with reference to this Agreement and (ii) schedules hereto shall mean the
corresponding schedules in the form attached to the Existing Credit Agreement.
     10.20 Intercreditor Agreement. On and after the New Revolving Credit
Effective Date:
     (a) EACH LENDER (i) CONSENTS TO THE TERMS OF THE INTERCREDITOR AGREEMENT
AND AGREES TO BE BOUND THEREBY, AND (ii) AUTHORIZES AND INSTRUCTS THE
ADMINISTRATIVE AGENT TO (A) ENTER INTO THE INTERCREDITOR AGREEMENT ON BEHALF OF
THE LENDERS, AND (B) TAKE ALL ACTIONS AND EXECUTE ALL DOCUMENTS REQUIRED OR
DEEMED ADVISABLE BY THE ADMINISTRATIVE AGENT IN CONNECTION THEREWITH. THE TERMS
OF THE INTERCREDITOR AGREEMENT SHALL BE BINDING ON EACH LENDER, AND ITS
SUCCESSORS AND ASSIGNS.
     (b) Each Lender authorized and instruct the Administrative Agent to deliver
possession to the Controlling Agent of all Collateral of the type which is
subject to perfected by possession under the UCC. The terms of the Intercreditor
Agreement shall be binding on all Lenders, and their successors and assigns. The
Lenders hereby authorize the Administrative Agent to (i) enter into such
amendments to and restatements of the Collateral Documents, and enter into other
documents or instruments, as may be required by or deemed acceptable to the
Administrative Agent to effectuate the pari passu status of the Liens securing
the Obligations, the Liens securing the New Revolving Credit Indebtedness and
the Liens securing the Senior Note Indebtedness, and (iii) subject to
Section 10.01 of the Credit Agreement, the Lenders authorize the Administrative
Agent to direct the Controlling Agent to take action (or refrain from taking
action) under the Collateral Documents and to instruct the Controlling Agent to
take (or refrain from taking) any and all actions that the Administrative Agent
is authorized to take pursuant to the Credit Agreement with respect to
Collateral and matters incidental thereto. From and after the execution of the
Intercreditor Agreement by the parties thereto, all obligations and
responsibilities of the Administrative Agent in respect to the Collateral and in
respect to Collateral Documents will be undertaken by the Controlling Agent
pursuant to the terms of the Intercreditor Agreement and the Collateral
Documents, and the Administrative Agent is hereby released and relieved of such
obligations and responsibilities

104



--------------------------------------------------------------------------------



 



     (c) Subject to Section 10.01 of the Credit Agreement, the Lenders authorize
the Administrative Agent to direct the Controlling Agent to take action (or
refrain from taking action) under the Collateral Documents and to instruct the
Controlling Agent to take (or refrain from taking) any and all actions that the
Administrative Agent is authorized to take pursuant to the Credit Agreement with
respect to Collateral and matters incidental thereto, in each case to the extent
provided for under the Intercreditor Agreement.
[The remainder of this page is intentionally left blank.]

105



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            ENERGY TRANSFER EQUITY, L.P.
      By:   LE GP, LLC, its general partner               By:   /s/ John W.
McReynolds       John W. McReynolds        President and Chief Financial
Officer     

Signature Page to Second Amended and Restated Credit Agreement —
Energy Transfer Equity, L.P.

S-1



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, LC Issuer, Swingline Lender,
and a Lender
      By:   /s/ S. Lane Genatowski         Name:   S. Lane Genatowski       
Title:   Managing Director     

Signature Page to Second Amended and Restated Credit Agreement —
Energy Transfer Equity, L.P.

S-2



--------------------------------------------------------------------------------



 



Summary of Amendment No. 3 to ETE Partnership Agreement
Basic Terms of Series A Convertible Preferred Units
     1. Designation. New class of Units,1 designated the “Series A Convertible
Preferred Units.”
     2. Size of Class. 3,000,000 Series A Preferred Units in Class
     3. Maturity. Fourth anniversary of date of issuance (the “Maturity Date”).
     4. Liquidation Preference. In the event of a liquidation or winding up of
the Partnership, holders of the Series A Preferred Units will receive, prior and
in preference to holders of Common Units, $100 per Series A Preferred Unit plus
all accrued but unpaid distributions on such Unit (the “Liquidation Amount”).
     5. Distribution Preference. The Series A Preferred Units accrue a
distribution, payable in cash, of $2.00 per quarter, payable quarterly on or
before the 50th day of each calendar quarter commencing on [          ], 2010.
     6. Voting Rights. Holders of Series A Preferred Units have no voting rights
other than as follows:

  A.   Approval of holders of a majority of Series A Preferred Units is required
to increase the size of the class of the Series A Preferred Units or issue
additional Series A Preferred Units.     B.   Approval of holders of a majority
of Series A Preferred Units is required to amend the Partnership Agreement
(i) in any manner that alters or changes the rights, preferences or privileges
of the Series A Preferred Units or (ii) otherwise adversely affects the Series A
Preferred Units in any material respect, including creating (by reclassification
or otherwise) any shares of Senior Securities (or amending the provisions of any
existing class of Partnership Securities to make such class of Partnership
Securities a class of Senior Securities).2

Mandatory Conversion
     7. Conversion Consideration. On the Maturity Date, all outstanding Series A
Preferred Units will convert into the right to receive, at the election of the
Partnership:
 

1   Capitalized terms used but not defined herein have the meaning ascribed to
such terms in the ETE Partnership Agreement.   2   The Partnership may, however,
without the consent or approval of the holders of the Series A Preferred Units
(a) create (by reclassification or otherwise) and issue Junior Securities and
Parity Securities (including by amending the provisions of any existing class of
Partnership Securities to make such class of Partnership Securities) in an
unlimited amount and (b) subject to the voting rights explicitly provided in
6.C, dissolve the Partnership or merge or consolidate the Partnership with any
other entity.

 



--------------------------------------------------------------------------------



 



  A.   a number of Common Units (priced at a trailing 10-day VWAP as of the
Maturity Date)3 equal in value to the Liquidation Amount plus the lesser of
(i) 25% of the Trading Price Accretion Percentage4 multiplied by $100 and (ii)
$10; or     B.   (i) a number of Common Units (priced at a trailing 10-day VWAP
as of the Maturity Date) equal in value to 50% of the Liquidation Amount plus
the lesser of (1) 25% of the Trading Price Accretion Percentage multiplied by
$100 and (2) $10 and (ii) cash equal to 50% of the Liquidation Amount.

Optional Redemption
     8. Optional Redemption Trigger. The Partnership may redeem all, but not
less than all, of the outstanding Series A Preferred Units at any time after the
third anniversary of the date of issuance.
     9. Redemption Consideration. If the Partnership elects to redeem the
Series A Preferred Units, such Units will convert into the right to receive cash
equal to the Liquidation Amount plus a number of Common Units (priced at a
trailing 10-day VWAP as of the Redemption Date) equal in value to the greater of
(i) 25% of the Trading Price Accretion Percentage multiplied by $100 and (ii)
$10.
Extraordinary Transactions
     10. Fundamental Change. If General Electric Capital Corporation (“GE”)5
still owns 50% of the outstanding Series A Preferred Units upon the occurrence
of a “Fundamental Change,” then GE will have certain rights to force the
Partnership to redeem or convert the outstanding Series A Preferred Units.

  A.   A “Fundamental Change” is defined as (i) any merger or consolidation of
the Partnership with another entity, (ii) a sale of all or substantially all of
the assets of the Partnership, (iii) any dissolution or liquidation of the
Partnership, (iv) any other transaction pursuant to which the General Partner or
any Affiliate of the General Partner exercises its rights to purchase all of the
Outstanding Common Units of the Partnership pursuant to the Partnership
Agreement, (v) the sale or transfer, directly or indirectly, of the general
partner interest of Energy Transfer Partners, L.P. (“ETP”) by the Partnership
(excluding any such sale or transfer to a direct or indirect wholly-owned
Affiliate of the Partnership), (vi) the failure of the Partnership to continue
to maintain, directly or through wholly-owned Affiliates, ownership of at least
25 million common units of ETP or (vii) the declaration nof a distribution by
ETP to its unitholders that constitutes a distribution from Capital Surplus as
opposed to Operating Surplus.

 

3   Note: There is not a collar on the number of Common Units issuable upon
conversion.   4   Represents the percentage increase of the trading price of
Partnership Common Units from the date of issuance of the Series A Preferred
Units until maturity, using trailing 10-Day VWAPs.   5   For ease of reading,
“GE” is used to describe GE, any affiliate of GE, or GE and its affiliates,
collectively, throughout this summary.

 



--------------------------------------------------------------------------------



 



  B.   Upon the occurrence of any of the events specified in subsections (i),
(ii), (iii) or (iv) of the definition of Fundamental Change:

  •   GE may require the Partnership to redeem all of the Series A Preferred
Units for cash in an amount equal to the optional redemption consideration
described in Section 9 above; or     •   If GE does not force the redemption,
then all of the Series A Preferred Units will be converted into either:

  •   If Common Units remain outstanding and freely-tradable upon the
Fundamental Change, a number of Common Units equal to the conversion
consideration described in Section 7;     •   Or, if Common Units do not remain
outstanding and freely-tradable, the consideration received by a hypothetical
holder of the number of Common Units a holder of a Series A Preferred Unit would
have received if Common Units had remained outstanding and freely tradable upon
consummation of the Fundamental Change.

  C.   Upon the occurrence of any of the events specified in subsections (v),
(vi) or (vii) of the definition of Fundamental Change, the Investor may either
allow the Series A Preferred Units to remain outstanding or may elect to force
the Partnership to either (at the Partnership’s election):

  •   convert each of the Series A Preferred Units into a number of Common Units
equal in value to the Liquidation Amount (priced at a trailing 10-day VWAP as of
the date of consummation of the Fundamental Change); or     •   redeem each of
the Series A Preferred Units for an amount in cash equal to the Liquidation
Amount.

     11. Partnership Events. Prior to the Partnership entering into any
recapitalization, reorganization, consolidation, merger, spin-off or other
business combination in which the holders of Common Units are to receive
securities, cash or other assets (other than a Fundamental Change in which the
Series A Preferred Units are redeemed or converted) (a “Partnership Event”), the
Partnership must make appropriate provisions to ensure that the holders of
Series A Preferred Units receive in such Partnership Event a preferred security
in the surviving entity with substantially equivalent provisions as the Series A
Preferred Units.
     12. Public Equity Partnership Event. If in connection with a Partnership
Event, the Common Units are converted in whole or in part into other Marketable
Securities (“Survivor Securities”), then:

  A.   Upon conversion of the Series A Preferred Units following the Partnership
Event, the holders will receive Survivor Securities to the extent they would
have been entitled to receive Common Units; and

 



--------------------------------------------------------------------------------



 



  B.   The amount of conversion or redemption consideration to be received by
such holders will be adjusted to take into account the combined increases in the
trading prices of (i) the Common Units (from the issuance date of the Series A
Preferred Units until the date of consummation of the Partnership Event) and
(ii) the Survivor Securities (following the Partnership Event consummation
through the date of the redemption or conversion).6

     13. Cash Events. If in connection with the Partnership Event, the Common
Units do not remain outstanding and are converted solely into cash or other
assets or securities that are not Marketable Securities, then:

  C.   The Series A Conversion Consideration shall be payable solely in cash;  
  D.   In the event of a redemption, the consideration payable per Series A
Preferred Unit will be an amount equal to the Liquidation Amount plus the
greater of (i) 25% of the Trading Price Accretion Percentage as of the date of
consummation of the Partnership Event multiplied by $100.00 and (ii) $10.00; and
    E.   In the event of a conversion, the consideration payable per Series A
Preferred Unit will be an amount equal to the Liquidation Amount plus the lesser
of (i) 25% of the Trading Price Accretion Percentage as of the date of
consummation of the Partnership Event multiplied by $100.00 and (ii) $10.00.

Other Adjustments
     14. Adjustments for Distributions in Common Units, Stock Splits,
Combinations. If the Partnership (a) makes a distribution on its Common Units in
Common Units, (b) subdivides or splits its outstanding Common Units into a
greater number of Common Units or (c) combines or reclassifies its Common Units
into a smaller number of Common Units, (each of the events described in clauses
(a) through (c), an “Adjustment Event”) then the following adjustments shall be
made when calculating consideration to be received by holders of Series A
Preferred Units upon redemption or conversion:

  A.   For purposes of determining the Trading Price Accretion Percentage in the
event of a conversion or redemption, the VWAP Price on the applicable
measurement date will be adjusted to account for the change in the number of
outstanding Common Units since the issuance date of the Series A Preferred
Units.

 

6   This adjustment is achieved by modifying the definition of “Trading Price
Accretion Percentage” to equal the Combined Accretion Multiple less 1.0, where
“Combined Accretion Multiple” means an amount equal to the product of: (a) a
fraction, (i) the numerator of which is the VWAP Price of the Common Units as of
the Partnership Event Consummation Date and (ii) the denominator of which is the
VWAP Price of the Common Units as of the Series A Issuance Date; multiplied by
(b) a fraction, (i) the numerator of which is the VWAP Price of the Successor
Securities as of such Series A Conversion Date or Series A Redemption Date and
(ii) the denominator of which is the VWAP Price of the Successor Securities as
of the eleventh Trading Day following the Partnership Event Consummation Date.

 



--------------------------------------------------------------------------------



 



  B.   For purposes of determining the Trading Price Accretion Percentage in the
event of a conversion or redemption following a Partnership Event, the VWAP
Price on the applicable measurement date will be adjusted to account for (i) the
change in the number of outstanding Common Units between the issuance date of
the Series A Preferred Units and the date the Partnership Event was consummated
and (ii) the change in the number of outstanding Survivor Securities between the
date the Partnership Event was consummated and the date of redemption or
conversion.

     15. Adjustments for Special Distributions. If the Partnership makes a
distribution on its Common Units in any property other than cash or Common Units
(a “Special Distribution”), then the following adjustments shall be made when
calculating consideration to be received by holders of Series A Preferred Units
upon redemption or conversion:

  A.   For purposes of determining the Trading Price Accretion Percentage in the
event of a conversion or redemption, the VWAP Price on the applicable
measurement date will be adjusted by adding the fair market value of the
property distributed on a Common Unit in such Special Distribution.     B.   For
purposes of determining the Trading Price Accretion Percentage in the event of a
conversion or redemption following a Partnership Event, the VWAP Price of a
Common Unit or Survivor Security, as applicable, on the applicable measurement
date will be adjusted by adding (i) the fair market value of the property
distributed on a Common Unit in such Special Distribution (if the Special
Distribution is before the Partnership Event) or (ii) the fair market value of
the property distributed on a Survivor Security in such Special Distribution (if
the Special Distribution is after the Partnership Event), as applicable.

 



--------------------------------------------------------------------------------



 



EXHIBIT H
INTERCREDITOR AGREEMENT
Dated as of
                     ___, 20___
Among
ENERGY TRANSFER EQUITY, L.P.,
THE SUBSIDIARIES PARTY HERETO AS GUARANTORS,
                    ,
as Revolving Credit Facility Collateral Agent,
                    ,
as Term Loan Facility Collateral Agent,
                    ,
as Notes Collateral Agent,
and
each additional Authorized Representative from time to time party hereto

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I Definitions
    1  
SECTION 1.01 Construction; Certain Defined Terms
    1  
 
       
ARTICLE II Priorities and Agreements with respect to Shared Collateral
    15  
SECTION 2.01 Priority of Claims
    15  
SECTION 2.02 Actions With Respect to Shared Collateral; Prohibition on
Contesting Liens
    17  
SECTION 2.03 No Interference; Payment Over
    18  
SECTION 2.04 Automatic Release of Liens; Amendments to Collateral Documents
    19  
SECTION 2.05 Certain Agreements With Respect to Bankruptcy or Insolvency
Proceedings
    21  
SECTION 2.06 Reinstatement
    22  
SECTION 2.07 Insurance
    22  
SECTION 2.08 Refinancings
    22  
SECTION 2.09 Controlling Agent as Agent for Perfection
    22  
SECTION 2.10 Control by Senior Loan Parties
    23  
 
       
ARTICLE III Existence and Amounts of Liens and Obligations
    25  
 
       
ARTICLE IV The Controlling Agent
    25  
SECTION 4.01 Appointment and Authority
    25  
SECTION 4.02 Rights as a Senior Secured Party
    28  
SECTION 4.03 Exculpatory Provisions
    28  
SECTION 4.04 Reliance by the Controlling Agent and the Authorized
Representatives
    30  
SECTION 4.05 Delegation of Duties
    30  
SECTION 4.06 Non-Reliance on Controlling Agent and other Senior Secured Parties
    30  
SECTION 4.07 Collateral Matters
    30  
SECTION 4.08 Resignation of the Revolving Credit Facility Collateral Agent or
Term Loan Facility Collateral Agent
    31  
 
       
ARTICLE V Miscellaneous
    31  
SECTION 5.01 Notices
    31  
SECTION 5.02 Waivers; Amendment; Joinder Agreements
    32  
SECTION 5.03 Parties in Interest
    33  
SECTION 5.04 Survival of Agreement
    33  
SECTION 5.05 Counterparts
    33  
SECTION 5.06 Severability
    33  
SECTION 5.07 Governing Law; Jurisdiction
    34  
SECTION 5.08 Submission To Jurisdiction Waivers; Consent to Service of Process
    34  
SECTION 5.09 WAIVER OF JURY TRIAL
    34  
SECTION 5.10 Headings
    35  
SECTION 5.11 Provisions Solely to Define Relative Rights
    35  
SECTION 5.12 Additional Senior Secured Debt
    35  
SECTION 5.13 Integration
    36  
SECTION 5.14 Rights of Authorized Representatives
    36  
SECTION 5.15 Payment of Expenses; Indemnification
    36  
SECTION 5.16 Termination
    37  

 



--------------------------------------------------------------------------------



 



          INTERCREDITOR AGREEMENT (as amended, restated or otherwise modified
from time to time, this “Agreement”) dated as of                      ___,
20___, among ENERGY TRANSFER EQUITY, L.P., a Delaware limited partnership
(“ETE”), each Subsidiary of ETE listed on the signature pages hereto or which
becomes a party hereto (each such Subsidiary, individually, a “Subsidiary
Guarantor”, and collectively, the “Subsidiary Guarantors”),
                    , as Authorized Representative and Senior Representative for
the Revolving Credit Senior Secured Parties (in such capacity and together with
its successors in such capacity, the “Revolving Credit Facility Collateral
Agent”),                     , as administrative agent for the Term Loan Senior
Secured Parties (in such capacity and together with its successors in such
capacity, the “Term Loan Facility Collateral Agent”),                     , as
Authorized Representative and Senior Representative for the Notes Secured
Parties (in such capacity and together with its successors in such capacity, the
“Notes Collateral Agent”), and each additional Senior Representative from time
to time party hereto for the Additional Senior Secured Debt Parties of the
Series with respect to which it is acting in such capacity.
          In consideration of the mutual agreements herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Revolving Credit Facility Collateral Agent (for itself and on
behalf of the Revolving Credit Senior Secured Parties), the Term Loan Facility
Collateral Agent (for itself and on behalf of the Term Loan Senior Secured
Parties), the Notes Collateral Agent (for itself and on behalf of the Notes
Secured Parties) and each additional Senior Representative (for itself and on
behalf of the Additional Senior Secured Debt Parties of the applicable Series)
agree as follows:
ARTICLE I
Definitions
          SECTION 1.01 Construction; Certain Defined Terms.
          (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument, other document, statute or regulation herein shall be construed as
referring to such agreement, instrument, other document, statute or regulation
as from time to time amended, supplemented or otherwise modified, (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, but shall not be deemed to include the subsidiaries of
such Person unless express reference is made to such subsidiaries, (iii) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Articles, Sections and Annexes
shall be construed to refer to Articles, Sections and Annexes of this Agreement
and (v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be

 



--------------------------------------------------------------------------------



 



construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
          (b) It is the intention of the Senior Secured Parties that:
          (1) the Senior Secured Parties bear the risk of (i) any determination
by a court of competent jurisdiction that (x) any of the Senior Obligations are
unenforceable under applicable law or are subordinated to any other obligations,
(y) any of the Senior Obligations do not have an enforceable security interest
in any of the Collateral securing any of the Senior Obligations, including,
pursuant to any preference or fraudulent conveyance or transfer action and/or
(z) any intervening security interest exists securing any other obligations on a
basis ranking prior to the security interest of any Series but junior to the
security interest of any other Series or (ii) the existence of any Collateral
for any of the Senior Obligations that is not Shared Collateral (any such
condition referred to in the foregoing clauses (i) or (ii) with respect to any
of the Senior Obligations, an “Impairment” of such Series).
          (2) In the event of any Impairment with respect to any Series of the
Senior Obligations, the results of the Impairment shall be borne solely by the
holders of that Series, and the rights of the holders of each Series (including,
without limitation, the right to receive distributions pursuant to Section 2.01)
set forth herein shall be modified to the extent necessary so that the effects
of the Impairment are borne solely by the holders of the Series subject to the
Impairment. Additionally, in the event that any Senior Obligations are modified
pursuant to applicable law (including, without limitation, pursuant to
Section 1129 of the Bankruptcy Code), any reference to the Senior Obligations or
the Senior Debt Documents shall refer to those obligations or those documents as
so modified.
          (c) As used in this Agreement, the following terms have the meanings
specified below:
          “Additional Senior Secured Debt” means any Indebtedness of ETE or any
Subsidiary Guarantor (other than Indebtedness constituting Senior Loan
Obligations) secured by a Lien on the Collateral on a pari passu basis with the
Senior Loan Obligations (but without regard to control of remedies) and
permitted to be incurred, secured and guaranteed on such basis by the Senior
Debt Documents.
          “Additional Senior Secured Debt Documents” means, with respect to any
series, issue or class of Additional Senior Secured Debt, the promissory notes,
indentures, collateral documents or other operative agreements evidencing or
governing such Indebtedness, as the same may be amended, restated, supplemented
or otherwise modified from time to time.
          “Additional Senior Secured Debt Facility” means each indenture or
other governing agreement with respect to any Additional Senior Secured Debt, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.
          “Additional Senior Secured Debt Obligations” means, with respect to
any series, issue or class of Additional Senior Secured Debt, (i) all principal
of and interest (including,

2



--------------------------------------------------------------------------------



 



without limitation, any interest that accrues after the commencement of any
case, proceeding or other action relating to the bankruptcy, insolvency or
reorganization of any Obligor, whether or not allowed or allowable as a claim in
any such proceeding) payable with respect to, such Additional Senior Secured
Debt, (ii) all other amounts payable to the related Additional Senior Secured
Debt Parties under the related Additional Senior Secured Debt Documents, and
(iii) any renewals, extensions or refinancings of the foregoing.
          “Additional Senior Secured Debt Parties” means, with respect to any
series, issue or class of Additional Senior Secured Debt, the holders of such
Indebtedness from time to time, any trustee or agent therefor under any related
Additional Senior Secured Debt Documents and the beneficiaries of each
indemnification obligation undertaken by any Obligor under any related
Additional Senior Secured Debt Documents, but shall not include the Obligors or
any controlled Affiliates thereof (unless such Obligor or controlled Affiliate
is a holder of such Indebtedness, a trustee or agent therefor or a beneficiary
of such an indemnification obligation named as such in an Additional Senior
Secured Debt Document).
          “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under direct or indirect common control
with” have correlative meanings.
          “Agreement” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
          “Applicable Collateral Documents” shall have the meaning assigned to
such term in Section 4.03(a).
          “Authorized Representative” means (i) in the case of any Revolving
Credit Agreement Obligations or the Revolving Credit Senior Secured Parties, the
Revolving Credit Facility Collateral Agent, (ii) in the case of any Term Loan
Agreement Obligations or the Term Loan Senior Secured Parties, the Term Loan
Facility Collateral Agent, (iii) in the case of the Notes or the holders of the
Notes, the Notes Collateral Agent and (iv) in the case of any Series of
Additional Senior Secured Debt Obligations or Additional Senior Secured Debt
Parties that become subject to this Agreement after the date hereof, the Senior
Representative named for such Series in the applicable Joinder Agreement, in the
case of each of clauses (i), (ii), (iii) and (iv) hereof only so long as such
Senior Obligations are secured by a Lien on the Collateral under the Collateral
Documents.
          “Bank Collateral Documents” means, collectively, the Term Loan
Facility Collateral Documents and the Revolving Credit Facility Collateral
Documents.
          “Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended.
          “Bankruptcy Law” shall mean the Bankruptcy Code and any similar
Federal, state or foreign law for the relief of debtors.

3



--------------------------------------------------------------------------------



 



          “Board of Directors” means:
          (i) with respect to a corporation, the board of directors of the
corporation or any committee thereof duly authorized to act on behalf of such
board;
          (ii) with respect to a partnership, the Board of Directors of the
general partner of the partnership;
          (iii) with respect to a limited liability company, the managing member
or members or any controlling committee of managers or members thereof or any
board or committee serving a similar management function; and
          (iv) with respect to any other Person, the individual, board or
committee of such Person serving a management function similar to those
described in clauses (i), (ii) and (iii) of this definition.
          “Business Day” means any day other than a Saturday, Sunday or day on
which commercial banks in New York City are authorized or required by law to
close.
          “Capital Stock” means:
          (i) in the case of a corporation, corporate stock;
          (ii) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;
          (iii) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
          (iv) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person, but excluding from all of the foregoing any debt
securities convertible into Capital Stock, regardless of whether such debt
securities include any right of participation with Capital Stock.
          “Collateral” means any assets or property upon which there are any
Liens securing Senior Loan Obligations or Additional Senior Secured Debt
Obligations (other than (i) all cash and cash equivalents posted as collateral
to reduce the outstanding amount of letter of credit obligations or as the
result of a lender defaulting on its obligations under any Credit Facility held
by the Senior Lenders, the administrative agent under the Credit Facilities or
the Revolving Credit Facility Collateral Agent to secure only letter of credit
obligations under the Credit Facilities or (ii) proceeds of an event requiring a
mandatory prepayment under any of the Credit Agreements).
          “Collateral Documents” means, collectively, the Notes Collateral
Documents, the Bank Collateral Documents and each of the security agreements and
other instruments executed and delivered by any Obligor pursuant to either of
the Credit Agreements, the indenture or any Additional Senior Secured Debt
Facility for purposes of providing collateral security for any Senior Obligation
(including, in each case, any schedules, exhibits or annexes

4



--------------------------------------------------------------------------------



 



thereto), as the same may be amended, restated, supplemented or otherwise
modified from time to time.
          “Collateral Release Event” shall have the meaning assigned to such
term in Section 5.16(b).
          “Collateral Release Event Notice” shall have the meaning assigned to
such term in Section 5.16(b).
          “Comparable Collateral Documents” shall have the meaning assigned to
such term in Section 2.04(c).
          “Controlling Agent” means, with respect to any Shared Collateral,
(i) until the Revolving Credit Obligation Payment Date, the Revolving Credit
Facility Collateral Agent and (ii) from and after the Revolving Credit
Obligation Payment Date, the Major Senior Representative.
          “Controlling Secured Parties” means, with respect to any Shared
Collateral, the Senior Secured Parties whose Senior Representative is the
Controlling Agent for such Shared Collateral.
          “Credit Agreements” means, collectively, the Term Loan Agreement and
the Revolving Credit Agreement.
          “Credit Facilities” means one or more debt facilities of ETE or any
Restricted Subsidiary (which may be outstanding at the same time and including,
without limitation, the Credit Agreements) with banks or other institutional
lenders or investors or indentures providing for revolving credit loans, term
loans, letters of credit or other long-term indebtedness, including any
guarantees, collateral documents, instruments and agreements executed in
connection therewith, and, in each case, as such agreements may be amended,
refinanced or otherwise restructured, in whole or in part from time to time
(including increasing the amount of available borrowings thereunder or adding
Subsidiaries of ETE as additional borrowers or guarantors thereunder) with
respect to all or any portion of the Indebtedness under such agreement or
agreements, any successor or replacement agreement or agreements or any
indenture or successor or replacement indenture and whether by the same or any
other agent, lender, group of lenders or investors.
          “Default” means a “Default” as defined in either of the Credit
Agreements, the Indenture or any Additional Senior Secured Debt Facility,
including any event, occurrence or condition which is, or upon notice, lapse of
time or both would constitute, an Event of Default under either of the Credit
Agreements, the Indenture or such Additional Senior Secured Debt Facility.
          “DIP Financing” shall have the meaning assigned to such term in
Section 2.05(b).
          “DIP Financing Liens” shall have the meaning assigned to such term in
Section 2.05(b).

5



--------------------------------------------------------------------------------



 



          “DIP Lenders” shall have the meaning assigned to such term in
Section 2.05(b).
          “ETE” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
          “ETP” means Energy Transfer Partners, L.P., a Delaware limited
partnership.
          “Event of Default” means an “Event of Default” as defined in either of
the Credit Agreements, the Indenture or any Additional Senior Secured Debt
Facility.
          “Existing Controlling Agent” shall have the meaning assigned to such
term in Section 2.09(d).
          “Existing Debt Representatives” shall have the meaning assigned to
such term in Section 4.01(b).
          “GAAP” means generally accepted accounting principles in the United
States, applied on a consistent basis and set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants, the opinions and pronouncements of the Public
Company Accounting Oversight Board and in the statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Hedging Contract” means (i) any agreement providing for options,
swaps, floors, caps, collars, forward sales or forward purchases involving
interest rates, commodities or commodity prices, equities, currencies, bonds, or
indexes based on any of the foregoing, (ii) any option, futures or forward
contract traded on an exchange, and (iii) any other derivative agreement or
other similar agreement or arrangement.
          “Hedging Obligations” of any Person means the obligations of such
Person under any Hedging Contract.
          “Impairment” shall have the meaning assigned to such term in
Section 1.01(b)(1).
          “Indebtedness” means, with respect to any Person, any obligation
created or assumed by such Person for the repayment of borrowed money or any
guarantee thereof.
          “Indemnities” shall have the meaning assigned to such term in
Section 5.15.

6



--------------------------------------------------------------------------------



 



          “Indenture” means that certain Indenture dated as of
                     ___, 20___, among ETE, the Subsidiary Guarantors identified
therein and                     , as trustee and collateral agent.
          “Insolvency or Liquidation Proceeding” means:
          (i) any case commenced by or against ETE or any Restricted Subsidiary
under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
ETE or any Restricted Subsidiary, any receivership or assignment for the benefit
of creditors relating to ETE or any Restricted Subsidiary or any similar case or
proceeding relative to ETE or any Restricted Subsidiary or its creditors, as
such, in each case whether or not voluntary; or
          (ii) any liquidation, dissolution, marshalling of assets or
liabilities or other winding up of or relating to ETE or any Restricted
Subsidiary, in each case whether or not voluntary and whether or not involving
bankruptcy or insolvency, except for any liquidation or dissolution permitted
under each of the Senior Debt Documents.
          “Intervening Creditor” shall have the meaning assigned to such term in
Section 2.01(a).
          “Joinder Agreement” means the documents required to be delivered by a
Senior Representative to the parties to the Agreement in order to establish a
Series of Additional Senior Secured Debt and Additional Senior Secured Debt
Parties.
          “Lien” means, with respect to any asset, any mortgage, deed of trust,
lien, pledge, hypothecation, charge, security interest or similar encumbrance
in, on or of such asset, regardless of whether filed, recorded or otherwise
perfected under applicable law, including any conditional sale or other title
retention agreement, any lease in the nature thereof, any option or other
agreement to sell or give a security interest in and any filing of or agreement
to give any financing statement under the Uniform Commercial Code (or equivalent
statutes) of any jurisdiction.
          “Loans” means the loans made by the Senior Lenders to ETE pursuant to
either of the Credit Agreements.
          “Major Senior Representative” means (i) until the Term Debt Lien
Release Date, the Senior Representative in respect of the Term Loan Facility and
(ii) from and after the Term Debt Lien Release Date, the Notes Collateral Agent
if the aggregate amount of Note Obligations secured by a Lien on the Collateral
is greater than the aggregate amount of Obligations in respect of each
individual Series of Additional Senior Secured Debt, and otherwise, the Senior
Representative in respect of the series of Additional Senior Secured Debt under
which the largest principal amount of Obligations secured by a Lien on the
Collateral are then outstanding.
          “Non-Controlling Secured Parties” means, with respect to any Shared
Collateral, (i) until the Revolving Credit Obligation Payment Date, the Senior
Notes Parties and the Additional Senior Secured Debt Parties and (ii) from and
after the Revolving Credit Obligation

7



--------------------------------------------------------------------------------



 



Payment Date, the Senior Notes Parties or the Additional Senior Secured Debt
Parties not represented by the Major Senior Representative.
          “Non-Loan Parties” means all Senior Secured Parties other than the
Senior Loan Parties.
          “Non-Recourse Indebtedness” means Indebtedness (i) as to which neither
ETE nor any of its Restricted Subsidiaries is directly or indirectly liable (as
a guarantor or otherwise), or constitutes the lender, and (ii) no default with
respect to which (including any rights that the holders thereof may have to take
enforcement action against any Person) would permit (upon notice, lapse of time
or both) any holder of any other Indebtedness of ETE or any of its Restricted
Subsidiaries to declare a default on such other Indebtedness or cause the
payment thereof to be accelerated or payable prior to its stated maturity.
          “Note Documents” means the Indenture, the Notes issued thereunder and
the Notes Collateral Documents.
          “Note Obligations” means all Obligations of ETE and the Subsidiary
Guarantors under the Note Documents.
          “Notes” means the notes issued under the Indenture and any additional
notes issued under the Indenture in accordance with the terms of the Indenture.
          “Notes Collateral Agent” shall have the meaning assigned to such term
in the introductory paragraph of this Agreement.
          “Notes Collateral Documents” means the Notes Security Agreement, this
Agreement and each other security document or pledge agreement executed by ETE
or any Subsidiary Guarantor and delivered in accordance with applicable local or
foreign law to grant to the Notes Collateral Agent a valid, perfected Lien in
the Collateral, in each case, as amended, restated, supplemented or otherwise
modified from time to time.
          “Notes Secured Parties” means the Trustee, the holders of any Note
Obligations and the Notes Collateral Agent.
          “Notes Security Agreement” means that certain Security Agreement,
dated as of                      ___, 20___, among ETE and the Subsidiary
Guarantors party thereto and the Notes Collateral Agent for the benefit of the
Notes Secured Parties, as amended, restated, supplemented or otherwise modified
from time to time.
          “Obligations” means any principal, interest, penalties, fees,
indemnifications, reimbursements, costs, expenses, damages and other liabilities
payable under the documentation governing any Indebtedness.
          “Obligors” means ETE, each Subsidiary Guarantor, if any, and any other
Person who is liable for any of the Senior Obligations.

8



--------------------------------------------------------------------------------



 



          “Person” means any individual, corporation, partnership, limited
liability company, joint venture, incorporated or unincorporated association,
joint-stock company, trust, unincorporated organization, government or any
agency or political subdivision thereof or any other entity.
          “Possessory Collateral” means (i) any Shared Collateral in the
possession of the Controlling Agent (or its agents or bailees), to the extent
that possession thereof perfects a Lien thereon under the Uniform Commercial
Code of any applicable jurisdiction, (ii) any rights to receive payments under
any insurance policy that constitute Shared Collateral and with respect to which
the Controlling Agent (or any of its agents) is named as a loss payee and/or
(iii) any other Shared Collateral (such as motor vehicles) with respect to which
a secured party must be listed on a certificate of title in order to perfect a
Lien thereon.
          “Principal Property” means (i) any real property, manufacturing plant,
terminal, warehouse, office building or other physical facility, and any
fixtures, furniture, equipment or other depreciable assets owned or leased by
ETE or any Restricted Subsidiary and (ii) any Capital Stock or Indebtedness of
ETP or any other Subsidiary of ETE or any other property or right, in each case,
owned by or granted to ETE or any Restricted Subsidiary and used or held for use
in any of the principal businesses conducted by ETE or any Restricted
Subsidiaries; provided, however, that “Principal Property” shall not include any
property or right that, in the opinion of the Board of Directors of ETE as set
forth in a board resolution adopted in good faith, is immaterial to the total
business conducted by ETE and the Restricted Subsidiaries considered as one
enterprise.
          “Proceeds” shall have the meaning assigned to such term in
Section 2.01(a).
          “Project Finance Subsidiary” means any special purpose Subsidiary of
ETE that (i) ETE designates as a “Project Finance Subsidiary” by written notice
to the Trustee and is formed to facilitate the financing of the assets or
activities of such Subsidiary, (ii) has no Indebtedness other than Non-Recourse
Indebtedness, (iii) is a Person with respect to which neither ETE nor any of its
Restricted Subsidiaries has any direct or indirect obligation (1) to subscribe
for additional Capital Stock or (2) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results, and (iv) has not guaranteed or otherwise directly provided
credit support for any Indebtedness of ETE or any of its Restricted
Subsidiaries.
          “Reduction” means, when applied to any Credit Facility, (i) the
permanent repayment of outstanding loans under such Credit Facility, (ii) the
permanent reduction of outstanding lending commitments under such Credit
Facility or (iii) the permanent cash collateralization of outstanding letters of
credit under such Credit Facility (together with the termination of any lending
commitments utilized by such letters of credit).
          “Reduction Event” means any Asset Sale or Casualty Event.
          “Refinance” means, with respect to any issuance of indebtedness, to
replace, renew, extend, refinance, repay, refund, repurchase, redeem, defease or
retire, or to issue

9



--------------------------------------------------------------------------------



 



Indebtedness in exchange or as a replacement therefor, including any successive
Refinancing. “Refinanced” and “Refinancing” shall have correlative meanings.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the directors, managers, officers, employees, agents,
trustees and advisors of such Person and such Person’s Affiliates.
          “Restricted Subsidiary” means any Subsidiary of ETE (other than
Project Finance Subsidiaries and ETP and its Subsidiaries) that owns or leases,
directly or indirectly through ownership in another Subsidiary, any Principal
Property.
          “Revolving Credit Acceleration Event” means an event under clause
(iii), (iv) or (v) of the definition of Senior Loan Acceleration Event.
          “Revolving Credit Agreement” means the Credit Agreement dated as of
                     ___, 20___, among ETE, [                    ], as
administrative agent, and the lenders party thereto, as amended or refinanced
from time to time (including with the same or different lenders) that are
secured by the Collateral on the same priority basis as provided pursuant to the
Revolving Credit Agreement in effect prior to such refinancing.
          “Revolving Credit Agreement Obligations” means all Obligations of the
Obligors under the Revolving Credit Agreement, including (i) (1) obligations of
ETE and the Subsidiary Guarantors from time to time arising under or in respect
of the due and punctual payment of (x) the principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the loans made under the Revolving
Credit Agreement, when and as due, whether at maturity, by acceleration, upon
one or more dates set for prepayment or otherwise, (y) each payment required to
be made by ETE and the Subsidiary Guarantors under the Revolving Credit Facility
in respect of any letter of credit issued under the Revolving Credit Agreement,
when and as due, including payments in respect of reimbursement obligations,
interest thereon and obligations to provide cash collateral and (z) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of ETE and the Subsidiary Guarantors under the
Revolving Credit Agreement, and (2) the due and punctual performance of all
covenants, agreements, obligations and liabilities of ETE and the Subsidiary
Guarantors or pursuant to the Revolving Credit Agreement and (ii) the due and
punctual payment and performance of all obligations of ETE and the Subsidiary
Guarantors under each Hedging Contract entered into with any counterparty that
is a Senior Loan Party pursuant to the Revolving Credit Agreement.
          “Revolving Credit Facility” means any revolving credit facility
provided pursuant to a Revolving Credit Agreement.

10



--------------------------------------------------------------------------------



 



          “Revolving Credit Facility Collateral Agent” shall have the meaning
assigned to such term in the introductory paragraph of this Agreement.
          “Revolving Credit Facility Collateral Documents” means, the Revolving
Credit Security Agreement, this Agreement and each other security document or
pledge agreement executed by ETE or any Subsidiary Guarantor and delivered in
accordance with applicable local or foreign law to grant to the Revolving Credit
Facility Collateral Agent a valid, perfected Lien in the Collateral, in each
case, as amended, restated, supplemented or otherwise modified from time to
time.
          “Revolving Credit Obligation Payment Date” means the date on which
(i) the Revolving Credit Agreement Obligations have been paid in full, (ii) all
lending commitments under the Revolving Credit Agreement have been terminated
and (iii) there are no outstanding letters of credit issued under the Revolving
Credit Agreement other than such as have been fully cash collateralized under
documents and arrangements satisfactory to the issuer of such letters of credit.
          “Revolving Credit Security Agreement” means the pledge and security
agreement, dated as of                      ___, 20___, among ETE and the
Subsidiary Guarantors party thereto and the Revolving Credit Facility Collateral
Agent for the benefit of the Revolving Credit Senior Secured Parties, as
amended, restated, supplemented or otherwise modified from time to time.
          “Revolving Credit Senior Secured Parties” means, collectively, (i) the
administrative agent, each other agent, the lenders and the issuing bank, in
each case, under the Revolving Credit Agreement, (ii) each counterparty to a
Hedging Contract if at the date of entering into such Hedging Contract such
Person was an agent or a lender under the Revolving Credit Agreement or an
Affiliate of an agent or a lender under the Revolving Credit Agreement, and
(iii) the successors and permitted assigns of each of the foregoing.
          “SEC” means the United States Securities and Exchange Commission and
any successor agency thereto.
          “Security Agreement” means (i) with respect to the Term Loan Agreement
Obligations, the Term Loan Security Agreement and each other security document
or pledge agreement executed by ETE or any Subsidiary Guarantor with respect to
a Term Loan Facility, (ii) with respect to the Revolving Credit Agreement
Obligations, the Revolving Credit Security Agreement and each other security
document or pledge agreement executed by ETE or any Subsidiary Guarantor with
respect to a Revolving Credit Facility, (iii) with respect to the Note
Obligations, the Notes Security Agreement and each other security document or
pledge agreement executed by ETE or any Subsidiary Guarantor with respect to the
Notes, and (iv) with respect to any other Additional Senior Secured Debt, the
security agreement, by and among ETE, the Subsidiary Guarantors party thereto
and the Senior Representative in respect of such Additional Senior Secured Debt
and each other security document or pledge agreement executed by ETE or any
Subsidiary Guarantor with respect to such Additional Senior Secured Debt, in
each case, as may be amended, restated, supplemented or otherwise modified from
time to time.

11



--------------------------------------------------------------------------------



 



          “Senior Class Debt” shall have the meaning assigned to such term in
Section 5.12.
          “Senior Class Debt Parties” shall have the meaning assigned to such
term in Section 5.12.
          “Senior Class Debt Representative” shall have the meaning assigned to
such term in Section 5.12.
          “Senior Debt Documents” means (i) the Credit Agreements and the Bank
Collateral Documents, (ii) the Note Documents and (iii) any other Additional
Senior Secured Debt Documents.
          “Senior Lender” means a “Lender” as defined in either of the Credit
Agreements.
          “Senior Loan Acceleration Event” means (i) the failure by ETE to pay
in full all Term Loan Agreement Obligations on the final maturity date of the
Term Loan Agreement Obligations; (ii) the outstanding principal balance of the
Term Loan Agreement Obligations shall become due prior to such final maturity
date as a result of an Event of Default; (iii) the failure by ETE to pay in full
all Revolving Credit Agreement Obligations on the final maturity date of the
Revolving Credit Agreement Obligations; (iv) the outstanding principal balance
of the Revolving Credit Agreement Obligations shall become due prior to such
final maturity date as a result of an Event of Default; or (v) any of ETE or the
Subsidiary Guarantors (A) suffers the entry against it of a judgment, decree or
order of relief by a court of competent jurisdiction in an Insolvency or
Liquidation Proceeding, or has any Insolvency or Liquidation Proceeding
commenced against it which remains undismissed for a period of sixty days; or
(B) commences a voluntary Insolvency or Liquidation Proceeding; or applies for
or consents to the entry of an order for relief in an involuntary Insolvency or
Liquidation Proceeding; or fails generally to pay (or admits in writing its
inability to pay) its debts as such debts become due; or takes corporate or
other action to authorize any of the foregoing.
          “Senior Loan Obligations” means, collectively, (i) all Term Loan
Agreement Obligations and (ii) all Revolving Credit Agreement Obligations.
          “Senior Loan Parties” means, collectively, (i) the administrative
agent, the collateral agent, each other agent, the lenders and the issuing bank,
in each case, under any of the Credit Agreements, (ii) each counterparty to a
Hedging Contract if at the date of entering into such Hedging Contract such
Person was an agent or a lender under any of the Credit Agreements or an
Affiliate of an agent or a lender under any of the Credit Agreements, and
(iii) the successors and permitted assigns of each of the foregoing.
          “Senior Notes Parties” means, collectively, (i) the Trustee, the Notes
Collateral Agent, each other agent, the Holders of the Notes, in each case,
under the Indenture, and (ii) any other Secured Party (as defined in any Notes
Security Document), and the successors and permitted assigns of each of the
foregoing.
          “Senior Obligations” means the Senior Loan Obligations, the Note
Obligations and any Additional Senior Secured Debt Obligations.

12



--------------------------------------------------------------------------------



 



          “Senior Representative” means (i) in respect of a Credit Facility, the
trustee, administrative agent, collateral agent, security agent or similar agent
under such Credit Facility or each of their successors in such capacity, as the
case may be, which Person shall also be the Authorized Representative for such
Credit Facility and (ii) in respect of the Indenture, the Notes Collateral
Agent.
          “Senior Secured Parties” means, the Senior Loan Parties and, unless
the Collateral Release Event has occurred, the Notes Secured Parties.
          “Series” means (i) the Term Loan Agreement Obligations, (ii) the
Revolving Credit Agreement Obligations, (iii) the Note Obligations and (iv) the
Additional Senior Secured Debt Obligations incurred pursuant to any Additional
Senior Secured Debt Facility, which, pursuant to any Joinder Agreement, are to
be represented hereunder by a common Authorized Representative (in its capacity
as such for such Additional Senior Secured Debt Obligations).
          “Shared Collateral” means, at any time, Collateral in which the
holders of two or more Series of Senior Obligations (or their respective
Authorized Representatives) hold a valid and perfected Lien at such time. If
more than two Series of Senior Obligations are outstanding at any time and the
holders of fewer than all Series of Senior Obligations hold a valid and
perfected Lien in any Collateral at such time, then such Collateral shall
constitute Shared Collateral for those Series of Senior Obligations the holders
of which hold a valid and perfected Lien in such Collateral at such time and
shall not constitute Shared Collateral for any Series of Senior Obligations the
holders of which do not have a valid and perfected Lien in such Collateral at
such time. Notwithstanding the foregoing, (i) all cash and cash equivalents
posted as collateral to reduce the outstanding amount of letter of credit
obligations or as the result of a lender defaulting on its obligations under any
Credit Facility held by the Senior Lenders, the administrative agent under the
Credit Facilities or the Revolving Credit Facility Collateral Agent to secure
only letter of credit obligations under the Credit Facilities or (ii) proceeds
of an event requiring a mandatory prepayment under any of the Credit Agreements
will not constitute “Shared Collateral.”
          “Subsidiary” means, with respect to any Person:
          (i) any corporation, association or other business entity of which
more than 50% of the total voting power of the Capital Stock entitled (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement that effectively transfers voting power) to vote in the
election of directors, managers or trustees of the corporation, association or
other business entity is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and
          (ii) any partnership (1) the sole general partner or the managing
general partner of which is such Person or a Subsidiary of such Person or
(2) the only general partners of which are that Person or one or more
Subsidiaries of that Person (or any combination thereof).

13



--------------------------------------------------------------------------------



 



          “Subsidiary Guarantor” shall have the meaning assigned to such term in
the introductory paragraph of this Agreement.
          “Successor Controlling Agent” shall have the meaning assigned to such
term in Section 2.09(d).
          “Term Debt Lien Release Date” means the first date on which (i) all
the Term Loan Agreement Obligations have been paid or discharged in full and all
lending commitments, if any, for future loans under every Term Loan Facility
have been terminated or (ii) all Liens on Collateral securing any Term Loan
Agreement Obligations have been released or terminated.
          “Term Loan Acceleration Event” means an event under clause (i),
(ii) or (v) of the definition of Senior Loan Acceleration Event.
          “Term Loan Agreement” means the Amended and Restated Credit Agreement
dated as of July 13, 2006, as amended, among ETE, Wachovia Bank, National
Association, as administrative agent, and the lenders party thereto, governing
the term loans provided by such lender to ETE, including any loan documents,
notes, guarantees, collateral and security documents, instruments and agreements
executed in connection therewith (including Hedging Obligations related to the
Indebtedness incurred thereunder), and in each case as further amended or
refinanced from time to time (including with the same or different lenders or
investors).
          “Term Loan Agreement Obligations” means all Obligations of the
Obligors under the Term Loan Agreement, including (i) (1) obligations of ETE and
the Subsidiary Guarantors from time to time arising under or in respect of the
due and punctual payment of (x) the principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the loans made under the Term Loan
Agreement, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, and (y) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of ETE and the Subsidiary Guarantors under the
Term Loan Agreement, and (2) the due and punctual performance of all covenants,
agreements, obligations and liabilities of ETE and the Subsidiary Guarantors or
pursuant to the Term Loan Agreement and (ii) the due and punctual payment and
performance of all obligations of ETE and the Subsidiary Guarantors under each
Hedging Contract entered into with any counterparty that is a Senior Loan Party
pursuant to the Term Loan Agreement.
          “Term Loan Facility” means any term loan facility provided pursuant to
a Term Loan Agreement.
          “Term Loan Facility Collateral Agent” shall have the meaning assigned
to such term in the introductory paragraph of this Agreement.

14



--------------------------------------------------------------------------------



 



          “Term Loan Facility Collateral Documents” means, the Term Loan
Security Agreement, this Agreement and each other security document or pledge
agreement executed by ETE or any Subsidiary Guarantor and delivered in
accordance with applicable local or foreign law to grant to the Term Loan
Facility Collateral Agent a valid, perfected Lien in Collateral, in each case,
as amended, restated, supplemented or otherwise modified from time to time.
          “Term Loan Security Agreement” means the pledge and security
agreement, dated as of [_____] [___], 20[___], among ETE and the Subsidiary
Guarantors party thereto and the Term Loan Facility Collateral Agent for the
benefit of the Term Loan Senior Secured Parties, as amended, restated,
supplemented or otherwise modified from time to time.
          “Term Loan Senior Secured Parties” means, collectively, (i) the
administrative agent, each other agent, and the lenders, in each case, under the
Term Loan Agreement, (ii) each counterparty to a Hedging Contract if at the date
of entering into such Hedging Contract such Person was an agent or a lender
under the Term Loan Agreement or an Affiliate of an agent or a lender under the
Term Loan Agreement, and (iii) the successors and permitted assigns of each of
the foregoing.
          “Trustee” means the trustee pursuant to the Indenture.
          “Uniform Commercial Code” or “UCC” means, unless otherwise specified,
the Uniform Commercial Code as from time to time in effect in the State of New
York.
          “Voting Stock” of any specified Person as of any date means the
Capital Stock of such Person that is at the time entitled to vote in the
election of the Board of Directors of such Person.
ARTICLE II
Priorities and Agreements with respect to Shared Collateral
          SECTION 2.01 Priority of Claims.
          (a) Anything contained herein or in any of the Senior Debt Documents
to the contrary notwithstanding (but subject to Section 1.01(b) and
Sections 2.01(c) and (d)), if (i) an Event of Default has occurred and is
continuing and the Controlling Agent or any Senior Secured Party is taking
action to enforce rights in respect of any Shared Collateral, or (ii) any
distribution is made in respect of any Shared Collateral in any Insolvency or
Liquidation Proceeding of ETE, or (iii) any Restricted Subsidiary or any Senior
Secured Party receives any payment with respect to any Shared Collateral or the
proceeds of any sale, collection or other liquidation of any Shared Collateral
by the Controlling Agent, or any other Senior Secured Party in connection with
the enforcement of any right it may have in respect of the Shared Collateral (or
received pursuant to any other intercreditor agreement), as applicable, then the
proceeds of any such distribution or payment (all proceeds of any sale,
collection or other liquidation of any Collateral and all proceeds of any such
distribution being collectively referred to as “Proceeds”) shall (subject, in
the case of any such distribution or payment, to the final sentence of this
Section 2.01(a)) be applied:

15



--------------------------------------------------------------------------------



 



  (i)   FIRST, to those fees and expenses of, and reimbursements and
indemnification owed to, the Controlling Agent under this Agreement and under
the Senior Debt Documents that relate to the Collateral or the exercise of
rights and remedies with respect thereto, as applicable, to which it is a party
that are unpaid as of the applicable date of receipt of such proceeds, and to
any Senior Secured Party that has theretofore advanced or paid any such fees and
expenses of, and reimbursements and indemnification owed to, the Controlling
Agent in an amount equal to the amount thereof so advanced or paid by such
Senior Secured Party;     (ii)   SECOND, to those fees and expenses of, and
reimbursements and indemnification owed to, the Authorized Representatives that
do not relate to the Collateral or the exercise of rights and remedies with
respect thereto (which would be the subject of clause (i) above), pro rata based
on the amount of such fees, expenses, reimbursements and indemnification
amounts;     (iii)   THIRD, subject to Section 1.01(b) and Sections 2.01(c) and
(d), to the payment of the Senior Obligations (including, without limitation,
obligations to cash collateralize letters of credit) then due and owing, pro
rata based on the aggregate amount of any Senior Obligations then due and owing
(after giving effect to any payments previously made under this Section) and
secured to the extent such Senior Obligations are so secured; and     (iv)  
FOURTH, to ETE or the Restricted Subsidiaries or their successors or assigns, as
their interests may appear, or to whosoever may be lawfully entitled to receive
the same or as a court of competent jurisdiction may direct.

     Notwithstanding the foregoing, with respect to any Shared Collateral for
which a third party (other than a Senior Secured Party) has a lien or security
interest that is junior in priority to the security interest of any Senior
Obligations but senior (as determined by appropriate legal proceedings in the
case of any dispute) to the security interest of any other Senior Obligations
(such third party, an “Intervening Creditor”), the value of any Shared
Collateral or Proceeds that are allocated to such Intervening Creditor shall be
deducted on a ratable basis solely from the Shared Collateral or Proceeds to be
distributed in respect of the Series of the Senior Obligations with respect to
which such third party lien or security interest exists.
          (b) Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of Senior Obligations
granted on the Shared Collateral and notwithstanding any provision of the
Uniform Commercial Code of any jurisdiction, or any other applicable law, the
Senior Debt Documents or any defect or deficiencies in the Liens securing the
Senior Obligations of any Series or any other circumstance whatsoever (but, in
each case, subject to Section 1.01(b) and Sections 2.01(c) and (d)), the Liens
securing each Series of Senior Obligations on any Shared Collateral shall be
pari passu and of equal priority.

16



--------------------------------------------------------------------------------



 



          (c) Notwithstanding anything in this Agreement or the other Collateral
Documents to the contrary, (i) any cash or cash equivalents that secure the
Senior Loan Obligations or is otherwise held by the Senior Lenders, the
administrative agent under the Credit Facilities or the Revolving Credit
Facility Collateral Agent in order to cash collateralize letters of credit
obligations under either of the Credit Facilities following an event of default
under the Credit Facilities or (ii) any Proceeds of any event requiring
Reduction under the Credit Facilities (including, without limitation, a
Reduction Event or issuance of Capital Stock or Indebtedness) will, in each
case, be applied in the manner specified in the Credit Facilities, and funds
deposited for the discharge or defeasance of the Note Obligations or any
Additional Senior Secured Debt Obligations permitted under the Senior Debt
Documents will be applied in the manner specified in the Senior Debt Documents.
          (d) In the event that ETE or any of its Subsidiaries shall at any
time, or from time to time, receive any net cash Proceeds of any Reduction
Event, an amount equal to such net cash Proceeds shall, in accordance with, to
the extent, and in the order required by the provisions of the Credit
Facilities, be applied to the Reduction of the Credit Facilities. Net cash
Proceeds of a Reduction Event in excess of those applied in accordance with the
foregoing provisions of this paragraph shall, if required pursuant to the terms
of the Notes Documents or any Additional Senior Secured Debt Documents, be
applied pro rata to the payment of the Senior Obligations (other than the Senior
Loan Obligations) then outstanding in accordance with the terms of the Notes
Documents or such Additional Senior Secured Debt Documents.
          SECTION 2.02 Actions With Respect to Shared Collateral; Prohibition on
Contesting Liens.
          (a) With respect to any Shared Collateral, (i) only the Controlling
Agent shall act or refrain from acting with respect to the Shared Collateral
(including with respect to any intercreditor agreement with respect to any
Shared Collateral) and shall have the right to instruct the Authorized
Representatives of the Non-Controlling Secured Parties to act or refrain from
acting with respect to the Shared Collateral, (ii) the Authorized
Representatives of the Non-Controlling Secured Parties shall follow all
instructions with respect to the Shared Collateral (including with respect to
any intercreditor agreement with respect to any Shared Collateral) from any
representative of the Controlling Agent (and shall not comply with instructions
with respect to the Shared Collateral from any other Senior Secured Party (other
than the Controlling Agent)) and (iii) no Authorized Representative of any
Non-Controlling Secured Party or other Senior Secured Party (other than the
Controlling Agent) may commence any judicial or non-judicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of, the Shared Collateral (including with
respect to any intercreditor agreement with respect to any Shared Collateral),
whether under any Collateral Document, applicable law or otherwise, it being
agreed that only the Controlling Agent shall be entitled to take any such
actions or exercise any such remedies with respect to the Shared Collateral.
Notwithstanding the equal priority of the Liens, the Controlling Agent may deal
with the Shared Collateral without regard to the equal priority Lien of the
Non-Controlling Secured Parties on the Shared Collateral. No Authorized
Representative of any Non-Controlling Secured Party nor any Non-Controlling
Secured Party may contest,

17



--------------------------------------------------------------------------------



 



protest or object to any foreclosure proceeding or action brought by the
Controlling Agent or Controlling Secured Party or any other exercise by the
Controlling Agent or Controlling Secured Party of any rights and remedies
relating to the Shared Collateral, or cause the Controlling Agent or Controlling
Secured Party to do so. The foregoing shall not be construed to affect the
rights and priorities of the Controlling Agent, any Authorized Representative,
or any other Senior Secured Party to share in the proceeds of any collateral not
constituting Shared Collateral.
          (b) Each of the Authorized Representatives shall not accept any Lien
on any assets and properties of the Obligors for the benefit of the Senior
Secured Parties of any Series of Senior Obligations (other than (i) Liens
permitted under the Senior Debt Documents, (ii) cash or cash equivalents held by
the Senior Lenders or the Revolving Credit Facility Collateral Agent to cash
collateralize letters of credit under the Credit Agreements, (iii) funds
deposited for the discharge or defeasance of the Notes, or (iv) the proceeds of
any event requiring a Reduction of the Credit Facilities (including, without
limitation, a Reduction Event or issuance of Capital Stock or Indebtedness)
unless the Authorized Representative of each Series of Senior Obligations is
granted an equal priority Lien on such assets and properties of the Obligors,
except that no such Lien is required to be granted to the Notes Collateral Agent
if the Collateral Release Event has occurred. In connection with the acceptance
of any Lien by any Authorized Representative on the assets or properties of the
Obligors, such Authorized Representative may accept such Lien in reliance on a
certificate of an authorized officer of ETE stating that (x) such Lien is
permitted under the Senior Debt Documents and (y) acceptance of such Lien is
permitted by the terms of this Agreement.
          (c) Each Authorized Representative on behalf of each Senior Secured
Party represented by such Authorized Representative (and each such Senior
Secured Party by its acceptance of the benefits of the Senior Debt Documents)
agrees that it will not (and hereby waives any right to) contest, or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the perfection, priority, validity, attachment, or
enforceability of a Lien held by or on behalf of any of the Senior Secured
Parties in all or any part of the Shared Collateral; provided that nothing in
this Agreement shall be construed to prevent or impair the rights of any of the
Controlling Agent or any Authorized Representative to enforce this Agreement.
          SECTION 2.03 No Interference; Payment Over.
          (a) Each Authorized Representative on behalf of each Senior Secured
Party represented by such Authorized Representative shall not (and each such
Senior Secured Party by its acceptance of the benefits of the Senior Debt
Documents agrees that it shall not):

  (i)   challenge in any proceeding the validity or enforceability of any Senior
Obligations of any Series or any Collateral Document or the validity or
enforceability of the priorities, rights or duties established by other
provisions of this Agreement;     (ii)   take or cause to be taken any action
the purpose or intent of which is, or could be, to interfere, hinder or delay,
in any manner, whether by judicial

18



--------------------------------------------------------------------------------



 



      proceedings or otherwise, any sale, transfer or other disposition of the
Shared Collateral by the Controlling Agent;     (iii)   except as provided in
Section 2.02, (A) direct any other Senior Secured Party to exercise any right,
remedy or power with respect to any Shared Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the exercise by the Controlling Agent
or any other Senior Secured Party of any right, remedy or power with respect to
any Shared Collateral;     (iv)   institute any suit or assert in any suit,
bankruptcy, insolvency or other proceeding any claim against the Controlling
Agent or any other Senior Secured Party seeking damages from or other relief by
way of specific performance, instructions or otherwise with respect to any
Shared Collateral, and none of the Controlling Agent or any other Senior Secured
Party shall be liable for any action taken or omitted to be taken by the
Controlling Agent or other Senior Secured Party with respect to any Shared
Collateral in accordance with the provisions of this Agreement; and     (v)  
seek, and each of them hereby waives any right, to have any Shared Collateral or
any part thereof marshaled upon any foreclosure or other disposition of such
Collateral; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any of the Controlling Agent or any other Senior
Secured Party to enforce this Agreement.

          (b) Each Authorized Representative on behalf of each Senior Secured
Party represented by such Authorized Representative (and each such Senior
Secured Party by its acceptance of the benefits of the Senior Debt Documents)
agrees that if it shall obtain possession of any Shared Collateral or shall
realize any proceeds or payment in respect of any Shared Collateral pursuant to
any Collateral Document or by the exercise of any rights available to it under
applicable law or in any Insolvency or Liquidation Proceeding or through any
other exercise of remedies (including pursuant to any intercreditor agreement),
then it shall hold that Shared Collateral, proceeds or payment in trust for the
other Senior Secured Parties and promptly transfer that Shared Collateral,
proceeds or payment, as the case may be, to the Controlling Agent, to be
distributed in accordance with the provisions of Section 2.01.
          SECTION 2.04 Automatic Release of Liens; Amendments to Collateral
Documents.
          (a) All Liens on Collateral securing any Note Obligations shall be
released immediately upon (i) the occurrence of a Collateral Release Event or
(ii) such Collateral no longer being subject to any Lien securing any Senior
Loan Obligation (including pursuant to any waiver or amendment of the Credit
Agreements or the Bank Collateral Documents). All Liens on Collateral securing
Note Obligations shall be released in the event of the defeasance or discharge
of the Indenture.

19



--------------------------------------------------------------------------------



 



          (b) If at any time the Controlling Agent forecloses upon or otherwise
exercises remedies against any Shared Collateral resulting in a sale or other
disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of the Term Loan Facility
Collateral Agent and the Revolving Credit Facility Collateral Agent for the
benefit of the Senior Loan Parties, the Notes Collateral Agent for the benefit
of the holders of the Notes and any Authorized Representative for the benefit of
the Additional Senior Secured Debt Parties upon such Shared Collateral will
automatically be released and discharged pursuant to this Agreement and the
applicable Collateral Documents; provided that any proceeds of any Shared
Collateral realized therefrom shall be applied pursuant to Section 2.01.
          (c) Subject to Section 2.10, the Controlling Agent may enter into any
amendment, waiver or consent to any Collateral Documents in respect of the
Series of Senior Obligations for which it is the Authorized Representative, and
such amendment, waiver or consent shall apply automatically to any comparable
provision of the Collateral Documents of the other Series of Senior Obligations
(the “Comparable Collateral Documents”) without the consent of the Authorized
Representatives of the other Series of Senior Obligations or the holders of the
other Series of Senior Obligations and without any action by such Authorized
Representatives, such holders, ETE or any other Obligor; however, (i) no such
amendment, waiver or consent shall have the effect of (A) imposing duties,
obligations or liabilities on, or amending or waiving any indemnity or
exculpatory provision existing for the benefit of, any Authorized
Representatives without its consent or (B) permitting other Liens on the Shared
Collateral not permitted under the terms of the applicable Senior Debt Documents
or this Agreement and (ii) notice of such amendment, waiver or consent shall
have been given to each such Authorized Representative (provided that the
failure to give any such notice shall not impair or affect the obligations of
the Senior Secured Parties (other than the Controlling Agent and the Controlling
Secured Parties) to the Controlling Agent and the Controlling Secured Parties,
the Controlling Agent’s and each Authorized Representative’s rights under this
Agreement, the enforceability of this Agreement or any Liens created or granted
under the Collateral Documents, or limit or impair the effectiveness or effect
of any such amendment, waiver or consent or the automatic application thereof to
any comparable provision of the Comparable Collateral Document).
          (d) Each of the Authorized Representatives shall execute and deliver
(at the sole cost and expense of ETE and the Subsidiary Guarantors) all such
documents, authorizations, instructions and other instruments and take such
actions (and, by accepting the benefits of the Senior Debt Documents, each of
the Senior Secured Parties shall be deemed to have consented to and authorized
its applicable Authorized Representative to execute and deliver any such
document, authorization or instrument and take such actions) as shall reasonably
be requested by the Controlling Agent to evidence, confirm and, to the extent
necessary, effectuate any release of Shared Collateral or amendment, waiver or
consent to any applicable Collateral Document provided for in this Section. No
such document, authorization, instruction or instrument shall impose on any such
Authorized Representative duties, obligations or liabilities in addition to
those set forth in the Senior Debt Documents, or amend or waive any indemnity or
exculpatory provision existing for the benefit of any such Authorized
Representative set forth in the Senior Debt Documents.

20



--------------------------------------------------------------------------------



 



          (e) In no event shall the Lien of the Controlling Agent or the
Controlling Secured Parties on the Shared Collateral be required to be released
in the event that the Lien of any other Series of Senior Obligations is released
(including as a result of the Collateral Release Event), except to the extent
the release of the Lien of the Controlling Agent or the Controlling Secured
Parties is expressly required under the terms of the Collateral Documents
applicable to the Controlling Agent and the Controlling Secured Parties.
          SECTION 2.05 Certain Agreements With Respect to Bankruptcy or
Insolvency Proceedings.
          (a) This Agreement shall continue in full force and effect
notwithstanding the commencement of any Insolvency or Liquidation Proceeding by
or against ETE or any of its Subsidiaries.
          (b) Subject to Section 2.10, if ETE or any Subsidiary Guarantor shall
become subject to an Insolvency or Liquidation Proceeding and shall, as
debtor(s)-in-possession, move for approval of financing (the “DIP Financing”) to
be provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law or the
use of cash Collateral under Section 363 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law, then each Non-Loan Party
(including the Notes Collateral Agent on behalf of the holders of the Notes
shall not raise any objection to any such financing or to the Liens on the
Shared Collateral securing the same (“DIP Financing Liens”) or to any use of
cash Collateral that constitutes Shared Collateral if the Controlling Agent
agrees or consents to such DIP Financing or DIP Financing Liens or use of cash
Collateral (and (A) to the extent that such DIP Financing Liens are senior to
the Liens on any such Shared Collateral for the benefit of the Revolving Credit
Senior Secured Parties or the Term Loan Senior Secured Parties, each Non-Loan
Party will subordinate its Liens with respect to that Shared Collateral on the
same terms as those on which the Liens of the Senior Loan Parties (other than
any Liens of any Senior Secured Parties constituting DIP Financing Liens) are
subordinated thereto, and (B) to the extent that the DIP Financing Liens rank
pari passu with the Liens on any Shared Collateral granted to secure the Note
Obligations or the Senior Loan Obligations, each Non-Loan Party will confirm the
priorities with respect to that Shared Collateral as set forth herein), in each
case so long as:

  (i)   the Senior Secured Parties retain the benefit of their Liens on all
Shared Collateral pledged to the DIP Lenders, including proceeds thereof arising
after the commencement of such proceeding, with the same priority vis-à-vis all
the other Senior Secured Parties (other than any Liens of the Senior Secured
Parties constituting DIP Financing Liens) as existed prior to the commencement
of the Insolvency or Liquidation Proceeding;     (ii)   the Senior Secured
Parties are granted Liens on any additional Collateral pledged to any Senior
Secured Parties as adequate protection or otherwise in connection with the DIP
Financing or use of cash Collateral, with the same priority vis-à-vis the Senior
Secured Parties as set forth in this Agreement;

21



--------------------------------------------------------------------------------



 



  (iii)   if any amount of the DIP Financing or cash Collateral is applied to
repay any of the Senior Obligations, that amount is applied pursuant to
Section 2.01; and     (iv)   if any Senior Secured Parties are granted adequate
protection, including in the form of periodic payments, in connection with the
DIP Financing or use of cash Collateral, the proceeds of the adequate protection
are applied pursuant to Section 2.01;

     provided that the Senior Secured Parties shall have a right to object to
the grant of a Lien to secure the DIP Financing over any collateral subject to
Liens in favor of the Senior Secured Parties or their representatives that shall
not constitute Shared Collateral; and provided, further, that the Senior Secured
Parties receiving adequate protection shall not object to any other Senior
Secured Party receiving adequate protection comparable to any adequate
protection granted to those Senior Secured Parties in connection with a DIP
Financing or use of cash Collateral.
          SECTION 2.06 Reinstatement. In the event that any of the Senior
Obligations shall be paid in full in cash and such payment or any part thereof
shall subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under Title 11 of the United States Code, or any
similar law, or the settlement of any claim in respect thereof), be required to
be returned or repaid, the terms and conditions of this Article II shall,
subject to the provisions of Section 1.01(b), be fully applicable thereto until
all such Senior Obligations, as the case may be, shall again have been paid in
full in cash.
          SECTION 2.07 Insurance. As between the Senior Secured Parties, the
Controlling Agent may, to the extent authorized by an applicable Security
Agreement to which it is a party, adjust or settle any insurance policy or claim
covering or constituting Shared Collateral in the event of any loss thereunder
and to approve any award granted in any condemnation or similar proceeding
affecting the Shared Collateral.
          SECTION 2.08 Refinancings. The Senior Obligations of any Series may be
increased, restated, supplemented, restructured, Refinanced or otherwise amended
or modified from time to time, in whole or in part, with other Senior
Obligations (as the case may be), in each case, without notice to, or the
consent (except to the extent a consent is otherwise required to permit the
Refinancing transaction under any Senior Debt Document) of any Senior Secured
Party of any other Series, all without affecting the priorities provided for
herein or the other provisions hereof; provided that if any such Refinancing
Indebtedness is to be secured by the Shared Collateral, the Authorized
Representative of the holders of any such Refinancing Indebtedness shall have
executed a Joinder Agreement on behalf of the holders of such Refinancing
indebtedness.
          SECTION 2.09 Controlling Agent as Agent for Perfection.
          (a) The Controlling Agent shall hold, maintain, control or be listed
as a secured party on any certificate of title or as a loss payee with respect
to any Shared Collateral constituting Possessory Collateral in its possession or
control or with respect to which it is listed as a secured party or a loss payee
(or in the possession or control of its agents or bailees or with

22



--------------------------------------------------------------------------------



 



respect to which its agent or bailee is listed as a secured party or loss payee)
for itself and as agent for the benefit of each other Senior Secured Party, and
acknowledges that it does so solely for the purpose of perfecting the security
interest granted in such Shared Collateral, if any, pursuant to the applicable
Collateral Documents, in each case subject to the terms and conditions of this
Section 2.09. Pending delivery to the Controlling Agent, each other Authorized
Representative shall hold any Shared Collateral constituting Possessory
Collateral from time to time in its possession or control, as agent for the
benefit of each Senior Secured Party and acknowledges that it does so solely for
the purpose of perfecting the security interest granted in such Shared
Collateral, if any, pursuant to the applicable Collateral Documents, in each
case, subject to the terms and conditions of this Section 2.09.
          (b) The duties or responsibilities of the Controlling Agent and each
other Authorized Representative under this Section 2.09 shall be limited solely
to holding, maintaining or controlling, or being listed as a secured party or
loss payee under, any Shared Collateral constituting Possessory Collateral, for
itself and as agent for the benefit of each other Senior Secured Party for
purposes of perfecting the Lien held by such Senior Secured Parties therein.
          (c) In the event that the Revolving Credit Obligation Payment Date
shall have occurred, then, at the sole cost and expense of ETE and the other
Obligors, (i) the Revolving Credit Facility Collateral Agent shall deliver any
Shared Collateral constituting Possessory Collateral in its possession or
control (or in the possession or control of its agents) to the Major Senior
Representative (and each Authorized Representative shall accept such Possessory
Collateral in the event that it is (or becomes) the Major Senior
Representative), and (ii) the Obligors, the Revolving Credit Facility Collateral
Agent and the Major Senior Representative shall take such commercially
reasonable actions as may be necessary to cause the Major Senior Representative
to be listed as a secured party or a loss payee in respect of any other
Possessory Collateral with respect to which the Revolving Credit Facility
Collateral Agent (or its agents) is listed as secured party or loss payee;
provided that until the completion of such delivery or listing, the Revolving
Credit Facility Collateral Agent shall hold such Possessory Collateral as agent
of the Major Senior Representative solely for the purpose of perfecting the
security interest granted in such Possessory Collateral, if any, pursuant to the
applicable Collateral Documents, in each case, subject to the terms and
conditions of this Section 2.09.
          (d) In the event that the Person acting as the Controlling Agent is
replaced or succeeded by another Person (as a result of the resignation by the
Person acting as the Controlling Agent prior to giving effect to such
replacement or succession (other than as a result of the occurrence the
Revolving Credit Obligation Payment Date)) (such Person, the “Existing
Controlling Agent”), then, at the sole cost and expense of ETE and the other
Obligors, (i) the Existing Controlling Agent shall deliver any Shared Collateral
constituting Possessory Collateral in its possession or control (or in the
possession or control of its agents) to the replacement or successor Controlling
Agent (the “Successor Controlling Agent”), and (ii) the Obligors, the Existing
Collateral Agent and the Successor Controlling Agent shall take such
commercially reasonable actions as may be necessary to cause the Successor
Controlling Agent to be listed as a secured party or a loss payee in respect of
any other Possessory Collateral with respect to which the Existing Controlling
Agent (or its agents) is listed as secured party or loss payee; provided that
until the completion of such delivery or listing the Existing Controlling Agent
shall hold such Possessory Collateral as nominee of the Successor Controlling
Agent.

23



--------------------------------------------------------------------------------



 



          SECTION 2.10 Control by Senior Loan Parties.
          (a) The Senior Loan Parties agree among themselves for their own
benefit alone (and not for the benefit of the Notes Secured Parties or any
Additional Senior Secured Debt Parties) that so long as both Revolving Credit
Agreement Obligations and Term Loan Agreement Obligations shall remain
outstanding, the provisions of this Section 2.10 shall be applicable:

  (i)   The Liens granted and provided for in the Bank Collateral Documents
shall not be enforced by the Controlling Agent against any of the Collateral
except at (A) the direction of the Term Loan Facility Collateral Agent acting in
accordance with the Term Loan Agreement following the occurrence of one or more
Term Loan Acceleration Events or (B) as the Controlling Agent is instructed or
authorized to act in accordance with the Revolving Credit Agreement following
the occurrence of one or more Revolving Credit Acceleration Events. As long as
any Senior Loan Obligation exists or may become outstanding, the provisions of
this Section 2.10 shall provide the exclusive method by which any Senior Loan
Parties may exercise rights and remedies under the Bank Collateral Documents.  
  (ii)   Following the occurrence of any Senior Loan Acceleration Event, (A) the
Controlling Agent, at the direction of the Term Loan Facility Collateral Agent
acting in accordance with the Term Loan Agreement following the occurrence of
one or more Term Loan Acceleration Events or (B) as the Controlling Agent is
instructed or authorized to act in accordance with the Revolving Credit
Agreement, shall seek to realize upon the Liens granted pursuant to the
Collateral Documents in such manner as shall be so directed by the Term Loan
Facility Collateral Agent or as the Controlling Agent is so instructed or
authorized in accordance with the Revolving Credit Facility, and the Controlling
Agent shall act with respect to the enforcement, collection or realization upon
any Collateral only at such direction by the Term Loan Facility Collateral Agent
or such instruction or authorization under the Revolving Credit Facility;
provided, however, that in the event that the Controlling Agent in good faith
determines that a material inconsistency exists between any direction by the
Term Loan Facility Collateral Agent and such instruction or authorization under
the Revolving Credit Facility, the Controlling Agent may act solely in
accordance with such instruction or authorization under the Revolving Credit
Facility so long as such action is determined by the Controlling Agent in good
faith to be consistent with prudent practices of secured lenders under similar
circumstances.     (iii)   Notwithstanding the provisions of Section 2.04 or
Section 4.07, the Controlling Agent shall not enter into any amendment, waiver
or consent with respect to any Collateral Document, nor release any Lien on any
Collateral unless both (A) such action is authorized or directed by the Term
Loan Facility Collateral Agent and (B) the Controlling Agent is instructed or
authorized to take such action in accordance with the Revolving Credit Facility.

24



--------------------------------------------------------------------------------



 



  (iv)   Notwithstanding the provisions of Section 2.05, the Controlling Agent
shall not agree or consent to any DIP Financing or DIP Financing Liens or use of
cash Collateral unless both (A) such action is authorized or directed by the
Term Loan Facility Collateral Agent and (B) the Controlling Agent is instructed
or authorized to take such action in accordance with the Revolving Credit
Facility.     (v)   Nothing contained herein shall require the Controlling Agent
to obtain any authorization or approval for any action pursuant to this
Agreement or any Collateral Document other than the enforcement, collection or
realization on Collateral, and the Controlling Agent is expressly authorized,
without any direction by the Term Loan Facility Collateral Agent, to take any
actions pursuant to this Agreement or any Collateral Document with respect to
perfection, possession, or protection of Collateral.

ARTICLE III
Existence and Amounts of Liens and Obligations
     Whenever the Controlling Agent or any other Authorized Representative shall
be required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any Senior
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the Senior Obligations of any Series, it may request that such information be
furnished to it in writing by each other Authorized Representative and shall be
entitled to make such determination on the basis of, and in reliance on any
statement or representation made on or in respect of, the information so
furnished; provided, however, that if an Authorized Representative shall fail or
refuse reasonably promptly to provide the requested information, the requesting
Controlling Agent or Authorized Representative shall be entitled to make any
such determination by such method as it may, in the exercise of its good faith
judgment, determine, including by reliance upon a certificate of ETE. The
Controlling Agent and each Authorized Representative may rely conclusively, and
shall be fully protected in so relying, on any information furnished to it or
any determination made by it in accordance with this Article III (or as
otherwise directed by a court of competent jurisdiction) and shall have no
liability to ETE, any Subsidiary Guarantor, any Senior Secured Party or any
other Person as a result of such determination. In the event that the
Controlling Agent shall receive notice that any Person shall have asserted an
adverse claim in respect of any Lien on the Shared Collateral of any Senior
Secured Party or the proceeds or other amounts received or receivable in respect
of the Shared Collateral, the Controlling Agent may (i) suspend disbursement of
such proceeds or other amounts (and deposit such proceeds or other amounts into
an account of the Controlling Agent), without any liability to ETE, any
Subsidiary Guarantor, any Senior Secured Party or any other Person, until the
Controlling Agent shall have received an appropriate court order or other
assurances reasonably acceptable to the Controlling Agent in its sole discretion
that establishes that such proceeds or other amounts may be disbursed in
accordance with this Agreement and/or (ii) interplead such proceeds or other
amounts as permitted by applicable law.

25



--------------------------------------------------------------------------------



 



ARTICLE IV
The Controlling Agent
          SECTION 4.01 Appointment and Authority.
          (a) Each Senior Representative (other than the Revolving Credit
Facility Collateral Agent), on behalf of the Senior Secured Parties represented
by it, hereby irrevocably appoints the Revolving Credit Facility Collateral
Agent (and any successor thereto as Controlling Agent pursuant to the definition
of the term “Controlling Agent”) to act on its behalf as the Controlling Agent
hereunder and under the Collateral Documents, and authorizes the Controlling
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Controlling Agent by the terms hereof, including for purposes
of acquiring, holding and enforcing any and all Liens on Shared Collateral
granted by ETE or any Subsidiary Guarantor to secure any of the Senior
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Controlling Agent and any agents,
sub-agents, attorneys-in-fact appointed by the Controlling Agent or other
Persons acting on behalf or for the benefit of the Controlling Agent in respect
of any Shared Collateral pursuant to Section 4.05 or under the Collateral
Documents to which it is a party for purposes of holding or enforcing any Lien
on the Shared Collateral (or any portion thereof) granted under any of the
Collateral Documents, or for exercising any rights and remedies thereunder,
shall be entitled to the benefits of all provisions of this Article IV and
Article IX of the Revolving Credit Agreement and the equivalent provision of the
Term Loan Agreement, Indenture or any Additional Senior Secured Debt Documents
(as though such agents, sub-agents and attorneys-in-fact were the “Controlling
Agent” under the Collateral Documents) as if set forth in full herein with
respect thereto.
          (b) Upon execution and delivery of an instrument substantially in the
form of Annex 2 to this Agreement by an Authorized Representative of any new
Series of Additional Senior Secured Debt Obligations in accordance with
Section 5.12, each then-existing Senior Class Debt Representative (the “Existing
Debt Representatives”) hereby (i) authorizes and directs the Controlling Agent
to execute and deliver such instrument substantially in the form of Annex 2 on
behalf of all Existing Debt Representatives and acknowledges and (ii) agrees
that upon execution and delivery of such instrument substantially in the form of
Annex 2, the Controlling Agent will act in its capacity as Controlling Agent for
all Existing Debt Representatives and the Authorized Representative of such new
Series of Additional Senior Secured Debt Obligations.
          (c) The Controlling Agent shall be entitled, for the benefit of the
Senior Secured Parties, to sell, transfer or otherwise dispose of or deal with
any Shared Collateral as provided herein and in the Applicable Collateral
Documents, without regard to any rights to which the Non-Controlling Secured
Parties would otherwise be entitled as a result of the Senior Obligations held
by such Non-Controlling Secured Parties. Without limiting the foregoing, neither
the Controlling Agent nor any other Senior Secured Party shall have any duty or
obligation first to marshal or realize upon any type of Shared Collateral (or
any other Collateral securing any of the Senior Obligations), or to sell,
dispose of or otherwise liquidate all or any portion of such Shared Collateral
(or any other Collateral securing any Senior Obligations), in any manner that
would maximize the return to the Non-Controlling Secured Parties,

26



--------------------------------------------------------------------------------



 



notwithstanding that the order and timing of any such realization, sale,
disposition or liquidation may affect the amount of proceeds actually received
by the Non-Controlling Secured Parties from such realization, sale, disposition
or liquidation.
          (d) Each Authorized Representative on behalf of itself and each Senior
Secured Party represented by such Authorized Representative (and each such
Senior Secured Party by its acceptance of the benefits of the Senior Debt
Documents) waives any claim it may now or hereafter have against the Controlling
Agent or the Authorized Representative of any Series of Senior Obligations or
any other Senior Secured Party arising out of:

  (i)   any actions that the Controlling Agent, any Authorized Representative or
any Senior Secured Party takes or omits to take (including actions with respect
to the creation, perfection or continuation of Liens on any Collateral, actions
with respect to the foreclosure upon, sale, release or depreciation of, or
failure to realize upon, any of the Collateral and actions with respect to the
collection of any claim for all or any part of the Senior Obligations from any
account debtor, guarantor or any other party) in accordance with the applicable
Collateral Documents or any other agreement related thereto or to the collection
of the Senior Obligations or the valuation, use, protection or release of any
security for the Senior Obligations;     (ii)   subject to Section 2.05, any
election by any Controlling Agent, any Authorized Representative or any holders
of Senior Obligations, in any proceeding instituted under the Bankruptcy Code or
the application of Section 1111(b) of the Bankruptcy Code; or     (iii)  
subject to Section 2.05, any borrowing or grant of a Lien or administrative
expense priority under Section 364 of the Bankruptcy Code by ETE or any of its
Subsidiaries, as debtor(s)-in-possession.

     Notwithstanding any other provision of this Agreement, the Controlling
Agent shall not accept any Shared Collateral in full or partial satisfaction of
any Senior Obligations pursuant to Section 9-620 of the Uniform Commercial Code
of any jurisdiction, without the consent of each Authorized Representative
representing holders of Senior Obligations for whom such Collateral constitutes
Shared Collateral.
          (e) The Controlling Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Shared Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Controlling Agent deals with similar property for
its own account. The Controlling Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Shared Collateral in its
possession if such Shared Collateral is accorded treatment substantially equal
to that which the Controlling Agent accords its own property. Neither the
Controlling Agent, any other Senior Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Shared Collateral or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any Shared
Collateral upon the request of any Obligor or any other Person or to take any
other action whatsoever with

27



--------------------------------------------------------------------------------



 



regard to the Shared Collateral or any part thereof. The powers conferred on the
Controlling Agent and the other Senior Secured Parties hereunder are solely to
protect the Controlling Agent’s and the other Senior Secured Parties’ interests
in the Shared Collateral and shall not impose any duty upon the Controlling
Agent or any other Senior Secured Party to exercise any such powers.
          (f) Upon the occurrence of the Revolving Credit Obligation Payment
Date, the Major Senior Representative shall be the “Controlling Agent” for all
purposes of this Agreement and, except as expressly set forth herein, the
Revolving Credit Facility Collateral Agent shall be released from all of its
obligations hereunder as “Controlling Agent.”
          SECTION 4.02 Rights as a Senior Secured Party.
     The Person serving as the Controlling Agent or as an Authorized
Representative hereunder shall have the same rights and powers in its capacity
as a Senior Secured Party under any Series of Senior Obligations that it holds
as any other Senior Secured Party of such Series and may exercise the same as
though it were not the Controlling Agent or an Authorized Representative, as
applicable, and the term “Senior Secured Party” or “Senior Secured Parties” or
(as applicable) “Senior Loan Secured Party”, “Senior Loan Secured Parties”,
“Notes Secured Party”, “Notes Secured Parties”, “Additional Senior Secured Debt
Party” or “Additional Senior Secured Debt Parties” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Controlling Agent or an Authorized Representative hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for, and generally engage in any kind of business with ETE or any
Subsidiary or other Affiliate thereof as if such Person were not the Controlling
Agent or an Authorized Representative hereunder and without any duty to account
therefor to any other Senior Secured Party.
          SECTION 4.03 Exculpatory Provisions.
          (a) Neither the Controlling Agent nor any other Authorized
Representative shall have any duties or obligations except those expressly set
forth herein and in the Collateral Documents in respect of the Series of Senior
Obligations for which it is the Authorized Representative (the “Applicable
Collateral Documents”). Without limiting the generality of the foregoing,
neither the Controlling Agent nor any other Authorized Representative:

  (i)   shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;     (ii)   shall have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the
Applicable Collateral Documents that the Controlling Agent or such other
Authorized Representative is required to exercise as directed in writing by, in
the case of the Controlling Agent, the Controlling Secured Parties or, in the
case of such other Authorized Representative, the requisite number of holders of
the applicable Series of Senior Obligations, in accordance with the Applicable
Collateral Documents;

28



--------------------------------------------------------------------------------



 



      provided that neither the Controlling Agent nor such other Authorized
Representative shall be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Controlling Agent or such other
Authorized Representative to liability or that is contrary to any such
Applicable Collateral Documents or applicable law;

  (iii)   shall, except as expressly set forth herein and in the Applicable
Collateral Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to ETE, any of its Subsidiaries or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Controlling Agent or such Authorized Representative or any of its
Affiliates in any capacity;     (iv)   shall be liable for any action taken or
not taken by it (A) with the consent or at the request of, in the case of the
Controlling Agent, the Controlling Secured Parties or, in the case of such other
Authorized Representative, the requisite number of holders of the applicable
Series of Senior Obligations, in accordance with the Applicable Collateral
Documents, (B) in the absence of its own gross negligence or willful misconduct
(it being understood that each action taken or not taken shall be presumed to
have been taken or not taken in the absence of gross negligence or willful
misconduct unless a court of competent jurisdiction finds in a final judgment
that such action taken or not taken) constituted gross negligence or willful
misconduct), (C) in reliance on a certificate of an authorized officer of ETE
stating that such action is permitted by the terms of this Agreement or any
Senior Debt Document, as the case may be, or (D) in accordance with the advice
of any counsel, accountants or experts as described in Section 4.04. Neither the
Controlling Agent nor such other Authorized Representative shall be deemed to
have knowledge of any Event of Default under any Series of Senior Obligations
unless and until notice describing such Event Default is given, as applicable,
(x) to the Controlling Agent by the Authorized Representative of such Senior
Obligations or ETE or (y) to such other Authorized Representative by ETE; and  
  (v)   shall be responsible for or have any duty to ascertain or inquire into
(A) any statement, warranty or representation made in or in connection with this
Agreement or any Senior Debt Document, (B) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (C) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default under any Senior Debt
Document, (D) the validity, enforceability, effectiveness or genuineness of this
Agreement, any Senior Debt Document, or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (E) the value or the sufficiency of any
Collateral for any Series of Senior Obligations, or (F) the satisfaction of any
condition set forth in any Senior Debt Document, other

29



--------------------------------------------------------------------------------



 



      than to confirm receipt of items expressly required to be delivered to the
Controlling Agent.

          SECTION 4.04 Reliance by the Controlling Agent and the Authorized
Representatives.
          Each of the Controlling Agent and the Authorized Representatives may
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet web site posting or
other distribution) believed by it to be genuine and to have been signed, sent
or otherwise authenticated by the proper Person. Each of the Controlling Agent
and the Authorized Representatives also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. Each of the
Controlling Agent and Authorized Representative may consult with legal counsel
(who may be counsel for ETE), independent accountants and other experts selected
by it, and neither the Controlling Agent nor any Authorized Representative shall
be liable for any action taken or not taken by it in accordance with the advice
of any such counsel, accountants or experts.
          SECTION 4.05 Delegation of Duties.
          The Controlling Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Applicable
Collateral Document by or through any one or more sub-agents appointed by the
Controlling Agent or other Persons acting on behalf or for the benefit of the
Controlling Agent in respect of any Shared Collateral under the Collateral
Documents to which it is a party. The Controlling Agent and any such sub-agent
or such Person may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates. The exculpatory provisions of
this Article shall apply to any such sub-agent or Person and to the Affiliates
of the Controlling Agent and any such sub-agent or Person. If any sub-agent
appointed by the Controlling Agent has possession or control of any Possessory
Collateral, the Controlling Agent shall cause the sub-agent to acknowledge in
writing that it holds such Possessory Collateral for the benefit of the Senior
Secured Parties.
          SECTION 4.06 Non-Reliance on Controlling Agent and other Senior
Secured Parties.
          Each Authorized Representative of each Series of Senior Obligations
and each Senior Secured Party acknowledges that it has, independently and
without reliance upon the Controlling Agent, any Authorized Representative, any
other Senior Secured Party or any of their Affiliates, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the Senior Debt Documents
to which it is a party, as applicable. Each such Person also acknowledges that
it will, independently and without reliance upon the Controlling Agent, any
Authorized Representative, any other Senior Secured Party or any of their
Affiliates, and based on documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any Senior Debt Document or related
agreement, or any document furnished hereunder or thereunder.

30



--------------------------------------------------------------------------------



 



          SECTION 4.07 Collateral Matters.
          Subject to Section 2.10, each Authorized Representative on behalf of
each Senior Secured Party represented by such Authorized Representative (and
each such Senior Secured Party by its acceptance of the benefits of the Senior
Debt Documents) irrevocably authorizes the Controlling Agent, at its option and
in its discretion, to release any Lien on any property granted to or held by the
Senior Secured Party (or its respective Authorized Representative) under any
Collateral Document governing the Series of Senior Obligations of such Senior
Secured Party in accordance with Section 2.04 or upon receipt of a written
request from ETE stating that the release of such Lien is permitted by the terms
of each then extant Senior Debt Document.
          SECTION 4.08 Resignation of the Revolving Credit Facility Collateral
Agent or Term Loan Facility Collateral Agent.
          Each of the Senior Secured Parties acknowledges that the Revolving
Credit Facility Collateral Agent or Term Loan Facility Collateral Agent may
resign as collateral agent under the respective Credit Agreements, in which
event a successor collateral agent may be appointed under the applicable Credit
Agreement; provided that if no such successor shall have been so appointed under
the terms thereof, then such resignation may nonetheless become effective and
the retiring Revolving Credit Facility Collateral Agent or Term Loan Facility
Collateral Agent shall be discharged from its duties and obligations under the
applicable Credit Agreement, any promissory notes issued to any Senior Lender
pursuant to the applicable Credit Agreement, the applicable Collateral
Documents, the other “Loan Documents” (as defined in the applicable Credit
Agreement) and this Agreement (except that in the case of any collateral
security held by the retiring Revolving Credit Facility Collateral Agent or Term
Loan Facility Collateral Agent, the retiring Revolving Credit Facility
Collateral Agent or Term Loan Facility Collateral Agent shall continue to hold
such collateral security as nominee until such time as a successor collateral
agent is appointed). Upon the acceptance of a successor’s appointment as
collateral agent under the applicable Credit Agreement, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Revolving Credit Facility Collateral Agent
or Term Loan Facility Collateral Agent, and the retiring Revolving Credit
Facility Collateral Agent or Term Loan Facility Collateral Agent shall be
discharged from all of its duties and obligations under the applicable Credit
Agreement, any promissory notes issued to any Senior Lender pursuant to the
applicable Credit Agreement, the applicable Collateral Documents and the other
“Loan Documents” (as defined in the applicable Credit Agreement) and under this
Agreement (if not already discharged therefrom as provided above in this
Section 4.08).
ARTICLE V
Miscellaneous
          SECTION 5.01 Notices. All notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:
          (a) if to the Revolving Credit Facility Collateral Agent, to it at
                    ;

31



--------------------------------------------------------------------------------



 



          (b) if to the Term Loan Facility Collateral Agent, to it at
                    ;
          (c) if to the Notes Collateral Agent, to it at                     ;
and
          (d) if to any other Senior Representative, to it at the address set
forth in the applicable Joinder Agreement.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among the Controlling Agent and each other Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.
          SECTION 5.02 Waivers; Amendment; Joinder Agreements.
          (a) No failure or delay on the part of any party hereto in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by Section 5.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.
          (b) Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified (other than pursuant to any Joinder Agreement)
except pursuant to an agreement or agreements in writing entered into by the
Controlling Agent and each other Authorized Representative (and with respect to
any such termination, waiver, amendment or modification that by the terms of
this Agreement requires ETE’s consent or which increases the obligations or
reduces the rights of ETE or any Subsidiary Guarantor, with the consent of ETE).
Each Obligor acknowledges and agrees that, pursuant to Section 8.01 of the
Indenture (as in effect on the date of this Agreement), the Notes Collateral
Agent may (without the consent of any Notes Secured Party) enter into amendments
or supplements to this Agreement to cure any ambiguity, defect or inconsistency.
          (c) Notwithstanding the foregoing, without the consent of any Senior
Secured Party, any Authorized Representative may become a party hereto by
execution and delivery of a

32



--------------------------------------------------------------------------------



 



Joinder Agreement in accordance with Section 5.12 and upon such execution and
delivery, such Authorized Representative and the Additional Senior Secured Debt
Parties and Additional Senior Secured Debt Obligations of the Series for which
such Authorized Representative is acting shall be subject to the terms hereof
and the terms of the other Collateral Documents applicable thereto; provided
that, the Controlling Agent shall be reasonably satisfied that the terms of that
Series of Additional Senior Secured Debt are not inconsistent with the terms of
the Credit Agreements and, unless a Collateral Release Event has occurred with
respect to the Note Obligations, the Indenture.
          (d) Notwithstanding the foregoing, without the consent of any other
Authorized Representative or Senior Secured Party, the Controlling Agent may
effect amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Additional Senior Secured Debt in compliance with
the Senior Debt Documents.
          SECTION 5.03 Parties in Interest. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, as well as the other Senior Secured Parties, all of whom are
intended to be bound by this Agreement. Nothing in this Agreement, expressed or
implied, is intended to confer upon any Person (other than the Authorized
Representatives, the beneficiaries of indemnification obligations of the
Obligors under this Agreement and the Senior Debt Documents, their respective
successors and assigns permitted hereunder and, to the extent expressly
contemplated hereby, the Senior Secured Parties (or Series of Senior Secured
Parties)) any rights, remedies, obligations or liabilities under or by reason of
this Agreement.
          SECTION 5.04 Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.
          SECTION 5.05 Counterparts. This Agreement may be executed in
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile or electronic transmission shall
be effective as delivery of a manually signed counterpart of this Agreement.
          SECTION 5.06 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

33



--------------------------------------------------------------------------------



 



          SECTION 5.07 Governing Law; Jurisdiction. This Agreement shall be
construed in accordance with and governed by the laws of the State of New York.
          SECTION 5.08 Submission To Jurisdiction Waivers; Consent to Service of
Process. The Controlling Agent and each other Authorized Representative
irrevocably and unconditionally:
          (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the Collateral Documents, or for
recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America in the Southern District of New York, and
appellate courts from any thereof;
          (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
          (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address referred to in Section 5.01;
          (d) agrees that nothing herein shall affect the right of any other
party hereto (or any Senior Secured Party) to effect service of process in any
other manner permitted by law or shall limit the right of any party hereto (or
any Senior Secured Party) to sue in any other jurisdiction; and
          (e) waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 5.08 any special, exemplary, punitive or consequential damages.
          SECTION 5.09 WAIVER OF JURY TRIAL. Each party to this Agreement hereby
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in any legal proceeding directly or indirectly arising out of
or relating to this Agreement or the transactions contemplated hereby. The scope
of this waiver is intended to encompass any and all disputes that may be filed
in any court and that relate to the subject matter hereof, including contract
claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party to this Agreement acknowledges that (i) this waiver
is a material inducement to enter into a business relationship, (ii) it has
already relied on this waiver in entering into this Agreement and (iii) it will
continue to rely on this waiver in its related future dealings. Each party to
this Agreement further represents and warrants that it knowingly and voluntarily
waives its rights to a trial by jury following consultation with legal counsel.
This waiver is irrevocable, meaning that it may not be modified either orally or
in writing (other than by a mutual written waiver specifically referring to this
Section 5.09 and executed by each of the parties to this Agreement), and will
apply to any subsequent modification hereof. In the event of any litigation,
this Agreement may be filed as a written consent to a trial by the court.

34



--------------------------------------------------------------------------------



 



          SECTION 5.10 Headings. Article, Section and Annex headings used herein
are for convenience of reference only, are not part of this Agreement and are
not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.
          SECTION 5.11 Provisions Solely to Define Relative Rights. The
provisions of this Agreement are, and are intended, solely for the purpose of
defining the relative rights of the Senior Secured Parties in relation to one
another. None of ETE, any Subsidiary Guarantor or any other creditor thereof
shall have any rights or obligations hereunder, except as expressly provided in
this Agreement (provided that nothing in this Agreement (other than
Sections 2.04, 2.05, 2.08, 2.09 and Article V) is intended to or will amend,
waive or otherwise modify the provisions of any Senior Debt Documents), and none
of ETE or any Subsidiary Guarantor may rely on the terms hereof (other than
Sections 2.04, 2.05, 2.08, 2.09, 5.11 and 5.12). Nothing in this Agreement is
intended to or shall impair the obligations of ETE or any Subsidiary Guarantor,
which are absolute and unconditional, to pay the Senior Obligations as and when
the same shall become due and payable in accordance with their terms.
          SECTION 5.12 Additional Senior Secured Debt. To the extent, but only
to the extent permitted by the provisions of the Senior Debt Documents, ETE may
incur or issue and sell one or more series or classes of Indebtedness (the
“Senior Class Debt”) that may be secured by a Lien on the Shared Collateral on a
senior basis if the following conditions are satisfied:

  (i)   the Authorized Representative of such Senior Class Debt (the “Senior
Class Debt Representative”), the Controlling Agent, ETE and each Subsidiary
Guarantor shall have executed and delivered an instrument substantially in the
form of Annex 2 (with such changes as may be approved by the Controlling Agent
and such Senior Class Representative) pursuant to which such Senior Class Debt
Representative becomes an Authorized Representative hereunder, and the Senior
Class Debt in respect of which such Senior Class Debt Representative is the
Authorized Representative and the holders of such Senior Class Debt (together
with the related Senior Class Debt Representative, the “Senior Class Debt
Parties”) become subject hereto and bound hereby;     (ii)   ETE shall have
delivered to the Controlling Agent true and complete copies of each of the
Senior Debt Documents relating to such Senior Class Debt, certified as being
true and correct by a financial officer of ETE;     (iii)   all filings,
recordations and/or amendments or supplements to the Collateral Documents
necessary or desirable in the reasonable judgment of the Controlling Agent to
confirm and perfect the Liens securing the relevant Senior Obligations relating
to such Senior Class Debt shall have been made, executed and/or delivered (or,
with respect to any such filings or recordations, acceptable provisions to
perform such filings or recordings have been taken in the reasonable judgment of
the Controlling Agent), and all fees and taxes in connection therewith shall
have been paid;

35



--------------------------------------------------------------------------------



 



  (iv)   the Senior Debt Documents, as applicable, relating to such Senior
Class Debt shall provide, in a manner reasonably satisfactory to the Controlling
Agent, that (x) each Senior Class Debt Party with respect to such Senior
Class Debt will be subject to and bound by the provisions of this Agreement in
its capacity as a holder of such Senior Class Debt and (y) in the event of any
conflict between the terms of such Senior Debt Documents and this Agreement, the
terms of this Agreement shall control; and     (v)   the Controlling Agent shall
have received such opinions of outside counsel to ETE and such Senior Class Debt
Representative as any of them may request and such other documents relating to
the matters referred to in clauses (i), (ii) and (iii) as any of them may
reasonably request, and such opinions and other documents shall be reasonably
satisfactory in form and substance to the Controlling Agent.

          SECTION 5.13 Integration. This Agreement together with the other
Senior Debt Documents, including the Collateral Documents, represents the
agreement of each of ETE, the Subsidiary Guarantors and the Senior Secured
Parties with respect to the subject matter hereof and there are no promises,
undertakings, representations or warranties by ETE, any Subsidiary Guarantor,
the Controlling Agent, any Authorized Representative or any other Senior Secured
Party relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Senior Debt Documents.
          SECTION 5.14 Rights of Authorized Representatives. Any trustee or
other Authorized Representative under any Additional Senior Secured Debt
Facility that becomes a party hereto shall have all the rights, privileges,
protections, immunities, benefits and indemnities granted to it under the
applicable indenture or other agreement that constitutes such Additional Senior
Secured Debt Facility as if such rights, privileges, protections, immunities,
benefits and indemnities were set forth herein in full.

36



--------------------------------------------------------------------------------



 



          SECTION 5.15 Payment of Expenses; Indemnification. The Obligors shall
pay (i) all reasonable out-of-pocket expenses incurred by the Controlling Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
outside counsel for the Controlling Agent) with respect to the preparation,
negotiation, execution, delivery and administration of this Agreement or the
Senior Debt Documents or any amendment, amendment and restatement, modification
or waiver of the provisions hereof or thereof (including any proposed amendment,
amendment and restatement, modification or waiver), (ii) all out-of-pocket
expenses incurred by the Controlling Agent (including the fees, charges and
disbursements of any counsel for the Controlling Agent), in connection with the
enforcement or protection of its rights in connection with this Agreement or the
Senior Debt Documents, including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of the Senior Obligations
and (iii) all documentary and similar taxes and charges in respect of this
Agreement and the Senior Debt Documents. The Obligors shall indemnify the
Controlling Agent (and any sub-agent thereof) and each Related Party of the
Controlling Agent (each such person, an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related out-of-pocket expenses (including the fees, charges and disbursements of
any counsel for any Indemnitee) incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by ETE or any other Obligor arising out of,
in connection with, or as a result of (A) the execution or delivery of this
Agreement or any Senior Debt Document, or any amendment, amendment and
restatement, modification or waiver of the provisions hereof or thereof, or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (B) any actual
or alleged presence or Release or threatened Release of Hazardous Materials on,
at, under or from any property owned, leased or operated by any Obligor at any
time, or any Environmental Claim related in any way to any Obligor, (C) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by ETE or any other Obligor, and regardless
of whether any Indemnitee is a party thereto, (D) any Environmental Law
applicable to ETE or any Subsidiary or any of their properties, including
without limitation, the presence, generation, storage, release, threatened
release, use, transport, disposal, arrangement of disposal or treatment of oil,
oil and gas wastes, solid wastes or hazardous substances on any of their
properties, (E) the breach or non-compliance by ETE or any Subsidiary of ETE
with any Environmental Law applicable to ETE or any Subsidiary of ETE, (F) the
past ownership by ETE or any Subsidiary of ETE of any of their properties or
past activity on any of their properties which, though lawful and fully
permissible at the time, could result in present liability, (G) the presence,
use, release, storage, treatment, disposal, generation, threatened release,
transport, arrangement for transport or arrangement for disposal of oil, oil and
gas wastes, solid wastes or hazardous substances on or at any of the properties
owned or operated by ETE or any Subsidiary of ETE or any actual or alleged
presence or release of hazardous materials on or from any property owned or
operated by ETE or any of its Subsidiaries, (H) any liability pursuant to
Environmental Laws or costs of Response related in any way to ETE or any of its
Subsidiaries or (I) any other environmental, health or safety condition in
connection with this Agreement or the Senior Debt Documents; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims,

37



--------------------------------------------------------------------------------



 



damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted solely from
the gross negligence or willful misconduct of such Indemnitee. For the avoidance
of doubt, each Indemnitee shall be deemed a third-party beneficiary of this
Agreement. The agreements in this Section 5.15 shall survive repayment of the
Senior Loan Obligations, the Note Obligations, the Additional Senior Secured
Debt Obligations and all other amounts payable hereunder and under the other
Senior Debt Documents and the removal or resignation of the Controlling Agent.
All obligations of the Obligors set forth in or arising under this Agreement
will be Senior Obligations and are secured by all Liens granted by the
Collateral Documents.
          SECTION 5.16 Termination. Subject to Section 5.16(b), which shall
survive the termination of this Agreement), this Agreement shall terminate upon
the occurrence of any of the following:

  (i)   the payment in full in cash of all Senior Obligations (including all
Senior Loan Obligations);     (ii)   (A) the payment in full in cash of all Note
Obligations or a Collateral Release Event has occurred, and (B) only one Series
of Senior Obligations remains outstanding at such time or only one Series of
Senior Obligations is secured by a Lien at such time; or     (iii)   each of the
Authorized Representatives party to this Agreement shall have agreed to
terminate this Agreement in writing.

          (b) ETE and the Restricted Subsidiaries may provide notice to the
Trustee and the holders of the Notes, in the manner specified in the Indenture,
that ETE and the Restricted Subsidiaries have elected to terminate their
obligations to grant and maintain Liens on the Collateral (the “Collateral
Release Event Notice”), which shall terminate such obligations if the Term Debt
Lien Release Date occurs; provided that no Default or Event of Default, in
either case relating to a failure to pay principal, premium, if any, or interest
on the Notes when due, has occurred and is continuing at the time of delivery of
the Collateral Release Event Notice. Upon delivery of a valid Collateral Release
Event Notice as provided above in accordance with the terms of the Indenture,
together with an officers’ certificate and opinion of counsel described in the
Indenture, the Notes Collateral Agent shall promptly release all of the Liens on
the Collateral securing the Note Obligations; such occurrence of the Term Debt
Lien Release Date and the release of the Liens in accordance with the foregoing
shall constitute the “Collateral Release Event.”
(Remainder of this page intentionally left blank.)

38



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            Energy Transfer Equity, L.P.
      By:   LE GP, LLC, its general partner,                     By:          
Name:   John W. McReynolds        Title:   President and Chief Financial
Officer        THE SUBSIDIARY GUARANTORS LISTED ON ANNEX 1 HERETO,
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

                                                    ,
as Revolving Credit Facility Collateral Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            [                                        ],
as Term Loan Facility Collateral Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

                                                    ,
as Notes Collateral Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Annex 1 to the
Intercreditor Agreement
SUBSIDIARY GUARANTORS

 



--------------------------------------------------------------------------------



 



Annex 2 to the
Intercreditor Agreement
     REPRESENTATIVE SUPPLEMENT NO. dated as of       , to the INTERCREDITOR
AGREEMENT dated as of                     ,           , 20         (as amended,
restated or otherwise modified from time to time, the “Intercreditor
Agreement”), among ENERGY TRANSFER EQUITY, L.P., a Delaware limited partnership
(“ETE”), each Subsidiary of ETE from time to time party thereto (each such
Subsidiary, individually, a “Subsidiary Guarantor”, and collectively, the
“Subsidiary Guarantors”),                     , as Authorized Representative for
the Revolving Credit Senior Secured Parties (in such capacity and together with
its successors in such capacity, the “Revolving Credit Facility Collateral
Agent”),                     , as Authorized Representative for the Term Loan
Senior Secured Parties (in such capacity and together with its successors in
such capacity, the “Term Loan Facility Collateral Agent”),                     ,
as Senior Representative for the Notes Secured Parties (in such capacity and
together with its successors in such capacity, the “Notes Collateral Agent”),
and the additional Senior Representatives from time to time a party thereto.
          A. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Intercreditor Agreement.
          B. As a condition to the ability of ETE to issue Additional Senior
Secured Debt and to secure such Senior Class Debt with the Lien and to have such
Senior Class Debt guaranteed by the Subsidiary Guarantors on a senior basis, in
each case under and pursuant to the Collateral Documents applicable to such
Senior Class Debt, the Senior Class Debt Representative in respect of such
Senior Class Debt is required to become an Authorized Representative under, and
such Senior Class Debt and the Senior Class Debt Parties in respect thereof are
required to become subject to and bound by, the Intercreditor Agreement.
Section 5.12 of the Intercreditor Agreement provides that such Senior Class Debt
Representative may become an Authorized Representative under, and such Senior
Class Debt and such Senior Class Debt Parties may become subject to and bound
by, the Intercreditor Agreement, pursuant to the execution and delivery by the
Senior Class Representative of an instrument in the form of this Representative
Supplement and the satisfaction of the other conditions set forth in
Section 5.12 of the Intercreditor Agreement. The undersigned Senior Class Debt
Representative (the “New Representative”) is executing this Representative
Supplement in accordance with the requirements of the Senior Debt Documents.
          Accordingly, the Controlling Agent and the New Representative agree as
follows:
          SECTION 1. In accordance with Section 5.12 of the Intercreditor
Agreement, the New Representative by its signature below becomes an Authorized
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the Intercreditor Agreement with the
same force and effect as if the New Representative had originally been named
therein as an Authorized Representative, and the New Representative, on behalf
of itself and such Senior Class Debt Parties, hereby agrees to all the terms and
provisions of the Intercreditor Agreement applicable to it as a Senior
Representative and Authorized Representative in respect of such Senior
Class Debt and to the Senior Class Debt Parties that it represents as Additional
Senior Secured Debt Parties. Each reference to a “Senior Representative” or
“Authorized Representative” in the Intercreditor Agreement shall be deemed

 



--------------------------------------------------------------------------------



 



to include the New Representative. The Intercreditor Agreement is hereby
incorporated herein by reference.
          The New Representative hereby irrevocably (i) appoints (A) the
Revolving Credit Facility Collateral Agent as Controlling Agent for purposes of
the Intercreditor Agreement and the other Collateral Documents if the New
Representative has become subject to and bound by the Intercreditor Agreement
prior to the Revolving Credit Obligation Payment Date, or (B) the Major Senior
Representative as Controlling Agent for purposes of the Intercreditor Agreement
and the other Collateral Documents if the New Representative has become subject
to and bound by the Intercreditor Agreement from and after the Revolving Credit
Obligation Payment Date; (ii) authorizes the Controlling Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Controlling Agent in the Collateral Documents, together with such actions and
powers as are reasonably incidental thereto; and (iii) agrees to take (or cause
to be taken) such actions and not take (or cause to be taken) such actions as
the Controlling Agent may instruct with respect to the Shared Collateral in
accordance with, and subject to, the Intercreditor Agreement. The New
Representative hereby acknowledges and agrees that the Controlling Agent in its
capacity as such shall be acting on its behalf and on behalf of all other Senior
Secured Parties with respect to the Shared Collateral as set forth in the
Intercreditor Agreement.
          SECTION 2. The New Representative represents and warrants to the
Controlling Agent and the other Senior Secured Parties that (i) it has full
power and authority to enter into this Representative Supplement, in its
capacity as [agent] [trustee], (ii) this Representative Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with the terms of such
agreement and (iii) the Additional Senior Secured Debt Documents relating to
such Senior Class Debt provide that, upon the New Representative’s entry into
this Agreement, the Senior Class Debt Parties in respect of such Senior
Class Debt will be subject to and bound by the provisions of the Intercreditor
Agreement as Additional Senior Secured Debt Parties.
          SECTION 3. This Representative Supplement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Representative
Supplement shall become effective when the Controlling Agent shall have received
a counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission shall be effective as
delivery of a manually signed counterpart of this Representative Supplement.
          SECTION 4. Except as expressly supplemented hereby, the Intercreditor
Agreement shall remain in full force and effect.
          SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held

 



--------------------------------------------------------------------------------



 



to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the
Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
          SECTION 7. All communications and notices hereunder shall be in
writing and given as provided in Section 5.01 of the Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.
          By acknowledging and agreeing to this Representative Supplement, each
of ETE and the Subsidiary Guarantors party hereto hereby reaffirms the security
interests granted pursuant to each of the Collateral Documents to which it is a
party to secure the Senior Obligations.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the New Representative and the Controlling Agent
have duly executed this Representative Supplement to the Intercreditor Agreement
as of the day and year first above written.

            NAME OF NEW REPRESENTATIVE, as
for the holders of                                       ,
      By           Name:           Title:   Authorized Signatory

    Address for notices:      

                       
 
           
 
                     
 
           
 
  Attention:        
 
     
 
   
 
           
 
  Telecopy:        
 
     
 
   

          Acknowledged by:

                    ,
as Revolving Credit Facility Collateral Agent and Controlling Agent,        
By         Name:         Title:        

                              ,
as Term Loan Facility Collateral Agent,
    By         Name:         Title:        

          THE SUBSIDIARY GUARANTORS
LISTED ON SCHEDULE 1 HERETO,
    By         Name:         Title:      

 



--------------------------------------------------------------------------------



 



         

Annex 2 to the
Intercreditor Agreement
Subsidiary Guarantors

 